Exhibit 10.24




BAY COLONY CORPORATE CENTER
1100 WINTER STREET
WALTHAM, MASSACHUSETTS


Lease dated June 10, 2013




THIS INSTRUMENT IS AN INDENTURE OF LEASE in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in a certain
building (the “Building”) known as, and with an address at, 1100 Winter Street,
Waltham, Massachusetts 02451.
The parties to this Indenture of Lease hereby agree with each other as follows:
ARTICLE I
Reference Data
1.1
Subjects Referred To

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the data stated for that subject in this Article:


Landlord:
 
BP BAY COLONY LLC,
a Delaware limited liability company
 
 
 
Landlord’s Original Address
 
c/o Boston Properties Limited Partnership
Prudential Center
800 Boylston Street, Suite 1900
Boston, Massachusetts 02199-8103
 
 
 
Landlord’s Construction Representative:
 
Michael Schumacher 
mschumacher@bostonproperties.com


Tenant:
 
AMAG Pharmaceuticals, Inc., a Delaware corporation
 
 
 
Tenant’s Original Address:
 
100 Hayden Avenue
Lexington, MA 02451
 
 
 



Page 1

--------------------------------------------------------------------------------





Tenant’s Email Address for Information Regarding Billings and Statements:
 
ap@amagpharma.com


 
 
 
Tenant’s Construction Representative:
 
Scott Holmes
sholmes@amagpharma.com


 
 
 
Commencement Date:
 
As defined in Section 2.4 of this Lease.
 
 
 
Rent Commencement Date:
 
That date which is sixty (60) days following the Commencement Date.
 
 
 
Estimated Commencement Date:
 
September 20, 2013.
 
 
 
Outside Completion Date:
 
October 31, 2013.
 
 
 
Late Delivery Rent Abatement Commencement Date:
 
October 8, 2013.
 
 
 
Term (Sometimes Called the “Original Term”):
 
Sixty-two (62) calendar months (plus the partial month, if any, immediately
following the Commencement Date), unless extended or sooner terminated as
provided in this Lease.
 
 
 
Extension Option:
 
One (1) period of five (5) years as provided in and on the terms set forth in
Section 9.18 hereof.
 
 
 
The Site:
 
That certain parcel of land known as and numbered 1100 Winter Street, Waltham,
Middlesex County, Massachusetts.
 
 
 
The Building:
 
The Building known as and numbered 1100 Winter Street, Waltham, Massachusetts.
 
 
 
The Property:
 
The Building together with all common areas, parking areas, decks and the Site.
 
 
 
Office Park:
 
That certain office park known as Bay Colony Corporate Center, containing the
Building and the additional buildings known as and numbered 950, 1050 and 1000
Winter Street, Waltham, Massachusetts, located on the property more particularly
described in Exhibit A attached hereto.



Page 2

--------------------------------------------------------------------------------





 
 
 
Tenant’s Premises:
 
A portion of the third (3rd) floor of the Building in accordance with the floor
plan annexed hereto as Exhibit D and incorporated herein by reference.
 
 
 
Number of Parking Spaces:
 
Ninety-six (96) (being three (3) spaces per 1,000 square feet of the Rentable
Floor Area of the Premises).
 
 
 
Annual Fixed Rent:
 
(a) During the Original Term of this Lease at the annual rate of $1,127,595.00
(being the product of (i) $35.00 and (ii) the “Rentable Floor Area of the
Premises” (hereinafter defined in this Section 1.1), provided, however, that
Annual Fixed Rent shall not commence until the Rent Commencement Date
(hereinabove defined in this Section 1.1).


(b) During the extension option period (if exercised), as determined pursuant to
Section 9.18.
 
 
 
Base Operating Expenses:
 
Landlord’s Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2014, being January 1, 2014 through December 31, 2014.
 
 
 
Base Taxes:
 
Landlord’s Tax Expenses (as hereinafter defined in Section 2.7) for fiscal tax
year 2014, being July 1, 2013 through June 30, 2014.
 
 
 
Tenant Electricity:
 
As provided in Section 2.8.
 
 
 
Additional Rent:
 
All charges and other sums payable by Tenant as set forth in this Lease, in
addition to Annual Fixed Rent.
 
 
 
Rentable Floor Area of the Premises:
 
32,217 square feet.




 
 
Total Rentable Floor Area of the Building:
 
281,380 square feet.


 
 
 



Page 3

--------------------------------------------------------------------------------





Permitted Use:
 
General office purposes, and as ancillary thereto (but not as primary uses)
other uses customarily accessory to and consistent with general office purposes
as from time to time permitted as of right by the Zoning Code of the City of
Waltham.
 
 
 
Broker:
 
Colliers International
 
 
 
Security Deposit:
 
$400,000.00
 
 
 
 
 
 





1.2
Exhibits

There are incorporated as part of this Lease:


Exhibit A    --    Description of Office Park


Exhibit B-1    --    Work Agreement


Exhibit B-2    --    Plans


Exhibit C    --    Landlord’s Services


Exhibit D    --    Floor Plan


Exhibit E    --    Declaration Affixing the Commencement Date of Lease


Exhibit F    --    [Intentionally Omitted]


Exhibit G    --    Form of Letter of Credit


Exhibit H
--    Memorandum Re: Procedure for Allocation of Electricity Costs



Exhibit I    --    Form of Certificate of Insurance


Exhibit J    --    List of Mortgages


Exhibit K    --    Broker Determination


Exhibit L    --    Potential ROFO Space




Page 4

--------------------------------------------------------------------------------







1.3
Table of Articles and Sections





9.19
Security Deposit    59

9.20
Late Payment    61

9.21
Tenant’s Payments    62

9.22
Waiver of Trial By Jury    63

9.23
Governing Law    63

9.24
Light and Air    63

9.25
Name of Building    63





ARTICLE II


Building, Premises, Term and Rent
2.1
The Premises

Landlord hereby demises and leases to Tenant, and Tenant hereby hires and
accepts from Landlord, Tenant’s Premises in the Building excluding exterior
faces of exterior walls, the common stairways and stairwells, elevators and
elevator wells, fan rooms, electric and telephone closets, janitor closets,
freight elevator vestibules, and pipes, ducts, conduits, wires and appurtenant
fixtures serving exclusively or in common other parts of the Building and if
Tenant’s Premises includes less than the entire rentable area of any floor,
excluding the common corridors, elevator lobbies and toilets located on such
floor. Tenant’s Premises with such exclusions is hereinafter referred to as the
“Premises.”


2.2
Rights to Use Common Facilities

Subject to Landlord’s right to change or alter any of the following in
Landlord’s discretion as herein provided (provided that no such changes or
alterations shall materially adversely affect Tenant’s access to or use of the
Premises for the normal conduct of business or reduce the Number of Parking
Spaces allotted to Tenant), Tenant shall have, as appurtenant to the Premises,
the non-exclusive right to use in common with others, subject to reasonable
rules of general applicability to tenants of the Building from


Page 5

--------------------------------------------------------------------------------





time to time made by Landlord of which Tenant is given notice (a) the common
lobbies, corridors, stairways, elevators and loading platform of the Building,
and the pipes, ducts, conduits, wires and appurtenant meters and equipment
serving the Premises in common with others, (b) common walkways and driveways
necessary for access to the Building, and (c) if the Premises include less than
the entire rentable floor area of any floor, the common toilets, corridors and
elevator lobby of such floor.


Landlord shall use commercially reasonable efforts to complete the following
amenities prior to the Commencement Date; provided, however, that the completion
of any or all of the following shall not be a condition precedent to the
occurrence of Substantial Completion or the Commencement Date:
•    Sebastian’s café
•    Starbucks kiosk
•    New Outdoor patios - South, Center, North
•    Outdoor fire-pit (Center)
•    Refurbished Conference Center
•    New furniture in south, center, and north, and café dining room.
•    Outdoor bocce court
•    Televisions in the South, Center, and North lobbies
•
New building entrances and signage matching 1000 at the North, Center, and South

•    Outdoor walking path connecting North, center, and south patios.


Provided the named Tenant herein has not sublet more than 50% of the Premises
(other than to a Permitted Transferee), and continues to use and occupy the
Premises (or that portion of the Premises not subleased), Landlord shall
continue to operate during the Term of this Lease (i) the café or an alternative
food-service establishment in the Building; and (ii) a fitness center in the
building at 1000 Winter Street or in the Building.


Notwithstanding anything to the contrary herein, Landlord has no obligation to
allow any particular telecommunication service provider to have access to the
Building or to the Premises except as may be required by applicable law. If
Landlord permits such access, Landlord may condition such access upon the
payment to Landlord by the service provider of fees assessed by Landlord in its
sole discretion.


    2.2.1    Tenant’s Parking


In addition, Tenant shall have the right to use in the parking area the Number
of Parking Spaces (referred to in Section 1.1) for the parking of automobiles,
in common with use by other tenants from time to time of the Property, provided,
however, that Landlord shall not be obligated to furnish stalls or spaces on the
Site specifically designated for Tenant’s use. Notwithstanding the foregoing,
and provided (i) no Event of Default has occurred hereunder, and (ii) Tenant has
not assigned this Lease or sublet all or any portion of the Premises, if
Landlord grants reserved parking rights to another tenant in the Building,
Landlord shall grant


Page 6

--------------------------------------------------------------------------------





similar reserved parking rights, on a proportionate basis, to Tenant. In the
event that the Rentable Floor Area of the Premises is changed at any time during
the Lease Term due to a physical change in the footprint of the Premises, the
Number of Parking Spaces provided to Tenant hereunder shall be adjusted
proportionately. Tenant covenants and agrees that it and all persons claiming
by, through and under it, shall at all times abide by all reasonable rules and
regulations promulgated by Landlord with respect to the use of the parking areas
on the Site. The parking privileges granted herein are non-transferable except
to a permitted assignee or subtenant as provided in Section 5.6. Further,
Landlord assumes no responsibility whatsoever for loss or damage due to fire,
theft or otherwise to any automobile(s) parked on the Site or to any personal
property therein, however caused, and Tenant covenants and agrees, upon request
from Landlord from time to time, to notify its officers, employees, agents and
invitees of such limitation of liability. Tenant acknowledges and agrees that a
license only is hereby granted, and no bailment is intended or shall be created.


2.3
Landlord’s Reservations

Landlord reserves the right from time to time, without unreasonable interference
with Tenant’s use, and provided the Number of Parking Spaces allotted to Tenant
shall not be reduced: (a) to install, use, maintain, repair, replace and
relocate for service to the Premises and other parts of the Building, or either,
pipes, ducts, conduits, wires and appurtenant fixtures, wherever located in the
Premises or Building, (b) to perform, or cause to be performed, construction in
the common areas and facilities or other leased areas on the Property or in the
Office Park and (c) to reduce, increase, enclose or otherwise change at any time
and from time to time the size, number, location, lay-out and nature of the
common areas and facilities and other tenancies and premises on the Property or
in the Office Park, to create additional rentable areas through use or enclosure
of common areas, and to dedicate roads within the Office Park for public use.
Installations, replacements and relocations referred to in clause (a) above
shall be located so far as practicable in the central core area of the Building,
above ceiling surfaces, below floor surfaces or within perimeter walls of the
Premises. Any non-emergency work performed pursuant to this Section 2.3 shall be
performed at such times and in such a manner so as to minimize interference with
Tenant’s operations in the Premises and only after reasonable advance notice to
Tenant.


2.4
Habendum

Tenant shall have and hold the Premises for a period commencing on the earlier
of (a) that date on which Landlord’s Work is Substantially Completed (or deemed
Substantially Completed due to Tenant Delays) and the Premises are ready for
occupancy as defined in Section 3.1 and Exhibit B-1 hereof, or (b) that date on
which Tenant commences occupancy of any portion of the Premises for the
Permitted Uses, and continuing for the Term unless sooner terminated as provided
in Article VI or Article VII, or unless extended as provided in Section 9.18.


Page 7

--------------------------------------------------------------------------------







As soon as may be convenient after the date has been determined on which the
Term commences as aforesaid, Landlord and Tenant agree to join with each other
in the execution of a written Declaration, in the form of Exhibit E, in which
the date on which the Term commences as aforesaid and the Term of this Lease
shall be stated. If Tenant fails to execute such Declaration, the Commencement
Date and Lease Term shall be as reasonably determined by Landlord in accordance
with the terms of this Lease.


2.5
Fixed Rent Payments

Tenant agrees to pay to Landlord, (1) (a) on the Rent Commencement Date (defined
in Section 1.1 hereof) and thereafter monthly, in advance, on the first day of
each and every calendar month during the Original Term, a sum equal to one
twelfth (1/12th) of the Annual Fixed Rent (sometimes hereinafter referred to as
“fixed rent”) and (b) on the Commencement Date and thereafter monthly, in
advance, on the first day of each and every calendar month during the Original
Lease Term, an amount estimated by Landlord from time to time to cover Tenant’s
monthly payments for electricity under Section 2.8 and (2) on the first day of
each and every calendar month during the extension option period (if exercised),
a sum equal to (a) one twelfth (1/12th) of the annual fixed rent as determined
in Section 9.18 for the extension option period plus (b) then applicable monthly
electricity charges under Section 2.8. Until notice of some other designation is
given, fixed rent and all other charges for which provision is herein made shall
be paid by remittance to or for the order of Landlord either (i) by mail to P.O.
Box 3557, Boston, Massachusetts 02241-3557, (ii) by wire transfer to Bank of
America in Dallas, Texas, Bank Routing Number 0260-0959-3 or (iii) by ACH
transfer to Bank of America in Dallas, Texas, Bank Routing Number 111 000 012,
and in the case of (ii) or (iii) referencing Account Number 3756454460, Account
Name of Boston Properties, LP, Tenant’s name and the Property address. All
remittances received by Boston Properties Limited Partnership as aforesaid, or
by any subsequently designated recipient, shall be treated as payment to
Landlord.


Annual Fixed Rent for any partial month shall be paid by Tenant to Landlord at
such rate on a pro rata basis, and, if the Rent Commencement Date is a day other
than the first day of a calendar month, the first payment of Annual Fixed Rent
which Tenant shall make to Landlord shall be a payment equal to a proportionate
part of such monthly Annual Fixed Rent for the partial month from the Rent
Commencement Date to the first day of the succeeding calendar month.


Additional Rent payable by Tenant on a monthly basis, as hereinafter provided,
likewise shall be prorated, and the first payment on account thereof shall be
determined in similar fashion but shall commence on the Commencement Date
(excluding Additional Rent under Section 2.6 (which shall commence on January 1,
2015) and 2.7 (which shall commence on July 1, 2014)); and other provisions of
this Lease calling for monthly payments shall be read as incorporating this
undertaking by Tenant.




Page 8

--------------------------------------------------------------------------------





Notwithstanding that the payment of Annual Fixed Rent payable by Tenant to
Landlord shall not commence until the Rent Commencement Date, Tenant shall be
subject to, and shall comply with, all other provisions of this Lease as and at
the times provided in this Lease.


The Annual Fixed Rent and all other charges for which provision is herein made
shall be paid by Tenant to Landlord, without offset, deduction or abatement
except as otherwise specifically set forth in this Lease.


2.6
Operating Expenses

“Landlord’s Operating Expenses” means the cost of operation of the Building and
the Site (including, without limitation, costs associated with the operation of
other portions of the Office Park benefitting and providing services to the
Property as part of the Office Park as a whole, to the extent allocable to the
Property) which shall exclude costs of special services rendered to tenants
(including Tenant) for which a separate charge is made, but shall include,
without limitation, the following: premiums for insurance carried with respect
to the Building and the Site (including, without limitation, liability
insurance, insurance against loss in case of fire or casualty and insurance of
monthly installments of fixed rent and any Additional Rent which may be due
under this Lease and other leases of space in the Building for not more than
twelve (12) months in the case of both fixed rent and Additional Rent and if
there be any first mortgage of the Property, including such insurance as may be
required by the holder of such first mortgage); compensation and all fringe
benefits, worker’s compensation insurance premiums and payroll taxes paid to,
for or with respect to all persons engaged in the operating, maintaining or
cleaning of the Building or Site; water, sewer, electric, gas, oil and telephone
charges associated with the common areas of the Building and the Site (excluding
utility charges separately chargeable to tenants); cost of building and cleaning
supplies and equipment; cost of maintenance, cleaning and repairs (other than
repairs not properly chargeable against income or reimbursed from contractors
under guarantees); cost of snow removal and care of landscaping; cost of
operating, maintaining and cleaning the cafeteria, fitness center and any shared
conference facilities serving the Building; payments under service contracts
with independent contractors; management fees at reasonable rates for
self-managed buildings consistent with the type of occupancy and the service
rendered, but in no event in excess of 3.0% of gross revenue from the Property;
costs of maintaining a regional property management office in connection with
the operation, management and maintenance of the Building; all costs of applying
and reporting for the Building or any part thereof to seek or maintain
certification under the U.S. EPA’s Energy Star® rating system, the U.S. Green
Building Council’s Leadership in Energy and Environmental Design (LEED) rating
system or a similar system or standard; and all other reasonable and necessary
expenses paid in connection with the operation, cleaning and maintenance of the
Building and the Site and properly chargeable against income. Landlord’s
Operating Expenses shall include depreciation for capital expenditures made by
Landlord during the Lease Term (i) to reduce Landlord’s Operating Expenses if
Landlord shall have reasonably determined that the annual reduction in


Page 9

--------------------------------------------------------------------------------





Landlord’s Operating Expenses shall exceed depreciation therefor or (ii) to
comply with applicable laws, rules, regulations, requirements, statutes,
ordinances, by-laws and court decisions of all public authorities which are now
or hereafter in force (the capital expenditures described in subsections (i) and
(ii) being hereinafter referred to as “Permitted Capital Expenditures”), plus in
the case of both (i) and (ii) an interest factor, reasonably determined by
Landlord, as being the interest rate then charged for long term mortgages by
institutional lenders on like properties within the locality in which the
Building is located, and depreciation in the case of both (i) and (ii) shall be
determined by dividing the original cost of such capital expenditure by the
number of years of useful life of the capital item acquired and the useful life
shall be reasonably determined by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of acquisition of the
capital item; provided, however, if Landlord reasonably concludes on the basis
of engineering estimates that a particular capital expenditure will effect
savings in other Landlord’s Operating Expenses, including, without limitation,
energy related costs, and that such projected savings will, on an annual basis
(“Projected Annual Savings”), exceed the annual depreciation therefor, then and
in such event the amount of depreciation for such capital expenditure shall be
increased to an amount equal to the Projected Annual Savings; and in such
circumstance, the increased depreciation (in the amount of the Projected Annual
Savings) shall be made for such period of time as it would take to fully
amortize the cost of the item in question, together with interest thereon at the
interest rate as aforesaid in equal monthly payments, each in the amount of
1/12th of the Projected Annual Savings, with such payment to be applied first to
interest and the balance to principal.


Notwithstanding the foregoing provisions, the following shall be excluded from
Landlord’s Operating Expenses:


(1)    Leasing fees or commissions, advertising and promotional expenses, legal
fees, the cost of tenant improvements, build out allowances, moving expenses,
and other concessions and expenses incurred in connection with leasing spacing
in the Building;


(2)    Interest on indebtedness, debt amortization, ground rent, and refinancing
costs for any mortgage or ground lease of the Building, the Office Park, or any
portion of either of them;


(3)    Costs incurred in performing work or furnishing services for any tenant
(including Tenant), to the extent that such work or services is in excess of any
work or service Landlord is obligated to provide Tenant under this Lease without
additional charge. However, as between Landlord and Tenant, the provisions of
Section 4.1.2 shall apply in the case of additional services requested by Tenant
to be performed by Landlord;


(4)    The cost of any item or service to the extent to which Landlord is
reimbursed or compensated by insurance, any tenant, or any third party;




Page 10

--------------------------------------------------------------------------------





(5)    The cost of repairs or replacements incurred by reason of fire or other
casualty or condemnation other than costs not in excess of the deductible on any
insurance maintained by Landlord which provides a recovery for such repair or
replacement, which deductible shall be as reasonably determined by Landlord;


(6)    Any advertising, promotional or marketing expenses for the Building;


(7)    With the exception of the management fee described in the first paragraph
of this Section 2.6 and an allocable portion of the property management office
costs and expenses of Landlord or Boston Properties, the cost of any service or
materials provided by any party related to Landlord, to the extent such costs
exceed the reasonable cost for such service or materials absent such
relationship in buildings similar to the Buildings in the vicinity of the
Buildings;


(8)    Penalties and interest for late payment of any obligations of Landlord,
including, without limitation, taxes, insurance, equipment leases and other past
due amounts, provided that Tenant pays Operating Costs and real estate taxes
timely as and when due;


(9)    Salaries or other compensation paid to employees above the grade of
Regional Property Manager except that if any such employee performs a service
which would have been performed by an outside consultant, the compensation paid
to such employee for performing such service shall be included in Operating
Expenses for the Building to the extent only that the cost of such service does
not exceed the costs of such service had such service been performed by an
outside consultant. Further, if and to the extent an employee performs services
at the Building and other properties, such employee’s labor costs shall be
reasonably allocated and only the portion reasonably allocable to the Building
shall be included in Landlord’s Operating Expenses (nothing contained herein
shall affect Landlord’s right to collect the management fee specifically
provided for above);


(10)    Cost of purchasing or installing sculpture, paintings or other objects
of art;


(11)    Cost of repairs, replacements, alterations or improvements necessary to
make the Building comply with applicable law in effect as of the date of this
Lease;


(12)    Legal fees or other expenses incurred in connection with negotiating and
enforcing leases with tenants in the Building;


(13)    Depreciation, except that “Permitted Capital Expenditures” (as
hereinbefore defined) and interest and amortization thereon, which shall include
payments for rented equipment to the extent that such rented equipment would, if
purchased, constitute a Permitted Capital Expenditure or would be used in
performing the work which constitutes a Permitted Capital Expenditure, shall be
included in Operating Expenses;




Page 11

--------------------------------------------------------------------------------





(14)    All costs and expenses of any special events (e.g. receptions,
concerts); provided, however, that Tenant shall pay the entire costs and
expenses of any special events run by Tenant;


(15)    All legal, architectural, engineering, accounting and other professional
fees; provided, however, that, subject to the provisions of item (1) above and
(19) below, legal, architectural, engineering, accounting and other professional
fees and costs incurred in connection with the management, operation,
maintenance and repair of the Office Park shall be included in Operating
Expenses;


(16)    All costs and expenses attributable to any hazardous wastes, substances,
or materials existing as of the date of this Lease (but not any which
subsequently arise, other than by reason of the acts or omissions of Landlord,
its agents, contractors, or employees or other tenants of the Office Park)
and/or any testing, investigation, reporting, management, maintenance,
remediation or removal thereof. However, there shall be included in Operating
Expenses the cost of Landlord’s routine annual or other periodic hazardous
material or similar inspection of the buildings, the cost of which incurred
during the Base Year shall also be included in Base Operating Expenses;


(17)    All charitable or political contributions;


(18)    Reserves, provided, however, amounts actually expended in maintaining,
repairing and operating the Property shall be included in Operating Expenses;


(19)    All costs and expenses arising out of (i) any violation of law or legal
requirement by Landlord, (ii) any violation or breach of any lease of space in
the Building, or (iii) any other breach of contract by Landlord;


(20)    Any management fee other than the management fee set forth in the first
paragraph of this Section 2.6; provided, however, that if Tenant requests
Landlord or its managing agent to perform work for Tenant beyond that which is
covered by this Section 2.6, the same shall be done on a work order basis for
which Landlord shall have the right to charge Tenant for Landlord’s performing
same; and


(21) All general corporate overhead of Landlord or any of its agents or
affiliates.


To the extent that Landlord owns other buildings in the Office Park, Landlord’s
Operating Expenses that relate to the common areas of the Office Park (and not
exclusively to the Building or exclusively to any other buildings within the
Office Park) shall be reasonably allocated by Landlord among all such buildings
in the Office Park.


In addition to the foregoing, if in any calendar year after 2014 Landlord shall
provide a
service that was not provided in 2014 and the service in question is consistent
with the then prevailing standards for operating and maintaining a first-class
office complex, then Base Operating Expenses shall be adjusted to include 50% of
the reasonable estimate of


Page 12

--------------------------------------------------------------------------------





the cost of providing such service in calendar year 2014. Further, if in any
calendar year after 2014, Landlord shall cease to provide a service that was
provided in 2014, then, unless the service in question is consistent with the
then-prevailing standards for operating and maintaining a first-class office
complex, Base Operating Expense shall be adjusted to exclude the cost of
providing such services in calendar year 2014.


“Operating Expenses Allocable to the Premises” shall mean the same proportion of
Landlord’s Operating Expenses for and pertaining to the Building and the Site as
the Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building.


“Base Operating Expenses” is hereinbefore defined in Section 1.1. Base Operating
Expenses shall not include (i) market-wide cost increases due to extraordinary
circumstances, including but not limited to Force Majeure (as defined in Section
6.1), conservation surcharges, security concerns, boycotts, strikes, embargoes
or shortages (“Temporary Cost Increase”); provided, however, that if any item(s)
of Temporary Cost Increases shall continue uninterrupted beyond calendar year
2014, then the amount of such Temporary Cost Increase excluded from Base
Operating Expenses with respect to such item(s) shall also be excluded from
Landlord’s Operating Expenses for and with respect to any such calendar year
during which such Temporary Cost Increase continues and (ii) the cost of any
Permitted Capital Expenditures; provided, however, that any Permitted Capital
Expenditures excluded from Base Operating Expenses shall not be included in
Landlord’s Operating Expenses in any subsequent year.


“Base Operating Expenses Allocable to the Premises” means the same proportion of
Base Operating Expenses for and pertaining to the Building and the Site as the
Rentable Floor Area of the Premises bears to 95% of the Total Rentable Floor
Area of the Building.


If with respect to any calendar year falling within the Term, or fraction of a
calendar year falling within the Term at the beginning or end thereof, the
Operating Expenses Allocable to the Premises for a full calendar year exceed
Base Operating Expenses Allocable to the Premises, or for any such fraction of a
calendar year exceed the corresponding fraction of Base Operating Expenses
Allocable to the Premises then, Tenant shall pay to Landlord, as Additional
Rent, the amount of such excess. Such payments shall be made at the times and in
the manner hereinafter provided in this Section 2.6.


Not later than one hundred and twenty (120) days after the end of the first
calendar year or fraction thereof ending December 31 and of each succeeding
calendar year during the Term or fraction thereof at the end of the Term,
Landlord shall render Tenant a statement in reasonable detail and according to
usual accounting practices certified by a representative of Landlord, showing
for the preceding calendar year or fraction thereof, as the case may be,
Landlord’s Operating Expenses and Operating Expenses Allocable to the Premises
(the “Annual Statement”). The Annual Statement shall also show for the preceding
year or fraction thereof as the case may be the amounts of operating expenses
already paid by Tenant as Additional Rent, and the amount of operating expenses


Page 13

--------------------------------------------------------------------------------





remaining due from, or overpaid by, Tenant for the year or other period covered
by such statement. Within thirty (30) days after the date of delivery of such
statement, Tenant shall pay to Landlord the balance of the amounts, if any,
required to be paid pursuant to the above provisions of this Section 2.6 with
respect to the preceding year or fraction thereof, or Landlord shall credit any
amounts due from it to Tenant pursuant to the above provisions of this Section
2.6 against (i) monthly installments of fixed rent next thereafter coming due or
(ii) any sums then due from Tenant to Landlord under this Lease (or refund such
portion of the overpayment as aforesaid if the Term has ended, net of any sums
then due from Tenant to Landlord).


In addition, Tenant shall make payments monthly on account of Tenant’s share of
increases in Landlord’s Operating Expenses anticipated for the then current year
at the time and in the fashion herein provided for the payment of fixed rent.
The amount to be paid to Landlord shall be an amount reasonably estimated
annually by Landlord to be sufficient to cover, in the aggregate, a sum equal to
Tenant’s share of such increases in operating expenses for each calendar year
during the Term.


Notwithstanding the foregoing, in determining the amount of Landlord’s Operating
Expenses for any calendar year or portion thereof falling within the Lease Term,
if less than ninety-five percent (95%) of the Total Rentable Floor Area of the
Building shall have been occupied by tenants at any time during the period in
question, then those components of Landlord’s Operating Expenses that vary based
on occupancy for such period shall be adjusted to equal the amount such
components of Landlord’s Operating Expenses would have been for such period had
occupancy been ninety-five percent (95%) throughout such period.


Subject to the provisions of this Section and provided that no Event of Default
of Tenant exists, Tenant shall have the right to examine the correctness of the
Landlord’s Operating Expense statement or any item contained therein:


1.    Any request for examination in respect of any “Operating Year” (as defined
hereinbelow) may be made by notice from Tenant to Landlord no more than one
hundred eighty (180) days after the date (the “Operating Expense Statement
Date”) Landlord provides Tenant an Annual Statement for such Operating Year and
only if Tenant shall have fully paid such amount. Such notice shall set forth in
reasonable detail the matters questioned. Any examination must be completed and
the results communicated to Landlord no more than ninety (90) days after
Landlord delivers to Tenant all books and records reasonably required to perform
such examination. “Operating Year” shall mean a period of twelve (12)
consecutive calendar months, commencing on the first day of January in each
year, except that the first Operating Year of the Lease Term hereof shall be the
period commencing on the Commencement Date and ending on the succeeding December
31, and the last Operating Year of the Lease Term hereof shall be the period
commencing on January 1 of the calendar year in which the Lease Term ends, and
ending with the date on which the Lease Term ends.




Page 14

--------------------------------------------------------------------------------





2.    Tenant hereby acknowledges and agrees that Tenant’s sole right to contest
the Annual Statement shall be as expressly set forth in this Section. Tenant
hereby waives any and all other rights provided pursuant to applicable laws to
inspect Landlord’s books and records and/or to contest the Annual Statement. If
Tenant shall fail to timely exercise Tenant’s right to inspect Landlord’s books
and records as provided in this Section, or if Tenant shall fail to timely
communicate to Landlord the results of Tenant’s examination as provided in this
Section, with respect to any Operating Year, Landlord’s Annual Statement shall
be conclusive and binding on Tenant.


3.    Landlord’s books and records pertaining to the Landlord’s Operating
Expenses for the Operating Year included in the Annual Statement shall be made
available to Tenant within a reasonable time after Landlord timely receives the
notice from Tenant to make such examination pursuant to this Section, either
electronically or during normal business hours at the offices in Massachusetts
where Landlord keeps such books and records or at another location in
Massachusetts, as determined by Landlord.


4.    Tenant shall have the right to make such examination no more than once in
respect of any Operating Year for which Landlord has given Tenant an Annual
Statement.


5.    Such examination may be made only by a qualified employee of Tenant or a
qualified independent certified public accounting firm or a qualified real
estate professional or firm approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. No examination shall be conducted
by an examiner who is to be compensated, in whole or in part, on a contingent
fee basis.


6.    As a condition to performing any such examination, Tenant and its
examiners shall be required to execute and deliver to Landlord a commercially
reasonable form of agreement, agreeing to keep confidential any information
which it discovers about Landlord or the Building in connection with such
examination.


7.    No subtenant shall have any right to conduct any such examination and no
assignee may conduct any such examination with respect to any period during
which the assignee was not in possession of the Premises.


8.    All costs and expenses of any such examination shall be paid by Tenant,
provided that if such examination indicates that Landlord has overcharged Tenant
for Operating Expenses for such Operating Year by more than 5%, Landlord shall
reimburse Tenant for the actual, reasonable out-of-pocket costs to perform such
audit.


9.    If as a result of such examination Landlord and Tenant agree that the
amounts paid by Tenant to Landlord on account of the Landlord’s Operating
Expenses exceeded the amounts to which Landlord was entitled hereunder, or that
Tenant is entitled to a credit with respect to the Landlord’s Operating
Expenses, Landlord, at its option, shall refund to Tenant the amount of such
excess or apply the amount of such credit, as the case may be, within thirty
(30) days after the date of such agreement. Similarly, if


Page 15

--------------------------------------------------------------------------------





Landlord and Tenant agree that the amounts paid by Tenant to Landlord on account
of Landlord’s Operating Expenses were less than the amounts to which Landlord
was entitled hereunder, then Tenant shall pay to Landlord, as additional rent
hereunder, the amount of such deficiency within thirty (30) days after the date
of such agreement.


2.7
Real Estate Taxes

If with respect to any full Tax Year or fraction of a Tax Year falling within
the Term, Landlord’s Tax Expenses Allocable to the Premises as hereinafter
defined for a full Tax Year exceed Base Taxes Allocable to the Premises, or for
any such fraction of a Tax Year exceed the corresponding fraction of Base Taxes
Allocable to the Premises then, on or before the thirtieth (30th) day following
receipt by Tenant of the certified statement referred to below in this Section
2.7, then Tenant shall pay to Landlord, as Additional Rent, the amount of such
excess. Such payments shall be made at the times and in the manner hereinafter
provided in this Section 2.7. Not later than ninety (90) days after Landlord’s
Tax Expenses Allocable to the Premises are determined for the first such Tax
Year or fraction thereof and for each succeeding Tax Year or fraction thereof
during the Term, Landlord shall render Tenant a statement in reasonable detail
certified by a representative of Landlord showing for the preceding year or
fraction thereof, as the case may be, real estate taxes on the Building and the
Site and abatements and refunds of any taxes and assessments. Expenditures for
legal fees and for other expenses incurred in seeking the tax refund or
abatement may be charged against the tax refund or abatement before the
adjustments are made for the Tax Year. Said statement to be rendered to Tenant
shall also show for the preceding Tax Year or fraction thereof as the case may
be the amounts of real estate taxes already paid by Tenant as Additional Rent,
and the amount of real estate taxes remaining due from, or overpaid by, Tenant
for the year or other period covered by the statement. Within thirty (30) days
after the date of delivery of the foregoing statement, Tenant shall pay to
Landlord the balance of the amounts, if any, required to be paid pursuant to the
above provisions of this Section 2.7 with respect to the preceding Tax Year or
fraction thereof, or Landlord shall credit any amounts due from it to Tenant
pursuant to the provisions of this Section 2.7 against (i) monthly installments
of fixed rent next thereafter coming due or (ii) any sums then due from Tenant
to Landlord under this Lease (or refund such portion of the over-payment as
aforesaid if the Term has ended net of any sums then due from Tenant to
Landlord).


In addition, payments by Tenant on account of increases in real estate taxes
anticipated for the then current year shall be made monthly at the time and in
the fashion herein provided for the payment of fixed rent. The amount so to be
paid to Landlord shall be an amount reasonably estimated by Landlord to be
sufficient to provide Landlord, in the aggregate, a sum equal to Tenant’s share
of such increases, at least ten (10) days before the day on which such payments
by Landlord would become delinquent.


To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the foregoing
statement shall be rendered and payments made on account of such installments.


Page 16

--------------------------------------------------------------------------------







Terms used herein are defined as follows:


(i)
“Tax Year” means the twelve-month period beginning July 1 each year during the
Term or if the appropriate governmental tax fiscal period shall begin on any
date other than July 1, such other date.



(ii)
“Landlord’s Tax Expenses Allocable to the Premises” shall mean the same
proportion of Landlord’s Tax Expenses for and pertaining to the Building and the
Site as the Rentable Floor Area of the Premises bears to 95% of the Total
Rentable Floor Area of the Building.



(iii)
“Landlord’s Tax Expenses” with respect to any Tax Year means the aggregate real
estate taxes on the Building and Site with respect to that Tax Year, reduced by
any abatement receipts with respect to that Tax Year.



(iv)
“Base Taxes” is hereinbefore defined in Section 1.1.



(v)
“Base Taxes Allocable to the Premises” means the same proportion of Base Taxes
for and pertaining to the Building and the Site as the Rentable Floor Area of
the Premises bears to 95% of the Total Rentable Floor Area of the Building.



(vi)
“Real estate taxes” means all taxes and special assessments of every kind and
nature and user fees and other like fees assessed by any governmental authority
on the Building or Site which the Landlord shall become obligated to pay because
of or in connection with the ownership, leasing and operation of the Site, the
Building and the Property, and reasonable expenses of and fees for any formal or
informal proceedings for negotiation or abatement of taxes (collectively,
“Abatement Expenses”), which Abatement Expenses shall be excluded from Base
Taxes. The amount of special taxes or special assessments to be included shall
be limited to the amount of the installment (plus any interest, other than
penalty interest, payable thereon) of such special tax or special assessment
required to be paid during the year in respect of which such taxes are being
determined, calculated as if Landlord had elected to pay such special taxes or
assessments over the longest period allowed by law (whether or not Landlord so
elects). There shall be excluded from such taxes all income, estate, succession,
inheritance, franchise and transfer taxes; and any fees, penalties, or interest
payable on account of the late payment of any real estate taxes. If at any time
during the Term the present system of ad valorem taxation of real property shall
be changed so that in lieu of the whole or any part of the ad valorem tax on
real property there shall be assessed on Landlord a capital levy or other tax on
the gross rents received with respect to the Site or Building or Property, or a
federal, state, county,



Page 17

--------------------------------------------------------------------------------





municipal, or other local income, franchise, excise or similar tax, assessment,
levy or charge (distinct from any now in effect in the jurisdiction in which the
Property is located) measured by or based, in whole or in part, upon any such
gross rents, then any and all of such taxes, assessments, levies or charges, to
the extent so measured or based, shall be deemed to be included within the term
“real estate taxes” but only to the extent that the same would be payable if the
Site and Buildings were the only property of Landlord.


(vii)
If during the Lease Term the Tax Year is changed by applicable law to less than
a full 12-month period, the Base Taxes and Base Taxes Allocable to the Premises
shall each be proportionately reduced.



2.8
Tenant Electricity

Landlord shall allocate the costs of furnishing electricity for lights and plugs
and the distribution components of the heating, ventilating and air conditioning
system to Tenant in accordance with the procedure contained in Exhibit H, and
Tenant shall pay for such costs as provided in said Exhibit H.
ARTICLE III
Condition of Premises; Alterations
3.1
Preparation of Premises

The condition of the Premises upon Landlord’s delivery along with any work to be
performed by either Landlord or Tenant shall be as set forth in the Work
Agreement attached hereto as Exhibit B-1 and made a part hereof.
ARTICLE IV
Landlord’s Covenants; Interruptions and Delays
4.1
Landlord Covenants

    4.1.1    Services Furnished by Landlord


To furnish services, utilities, facilities and supplies set forth in Exhibit C
equal to those customarily provided by landlords in high quality buildings in
the Boston West Suburban Market subject to escalation reimbursement in
accordance with Section 2.6.


4.1.2
Additional Services Available to Tenant



Page 18

--------------------------------------------------------------------------------







To furnish, at Tenant’s expense, reasonable additional Building operation
services which are usual and customary in similar office buildings in the Boston
West Suburban Market upon reasonable advance request of Tenant at reasonable and
equitable rates from time to time established by Landlord. Tenant agrees to pay
to Landlord, as Additional Rent, at the rates described above in this Section,
the charges of Landlord providing any such additional Building services
requested by Tenant and for the cost of any additions, alterations, improvements
or other work performed by Landlord in the Premises at the express, written
request of Tenant within thirty (30) days after being billed therefor.


4.1.3
Roof, Exterior Wall, Floor Slab and Common Facility Repairs



Except for (a) normal and reasonable wear and use and (b) damage caused by fire
and casualty and by eminent domain, and except as otherwise provided in Article
VI and subject to the escalation provisions of Section 2.6, (i) to make such
repairs to the roof, exterior walls, floor slabs and common areas and facilities
as may be necessary to keep them in serviceable condition and (ii) to maintain
the Building (exclusive of Tenant’s responsibilities under this Lease) in a
first class manner comparable to the maintenance of similar high-quality
properties in the Boston West Suburban Market.


4.1.4
Signage



To provide and install, at Landlord’s expense, building standard signage to
identify Tenant’s official name and Building address (i) on all Building
directories, (ii) at the exterior doors in the Premises, and (iii) on the
non-exclusive monument signage at the Building entrance; all such letters and
numerals shall be in the building standard graphics and no others shall be used
or permitted on the Premises, the Building or the Property, unless Landlord
shall permit other tenants to use their own graphics and logos, in which case
Tenant shall also have such right.


4.2
Interruptions and Delays in Services and Repairs, Etc.

A.    Landlord shall not be liable to Tenant for any compensation or reduction
of rent by reason of inconvenience or annoyance or for loss of business arising
from the necessity of Landlord or its agents entering the Premises for any of
the purposes in this Lease authorized, or for repairing the Premises or any
portion of the Building however the necessity may occur, except if due to the
negligence or willful misconduct of Landlord or its agents, contractors or
employees. In case Landlord is prevented or delayed from making any repairs,
alterations or improvements, or furnishing any services or performing any other
covenant or duty to be performed on Landlord’s part, by reason of any cause
reasonably beyond Landlord’s control, including without limitation by reason of
Force Majeure (as defined in Section 6.1 hereof), Landlord shall not be liable
to


Page 19

--------------------------------------------------------------------------------





Tenant therefor, nor, except as expressly otherwise provided in Article VI,
shall Tenant be entitled to any abatement or reduction of rent by reason
thereof, or right to terminate this Lease, nor shall the same give rise to a
claim in Tenant’s favor that such failure constitutes actual or constructive,
total or partial, eviction from the Premises.


Landlord reserves the right to stop any service or utility system, when
necessary by reason of accident or emergency, or until necessary repairs have
been completed; provided, however, that in each instance of stoppage, Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, Landlord will give Tenant reasonable advance notice
of any contemplated stoppage and will use reasonable efforts to avoid
unnecessary inconvenience to Tenant by reason thereof.


B.    Notwithstanding the foregoing, upon the occurrence of any event or
circumstance resulting from or caused by (x) any failure of Landlord to provide
electrical, heating, ventilating, air conditioning, all elevator service to the
Premises or access to the Premises, or any other service required to be provided
by Landlord pursuant to the terms of this Lease that prevents Tenant from using
the Premises or any portion thereof or (y) any alterations, replacements, or
improvements made by Landlord to other tenant premises within the Building (any
such event or circumstance described in clauses (x) or (y) above being
hereinafter referred to as an “Abatement Event”), Tenant shall give Landlord
notice (“Abatement Notice”) of any such Abatement Event and if such Abatement
Event continues beyond the Eligibility Period (as hereinafter defined), then the
Annual Fixed Rent and Tenant’s payments with respect to Operating Expenses and
Taxes shall be abated entirely or reduced, as the case may be, after the
expiration of the Eligibility Period for such time that Tenant continues both to
be so prevented from using, and does not use, the Premises or a portion thereof,
in the proportion that the rentable area of the portion of the Premises that
Tenant is prevented from using, and does not use, bears to the total Rentable
Floor Area of the Premises. The term “Eligibility Period” shall mean (i) in
connection with a failure by Landlord to provide required services or access to
the Premises due to an event or circumstance within Landlord’s reasonable
control or in connection with any alterations, replacements, or improvements
made by Landlord to other tenant premises within the Building, a period of five
(5) consecutive business days after Landlord’s receipt of any Abatement
Notice(s) and (ii) in connection with a failure by Landlord to provide required
services or access to the Premises due to an event or circumstance not within
Landlord’s reasonable control, a period of fourteen (14) consecutive business
days after Landlord’s receipt of any Abatement Notice(s).


4.3
Hazardous Materials

Subject to the limitations of Section 9.3 hereof, Landlord shall remove or abate
as required by applicable Hazardous Materials Laws (as that term is defined in
Section 5.3 below) Hazardous Materials (as that term is defined in Section 5.3
below) on, at, beneath, or migrating from the Site or in the Building, provided
that the foregoing removal and/or abatement requirements shall not apply to
Hazardous Materials (including mold) which first become present in the Building
or on the Site after the Commencement Date (x)



Page 20

--------------------------------------------------------------------------------





because of the use, action or (where action is required hereunder or under
Hazardous Materials Laws) inaction of any tenant or occupant in the Site,
including Tenant, or any employee, agent or contractor of Tenant or (y) because
of any use, alterations or other construction by or for Tenant or any occupant
(other than any Landlord Party) of the Building (items (x) and (y) being herein
collectively called the “Exclusions”). Subject to the limitations of Section 9.3
hereof, Landlord agrees to defend, indemnify, and save Tenant harmless from
liability, loss and damage to persons or property and from any claims
(including, without limitation, bodily injury, property damage, and
environmental clean-up claims and notices of responsibility), actions,
proceedings and expenses in connection therewith resulting from (1) the presence
of Hazardous Materials on, at, beneath, or migrating from the Site or in the
Building, except to the extent present as a result of the action of Tenant, or
any employee, agent or contractor of Tenant; or (2) the failure of Landlord to
fulfill its obligations under the this Section 4.3; provided, however, that in
no event shall the foregoing indemnity (i) cover or in any way include the
Exclusions and (ii) render Landlord liable for any loss or damage to Tenant’s
Property and Landlord shall in no event be liable for indirect, consequential or
punitive damages. This indemnity and hold harmless agreement shall survive the
expiration or earlier termination of this Lease.


4.6
Compliance with Law


To comply with all applicable Legal Requirements now or hereafter in force that
impose a duty on Landlord with respect to the common areas of the Site. Landlord
hereby warrants and represents to Tenant that, to the best of Landlord’s
knowledge, as of the Date of this Lease, Landlord has received no written
notices from governmental authorities alleging that the Building or any portion
thereof is in violation of any applicable Legal Requirements, including without
limitation, (i) Title III of the Americans with Disabilities Act of 1990, or any
regulations promulgated thereunder, or (ii) the regulations of the Massachusetts
Architectural Access Board set forth in 521 CMR 1.00.
 
ARTICLE V
Tenant’s Covenants
Tenant covenants and agrees to the following during the Term and such further
time as Tenant occupies any part of the Premises:


5.1
Payments

To pay when due all fixed rent and Additional Rent and all charges for utility
services rendered to the Premises (except as otherwise provided in Exhibit C)
and, as further Additional Rent, all charges for additional services rendered
pursuant to Section 4.1.2. In the event Tenant pays any utilities for the
Premises directly to the utility company or


Page 21

--------------------------------------------------------------------------------





provider, Tenant shall grant Landlord access to Tenant’s account with such
utility company or provider so that Landlord can review the utility bills
relating to the Premises.


5.2
Repair and Yield Up

Except as otherwise provided in Article VI and Section 4.1.3 to keep the
Premises in good order, repair and condition, and all glass in the Premises
(except glass in exterior walls unless the damage thereto is attributable to
Tenant's negligence or misuse, subject to Section 8.13) and doors of the
Premises whole and in good condition with glass of the same type and quality as
that injured or broken, in each case reasonable wear and tear, damage by fire or
other casualty or taking under the power of eminent domain and damage resulting
from the negligence of any of the Landlord Parties, their agents, contractors or
employees or from the failure of Landlord to perform its obligations under this
Lease only excepted, and at the expiration or termination of this Lease
peaceably to yield up the Premises including all construction, work,
improvements, and all alterations and additions thereto in such condition, first
removing all furniture, fixtures, equipment, goods and effects of Tenant and, to
the extent specified by Landlord by notice to Tenant at the time Landlord
approved such installations, the wiring for Tenant's computer, telephone and
other communication systems and equipment whether located in the Premises or in
any other portion of the Building, including all risers and all alterations and
additions made by Tenant (but specifically excluding all cabling and wiring
existing in the Premises as of the date of this Lease) and all partitions, and
repairing any damage caused by such removal and restoring the Premises and
leaving them clean and neat. Tenant shall not permit or commit any waste, and
subject to Section 8.13, Tenant shall be responsible for the cost of repairs
which may be made necessary by reason of damage to common areas in the Building,
to the Site or to the Office Park caused by Tenant, Tenant's agents,
contractors, employees, sublessees, licensees, concessionaires or invitees.
Notwithstanding the foregoing, in no event shall Tenant be required to remove
any element of Landlord’s Work or any alterations other than non-standard office
alterations that would require unusual and excessive cost to remove and restore
to general office use.


5.3
Use

To use the Premises for no other purpose other than the Permitted Use, and not
to injure or deface the Premises, Building, the Additional Building, the Site or
any other part of the Site nor to permit by Tenant or any party claiming by,
through or under Tenant in the Premises or on the Site any auction sale, vending
machine (other than those used exclusively by Tenant’s personnel), or
inflammable fluids or chemicals (except as set forth in the last grammatical
paragraph of this Section 5.3), or nuisance, or the emission from the Premises
of any objectionable noise or odor, nor to permit in the Premises anything which
would in any way result in the leakage of fluid or the growth of mold, and not
to use or devote the Premises or any part thereof for any purpose other than the
Permitted Uses, nor any use thereof which is inconsistent with the maintenance
of the Building as an office building of the first class in the quality of its
maintenance, use and occupancy, or which is likely to disturb the quiet
enjoyment of other occupants of the


Page 22

--------------------------------------------------------------------------------





Building or the Additional Building, contrary to law or ordinance or liable to
invalidate or increase the premiums for any insurance on the Building or its
contents or liable to render necessary any alteration or addition to the
Building. Further, (i) Tenant shall not, nor shall Tenant permit its employees,
invitees, agents, independent contractors, contractors, assignees or subtenants
to, keep, maintain, store or dispose of (into the sewage or waste disposal
system or otherwise) or engage in any activity which might produce or generate
asbestos, petroleum (and any breakdown product thereof), lead containing paint,
PCBs, and any other substance which is or may hereafter be classified as a
hazardous material, waste or substance (collectively “Hazardous Materials”),
under federal, state or local laws, rules and regulations, including, without
limitation, 42 U.S.C. Section 6901 et seq., 42 U.S.C. Section 9601 et seq., 42
U.S.C. Section 2601 et seq., 49 U.S.C. Section 1802 et seq. and Massachusetts
General Laws, Chapter 21E and the rules and regulations promulgated under any of
the foregoing, as such laws, rules and regulations may be amended from time to
time (collectively “Hazardous Materials Laws”), (ii) Tenant shall promptly after
becoming aware of same notify Landlord of any incident in, on or about the
Premises, the Building or the Site that would require the filing of a notice
under any Hazardous Materials Laws, (iii) Tenant shall comply and shall cause
its employees, invitees, agents, independent contractors, contractors, assignees
and subtenants to comply with each of the foregoing and (iv) Landlord shall have
the right to make such inspections (including testing) as Landlord shall elect
from time to time to determine that Tenant is complying with the foregoing.


Notwithstanding the foregoing, Tenant may use normal amounts and types of
substances typically used for office uses, provided that Tenant uses such
substances in the manner which they are normally used for office uses, and in
compliance with all Hazardous Materials Laws and other applicable laws,
ordinances, bylaws, rules and regulations, and Tenant obtains and complies with
all permits required by Hazardous Materials Laws or any other laws, ordinances,
bylaws, rules or regulations prior to the use or presence of any such substances
in the Premises.


5.4
Obstructions; Items Visible From Exterior; Rules and Regulations

Not to obstruct in any manner any portion of the Building not hereby leased or
any portion thereof or of the other buildings or of the Site used by Tenant in
common with others; not without prior consent of Landlord (which shall be in
Landlord’s sole discretion) to permit the painting or placing of any signs
(other than Tenant’s standard signage, logos and graphics in the entrance lobby
to the Premises), curtains, blinds, shades, awnings, aerials or flagpoles, or
the like, visible from outside the Premises (including, without limitation, from
common lobbies within the Building); and to comply with all reasonable rules and
regulations now or hereafter made by Landlord, of which Tenant has been given
notice, for the care and use of the Building and Site and their facilities and
approaches; Landlord shall not be liable to Tenant for the failure of other
occupants of the Buildings to conform to such rules and regulations, provided
that Landlord agrees to use reasonable efforts to enforce such rules and
regulations in a uniform and non-discriminatory manner.


Page 23

--------------------------------------------------------------------------------







5.5
Safety Appliances

To keep the Premises equipped with all safety appliances required by any public
authority (it being agreed that Landlord’s Work shall include safety appliances
required for Tenant to lawfully occupy the Premises) because of (i) any use made
by Tenant other than normal office use, (ii) Tenant’s particular configuration
of furniture within the Premises, (iii) any alterations, additions or
improvements made by or on behalf of Tenant in the Premises, or (iv) any
subletting of any portion of the Premises, and to procure all licenses and
permits so required because of any of the foregoing items described in clauses
(i), (ii), (iii), or (iv) above, it being understood that the foregoing
provisions shall not be construed to broaden in any way Tenant’s Permitted Use.
Landlord agrees to provide any other safety appliances so required by law (i.e.,
except to the extent the same are required by reason of clauses (i), (ii),
(iii), or (iv) above), the cost of which shall be included in Landlord’s
Operating Expenses to the extent provided in Section 2.6 above.


5.6
Assignment; Sublease



Except as otherwise expressly provided herein, Tenant covenants and agrees that
it shall not assign, mortgage, pledge, hypothecate or otherwise transfer this
Lease and/or Tenant’s interest in this Lease or sublet (which term, without
limitation, shall include granting of concessions, licenses or the like) the
whole or any part of the Premises. In addition, the merger or consolidation of
Tenant into or with any other entity, or the sale of all or substantially all of
its assets, shall be deemed to be an assignment within the meaning of this
Section 5.6. Any assignment, mortgage, pledge, hypothecation, transfer or
subletting not expressly permitted in or consented to by Landlord under Sections
5.6.1-5.6.6 shall, at Landlord’s election, be void; shall be of no force and
effect; and shall confer no rights on or in favor of third parties. In addition,
Landlord shall be entitled to seek specific performance of or other equitable
relief with respect to the provisions hereof. The limitations of this Section
5.6 shall be deemed to apply to any guarantor(s) of this Lease.


5.6.1
Notwithstanding the provisions of Section 5.6 above, in the event Tenant desires
to assign this Lease or to sublet the whole or any part of the Premises, Tenant
shall give Landlord notice (the “Proposed Transfer Notice”) of any proposed
sublease or assignment, and said notice shall specify the provisions of the
proposed assignment or subletting, including (a) the name and address of the
proposed assignee or subtenant, (b) in the case of a proposed assignment or
subletting pursuant to Section 5.6.3 below, such information as to the proposed
assignee’s or proposed subtenant’s net worth and financial capability and
standing as may reasonably be required for Landlord to make the determination
referred to in said Section 5.6.3 (provided, however, that Landlord shall hold
such information confidential having the right to release same to its officers,
accountants, attorneys and mortgage lenders on a confidential basis), (c) all of
the terms and provisions upon which the proposed assignment or subletting is to
be



Page 24

--------------------------------------------------------------------------------





made, (d) in the case of a proposed assignment or subletting pursuant to Section
5.6.3 below, all other information necessary to make the determination referred
to in said Section 5.6.3 and (e) in the case of a proposed assignment or
subletting pursuant to Section 5.6.4 below, such information as may be
reasonably required by Landlord to determine that such proposed assignment or
subletting complies with the requirements of said Section 5.6.4; provided,
however, that in the case of a merger or acquisition, if required by law or by
the terms of any confidentiality agreement to which Tenant is a party, such
information may be provided forthwith after the effective date of such
assignment. Within thirteen (13) business days following Landlord’s receipt of
Tenant’s Proposed Transfer Notice given as aforesaid (including notice given by
Tenant after the effective date of such assignment pursuant to the immediately
preceding provision), Landlord shall make and submit to Tenant Landlord’s
consent, or refusal to consent accompanied by Landlord’s reasons therefor
pursuant to Section 5.6.3, or advise Tenant in reasonable detail of the
particular respects in which Tenant’s notice and/or submission is insufficient
(failing which, such notice and submission shall be deemed adequate) in which
case Tenant shall re-submit such notice with all required information and
thereupon the thirteen (13) business day period shall again be applicable.


5.6.2
Landlord shall have the right at its sole option, to be exercised within
thirteen (13) business days after receipt of Tenant’s Proposed Transfer Notice
(the “Acceptance Period”) for an assignment of this Lease or a sublease which
itself, or in combination with all other existing subleases would result in the
subleasing of more than 50% of the Premises, to terminate this Lease as of a
date specified in a notice to Tenant, which date shall not be earlier than sixty
(60) days nor later than one hundred and twenty (120) days after Landlord’s
notice to Tenant; provided, however, that upon the termination date as set forth
in Landlord’s notice, all obligations relating to the period after such
termination date (but not those relating to the period before such termination
date) shall cease and promptly upon being billed therefor by Landlord, Tenant
shall make final payment of all Annual Fixed Rent and Additional Rent due from
Tenant through the termination date. Notwithstanding the foregoing, in the event
that Tenant shall only propose to sublease a portion of the Premises, which
sublease itself, or in combination with all other existing subleases would
result in the subleasing of more than 50% of the Premises, Landlord shall only
have the right to so terminate this Lease with respect to those portions of the
Premises which Tenant has previously subleased and proposes to sublease (the
“Terminated Portion of the Premises”), and from and after the termination date
the Rentable Floor Area of the Premises shall be reduced to the rentable floor
area of the remainder of the Premises and the definition of Rentable Floor Area
of the Premises shall be so amended and after such termination all references in
this Lease to the "Premises" or the “Rentable Floor Area of the Premises” shall
be deemed to be references to the remainder of the Premises and accordingly
Tenant's payments for Annual Fixed Rent, operating costs, real estate taxes and
electricity shall be reduced on a pro rata basis to reflect



Page 25

--------------------------------------------------------------------------------





the size of the remainder of the Premises. In the case of a partial subletting
where Landlord has exercised its termination right pursuant to this Section
5.6.2, Tenant shall pay to Landlord, as Additional Rent, within thirty (30) days
after demand therefor, the reasonable cost to separately physically demise that
portion of the Premises which are being terminated from the remainder of the
Premises. In the event that Landlord shall not exercise its termination rights
as aforesaid, or shall fail to give any or timely notice pursuant to this
Section the provisions of Sections 5.6.3, 5.6.5 and 5.6.6 shall be applicable.
This Section 5.6.2 shall not be applicable to an assignment or sublease pursuant
to Section 5.6.4.


5.6.3
Notwithstanding the provisions of Section 5.6 above, but subject to the
provisions of this Section 5.6.3 and the provisions of Sections 5.6.5 and 5.6.6
below, in the event that Landlord has the right to terminate this Lease in whole
or in part pursuant to Section 5.6.2 and shall not have exercised such
termination right, or shall have failed to give any or timely notice under
Section 5.6.2, then for a period of ninety (90) days (i) after the receipt of
Landlord’s notice stating that Landlord does not elect the termination right, or
(ii) after the expiration of the Acceptance Period, in the event Landlord shall
not give any or timely notice under Section 5.6.2 as the case may be, Tenant
shall have the right to assign this Lease or sublet all or any portion of the
Premises in accordance with the Proposed Transfer Notice provided that, in each
instance, Tenant first obtains the express prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed.



Without limiting the foregoing standard, Landlord shall not be deemed to be
unreasonably withholding its consent to such a proposed assignment or subleasing
if:


(a)
the proposed assignee or subtenant is (i) a tenant in the Building or elsewhere
within the Office Park and Landlord then has available for lease space within
the Office Park comparable in size to the space proposed to be subleased to such
subtenant, (ii) is in active negotiation with Landlord or an affiliate of
Landlord for premises in the Building or elsewhere within the Office Park, or
(iii) is not of a character consistent with the operation of a first class
office building (by way of example Landlord shall not be deemed to be
unreasonably withholding its consent to an assignment or subleasing to any
governmental or quasi-governmental agency that regularly deals with the public
at large in such agency’s office, e.g., the Social Security Administration or
Registry of Motor Vehicles), or



(b)
the proposed assignee or subtenant is not of good character and reputation, or





Page 26

--------------------------------------------------------------------------------





(c)
the proposed assignee does not possess adequate financial capability to perform
the obligations of the Tenant under this Lease (in the case of an assignment) as
and when due or required, or



(d)
the assignee or subtenant proposes to use the Premises (or part thereof) for a
purpose other than the Permitted Use as stated in Section 1.1 hereof, or



(e)
the character of the business to be conducted or the proposed use of the
Premises by the proposed subtenant or assignee shall (i) be reasonably likely to
materially increase Landlord’s Operating Expenses beyond that which Landlord
would reasonably anticipate incurring for the permitted use without this Lease
(i.e., normal and customary office usage); (ii) be reasonably likely to
materially increase the burden on elevators or other Building systems or
equipment over the burden generated by normal and customary office usage; or
(iii) violate or be reasonably likely to violate any provisions or restrictions
contained herein relating to the use or occupancy of the Premises, or



(f)
there shall be existing an Event of Default (defined in Section 7.1), or



(g)
any part of the rent payable under the proposed assignment or sublease shall be
based in whole or in part on the income or profits derived from the Premises or
if any proposed assignment or sublease shall potentially have any adverse effect
on the real estate investment trust qualification requirements applicable to
Landlord and its affiliates, or



(h)
the holder of any mortgage or ground lease on property which includes the
Premises does not approve of the proposed assignment or sublease, to the extent
that such holder has consent rights under the terms of their ground lease or
mortgage, or



(i)
due to the identity or business of a proposed assignee or subtenant, such
approval would cause Landlord to be in violation of any covenant or restriction
contained in another lease or other agreement affecting space in the Building or
elsewhere in the Property.



If Landlord shall consent to the proposed assignment or subletting, as the case
may be, then, in such event, Tenant may thereafter sublease or assign pursuant
to Tenant’s notice, as given hereunder; provided, however, that if such
assignment or sublease shall not be executed and delivered to Landlord within
ninety (90) days after the date of Landlord’s consent, the consent shall be
deemed null and void and the provisions of Section 5.6.1 shall be applicable.


5.6.4
Notwithstanding the foregoing provisions of Sections 5.6, 5.6.2, 5.6.3 and
5.6.5, but subject to the provisions of Sections 5.6.1 and 5.6.6, Tenant shall
have the



Page 27

--------------------------------------------------------------------------------





right to assign this Lease or to sublet the Premises (in whole or in part) to
any other entity (the “Successor Entity”) (i) which controls or is controlled by
Tenant or Tenant’s parent corporation, or (ii) which is under common control
with Tenant, or (iii) which purchases all or substantially all of the assets of
Tenant, or (iv) which purchases all or substantially all of the stock of (or
other Ownership or membership interests in) Tenant or (v) which merges or
combines with Tenant, provided that the entity to which this Lease is so
assigned or which so sublets the Premises has a credit worthiness (e.g. net
assets on a pro forma basis using generally accepted accounting principles
consistently applied and using the most recent financial statements) greater
than or equal to $68,000,000 in revenue and $140,000,000 in net assets as of the
effective date of the proposed assignment or sublease, each as determined by
generally accepted accounting principles and as shown in such entity’s most
recent financial statements, as the case may be, based on such financial
statements and other documentation reasonably requested by Landlord (the
foregoing transferees referred to, individually or collectively, as a “Permitted
Transferee”). Except in cases of statutory merger, in which case the surviving
entity in the merger shall be liable as the Tenant under this Lease, Tenant
shall continue to remain fully liable under this Lease, on a joint and several
basis with the Permitted Transferee. If any parent, affiliate or subsidiary of
Tenant to which this Lease is assigned or the Premises sublet (in whole or in
part) shall cease to be such a parent, affiliate or subsidiary, such cessation
shall be considered an assignment or subletting requiring Landlord’s consent.


5.6.5
In the case of any assignment or subleasing as to which Landlord may consent
(other than an assignment or subletting permitted under Section 5.6.4 above)
such consent shall be upon the express and further condition, covenant and
agreement, and Tenant hereby covenants and agrees that, in addition to the
Annual Fixed Rent, Additional Rent and other charges to be paid pursuant to this
Lease, fifty percent (50%) of the “Assignment/Sublease Profits” (hereinafter
defined), if any, shall be paid to Landlord. The “Assignment/Sublease Profits”
shall be the excess, if any, of (a) the “Assignment/Sublease Net Revenues” as
hereinafter defined over (b) the Annual Fixed Rent and Additional Rent and other
charges provided in this Lease (provided, however, that for the purpose of
calculating the Assignment/Sublease Profits in the case of a sublease,
appropriate prorations in the applicable Annual Fixed Rent, Additional Rent and
other charges under this Lease shall be made based on the percentage of the
Premises subleased and on the terms of the sublease). The “Assignment/Sublease
Net Revenues” shall be the fixed rent, additional rent and all other charges and
sums payable either initially or over the term of the sublease or assignment
(exclusive of the rental or purchase price received by Tenant for the transfer
of business assets other than Tenant’s leasehold interest under this Lease),
less the actual out-of-pocket costs of Tenant incurred in such subleasing or
assignment (the definition of which consists of rent concessions, brokerage
commissions, legal fees of outside counsel engaged by Tenant in connection with
such assignment or subleasing, alteration allowances and other costs of any
leasehold improvements made by Tenant in connection



Page 28

--------------------------------------------------------------------------------





with such subletting or assignment), as set forth in a statement certified by an
appropriate officer of Tenant and delivered to Landlord within thirty (30) days
of the full execution of the sublease or assignment document, amortized over the
term of the sublease or assignment.


All payments of the Assignment/Sublease Profits due Landlord shall be made
within fifteen (15) business days of receipt of same by Tenant.


5.6.6
(A)    It shall be a condition of the validity of any assignment or subletting
consented to under Section 5.6.3 above, or any assignment or subletting of right
under Section 5.6.4 above, that both Tenant (except in the event Tenant ceases
to exist through a merger) and the assignee or sublessee enter into a separate
written instrument directly with Landlord in a form and containing terms and
provisions reasonably required by Landlord, including, without limitation, the
agreement of the assignee or sublessee to be bound directly to Landlord for all
the obligations of the Tenant under this Lease (including any amendments or
extensions thereof), including, without limitation, the obligation (a) to pay
the rent and other amounts provided for under this Lease (but in the case of a
partial subletting pursuant to Section 5.6.4, such subtenant shall agree on a
pro rata basis to be so bound), (b) to comply with the provisions of Sections
5.6 through 5.6.6 hereof and (c) to indemnify the “Landlord Parties” (as defined
in Section 8.13) as provided in Section 8.1 hereof. Such assignment or
subletting shall not relieve the Tenant named herein of any of the obligations
of the Tenant hereunder and Tenant shall remain fully and primarily liable
therefor and the liability of Tenant and such assignee (or subtenant, as the
case may be) shall be joint and several. Further, and notwithstanding the
foregoing, the provisions hereof shall not constitute a recognition of the
sublease or the subtenant thereunder, as the case may be, and at Landlord’s
option, upon the termination or expiration of the Lease (whether such
termination is based upon a cause beyond Tenant’s control, a default of Tenant,
the agreement of Tenant and Landlord or any other reason), the sublease shall be
terminated.



(B)    As Additional Rent, Tenant shall pay to Landlord as a fee for Landlord’s
review of any proposed assignment or sublease requested by Tenant and the
preparation of any associated documentation in connection therewith, within
thirty (30) days after receipt of an invoice from Landlord, an amount equal to
the reasonable out of pocket legal fees and other expenses incurred by Landlord
in connection with any request by Tenant for consent to assignment or
subletting, not to exceed $3,000 for any one transaction. Section 5.14 hereof
shall apply to any request for plan review made in connection with any transfer.


(C)    If this Lease be assigned, or if the Premises or any part thereof be
sublet or occupied by anyone other than Tenant, Landlord may upon prior notice
to Tenant, at any time and from time to time after the occurrence of an Event of
Default by Tenant, collect rent and other charges from the assignee, sublessee
or occupant


Page 29

--------------------------------------------------------------------------------





and apply the net amount collected to the rent and other charges herein
reserved, but no such assignment, subletting, occupancy or collection shall be
deemed a waiver of this covenant, or a waiver of the provisions of Sections 5.6
through 5.6.6 hereof, or the acceptance of the assignee, sublessee or occupant
as a tenant or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained, the Tenant herein named to
remain primarily liable under this Lease.


(D)    The consent by Landlord to an assignment or subletting under Section
5.6.3 above, or the consummation of an assignment or subletting of right under
Section 5.6.4 above, shall in no way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting, where such consent is required hereunder.


(E)    On or after the occurrence, and during the continuance, of an “Event of
Default” (defined in Section 7.1), Landlord shall be entitled to one hundred
percent (100%) of any Assignment/Sublease Profits.    


(F)    Without limiting Tenant’s obligations under Section 5.12, Tenant shall be
responsible, at Tenant’s sole cost and expense, for performing all work
necessary to comply with Legal Requirements and Insurance Requirements in
connection with any assignment or subletting hereunder including, without
limitation, any work in connection with such assignment or subletting.


(G)    In addition to the other requirements set forth in this Lease and
notwithstanding any other provision of this Lease, partial sublettings of the
Premises shall only be permitted under the following terms and conditions: (i)
the layout of both the subleased premises and the remainder of the Premises must
comply with applicable laws, ordinances, rules and/or regulations and be
approved by Landlord, including, without limitation, all requirements concerning
access and egress; (ii) in the event the subleased premises are separately
physically demised from the remainder of the Premises, Tenant shall pay all
costs of separately physically demising the subleased premises; and (iii) there
shall be no more than two (2) subleases in effect in the Premises at any given
time.


5.6.7
Notwithstanding the other provisions of this Lease, Tenant may from time to time
and without Landlord’s consent permit one or more portions of the Premises to be
occupied by Tenant’s contractors, subcontractors of Tenant’s contractors, and/or
employees of any of Tenant’s affiliates on a temporary basis pursuant to an oral
or written revocable license, which contractors and/or subcontractors are using
any such space in connection with the performance of their contract obligations
to Tenant in connection with the Permitted Use and without payment of
consideration therefor to Tenant other than the performance of such contract
obligations, provided, however, that incidental use of such space by any such
subcontractor or contractor on behalf of another entity shall not be deemed a



Page 30

--------------------------------------------------------------------------------





violation of this paragraph. Any space used for the purposes of this paragraph
shall be unified with (e.g. not separately demised), and indistinguishable from,
portions of the Premises not used for such purposes. Without limiting the
generality of Section 8.1 below, Tenant shall indemnify, defend and save
Landlord harmless from and against any liability, loss, cost or damage resulting
from the failure of any such contractors or subcontractors to comply with the
terms and conditions of this Lease, and any such failure of such contractors or
subcontractors to comply with the terms and conditions of this Lease shall be
deemed a failure by Tenant to comply. From time to time upon the written request
of Landlord, Tenant shall identify in writing any such contractor or
subcontractor occupying portions of the Premises pursuant to this Section 5.6.7.


5.7
Right of Entry

To permit Landlord and its agents to examine the Premises at reasonable times
and (except in the event of an emergency) upon reasonable prior notice and
subject to Tenant’s reasonable security requirements of which Landlord has been
given prior notice, if Landlord shall so elect, to make any alterations,
additions or improvements contemplated by this Lease or any repairs or
replacements Landlord may deem necessary in accordance with the terms and
provisions of this Lease; to remove, at Tenant’s expense, any alterations,
addition, signs, curtains, blinds, shades, awnings, aerials, flagpoles, or the
like not consented to in writing; and to show the Premises to prospective
tenants during the eleven (11) months preceding expiration of the Term and to
prospective purchasers and mortgagees at all reasonable times. Landlord agrees
that except in the case of an emergency, it will conduct any such entry
contemplated by this Section 5.9 in such a manner so as to minimize any
interference with the conduct of Tenant’s business operations in the Premises
(consistent with the nature of the reason for such entry).


5.8
Floor Load; Prevention of Vibration and Noise

Not to place a load upon the Premises exceeding an average rate of 70 pounds of
live load per square foot of floor area (partitions shall be considered as part
of the live load); and not to move any safe, vault or other heavy equipment in,
about or out of the Premises except in such manner and at such time as Landlord
shall in each instance authorize; Tenant’s business machines and mechanical
equipment which cause vibration or noise that may be transmitted to the Building
structure or to any other space in the Building shall be so installed,
maintained and used by Tenant so as to eliminate such vibration or noise.


5.9
Personal Property Taxes

To pay promptly when due all taxes which may be imposed upon “Tenant’s Property”
(as defined in Section 8.4 hereof) in the Premises to whomever assessed.




Page 31

--------------------------------------------------------------------------------





5.10
Compliance with Laws

Except as otherwise expressly provided in Section 4.6 above, to comply with all
applicable Legal Requirements now or hereafter in force which shall impose a
duty on Landlord or Tenant relating to or as a result of the particular manner
of use or occupancy of the Premises by Tenant or any alterations or improvements
performed by Tenant; provided that Tenant shall not be required to make any
alterations or additions to the structure, roof, exterior and load bearing
walls, foundation, structural floor slabs and other structural elements of the
Building unless the same are required by such Legal Requirements as a result of
or in connection with Tenant’s use or occupancy of the Premises beyond normal
use of space of this kind. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Section 5.10.


5.11
Payment of Litigation Expenses

As Additional Rent, to pay all reasonable costs, counsel and other fees incurred
by Landlord in connection with the successful enforcement by Landlord of any
obligations of Tenant under this Lease or in connection with any bankruptcy case
involving Tenant (Landlord hereby similarly agreeing to pay all reasonable third
party costs, counsel or other fees incurred by Tenant in connection with the
successful enforcement by Tenant of any obligations of Landlord under this Lease
or in connection with any bankruptcy case involving Landlord).

5.12
Alterations

A.    Tenant shall not make alterations and additions to Tenant’s Premises
except in accordance with plans and specifications therefor first approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Landlord’s determination of matters relating to aesthetic issues
relating to alterations, additions or improvements which are visible outside the
Premises (including, without limitation, from common lobbies within the
Building) shall be in Landlord’s reasonable discretion. Without limiting such
standard Landlord shall not be deemed unreasonable for withholding approval of
any alterations or additions (including, without limitation, any alterations or
additions to be performed by Tenant under Article III) which (a) in Landlord’s
reasonable opinion will materially adversely affect any structural or exterior
element of the Building, any area or element outside of the Premises, or any
facility or base building mechanical system serving any area of the Building
outside of the Premises, or (b) involve or affect the exterior design, size,
height, or other exterior dimensions of the Building or (c) will require unusual
expense to readapt the Premises to normal office use on Lease termination or
expiration or increase the cost of construction or of insurance or taxes on the
Building or of the services called for by Section 4.1 unless Tenant first gives
assurance acceptable to Landlord for payment of such increased cost and that
such readaptation will be made prior to such termination or expiration without
expense to Landlord, (d) enlarge the Rentable Floor Area of the Premises, or (e)
are


Page 32

--------------------------------------------------------------------------------





inconsistent, in Landlord’s reasonable judgment, with alterations satisfying
Landlord’s standards for new alterations in the Building. Landlord’s review and
approval of any such plans and specifications and consent to perform work
described therein shall not be deemed an agreement by Landlord that such plans,
specifications and work conform with applicable Legal Requirements and
requirements of insurers of the Building and the other requirements of this
Lease with respect to Tenant’s insurance obligations (herein called “Insurance
Requirements”) nor deemed a waiver of Tenant’s obligations under this Lease with
respect to applicable Legal Requirements and Insurance Requirements nor impose
any liability or obligation upon Landlord with respect to the completeness,
design sufficiency or compliance of such plans, specifications and work with
applicable Legal Requirements and Insurance Requirements nor give right to any
other parties. Further, Tenant acknowledges that Tenant is acting for its own
benefit and account, and that Tenant shall not be acting as Landlord’s agent in
performing any work in the Premises, accordingly, no contractor, subcontractor
or supplier shall have a right to lien Landlord’s interest in the Property in
connection with any such work. Within thirty (30) days after receipt of an
invoice from Landlord, Tenant shall pay to Landlord as a fee for Landlord’s
review of any work or plans (excluding any review respecting initial
improvements performed pursuant to Article III hereof for which a fee has
previously been paid but including any review of plans or work relating to any
assignment or subletting), as Additional Rent, an amount equal to the sum of:
(i) $150.00 per hour for time spent by Landlord’s in-house personnel (not to
exceed $1,000 per project), and (ii) all reasonable third party expenses
incurred by Landlord to review Tenant’s plans and Tenant’s work (Landlord hereby
agreeing to cap any plan review costs (i.e., inclusive of items (i) and (ii)
above) relating to interior, non-structural alterations, addition or
improvements that do not impact Building systems at $6,000.00 in connection with
any single request for approval). All alterations and additions shall be part of
the Building unless and until Landlord shall specify the same for removal
pursuant to Section 5.2. All of Tenant’s alterations and additions and
installation of furnishings shall be coordinated with any work being performed
by Landlord and in such manner as to maintain harmonious labor relations and not
to damage the Buildings or Site or interfere with construction or operation of
the Buildings and other improvements to the Site and, except for installation of
furnishings, shall be performed by Landlord’s general contractor or by
contractors or workers first approved by Landlord, which approval shall not be
unreasonably withheld. Except for work by Landlord’s general contractor, Tenant,
before its work is started, shall secure all licenses and permits necessary
therefor; deliver to Landlord a statement of the names of all its contractors
and subcontractors and the estimated cost of all labor and material to be
furnished by them and security reasonably satisfactory to Landlord protecting
Landlord against liens arising out of the furnishing of such labor and material;
and cause each contractor to carry insurance in accordance with Section 8.14
herein and to deliver to Landlord certificates of all such insurance. Except
with respect to purely cosmetic work, such as floor and wall coverings, Tenant
shall also prepare and submit to Landlord a set of as-built plans, in both print
and electronic forms, showing such work performed by Tenant to the Premises
promptly after any such alterations, improvements or installations are
substantially complete and promptly after any wiring or cabling for Tenant’s
computer, telephone and other communications systems is installed by Tenant or


Page 33

--------------------------------------------------------------------------------





Tenant’s contractor. Without limiting any of Tenant’s obligations hereunder,
Tenant shall be responsible, as Additional Rent, for the costs of any
alterations, additions or improvements in or to the Building that are required
in order to comply with Legal Requirements directly as a result of any work
performed by Tenant. Landlord shall have the right to provide such rules and
regulations relative to the performance of any alterations, additions,
improvements and installations by Tenant hereunder and Tenant shall abide by all
such reasonable rules and regulations of which Tenant has received advance
written notice and shall cause all of its contractors to so abide including,
without limitation, payment for the costs of using Building services. Tenant
agrees to pay promptly when due the entire cost of any work done on the Premises
by Tenant, its agents, employees, or independent contractors, and not to cause
or permit any liens for labor or materials performed or furnished in connection
therewith to attach to the Premises or the Buildings or the Site and immediately
to discharge any such liens which may so attach. Tenant shall pay, as Additional
Rent, 100% of any real estate taxes on the Property which shall, at any time
after commencement of the Term, be expressly assessed by the taxing authority
upon any alteration, addition or improvement to the Premises made by Tenant.
Tenant acknowledges and agrees that Landlord shall be the owner of any
additions, alterations and improvements in the Premises or the Building to the
extent paid for by Landlord.


B.    Notwithstanding the terms of Section 5.12(A), Tenant shall have the right,
without obtaining the prior consent of Landlord, to make alterations, additions
or improvements to the Premises where:


(i)
the same are within the interior of the Premises within the Building, and do not
affect the exterior of the Premises and the Building (including no signs on
windows);



(ii)
the same do not affect the roof, any structural element of the Building, the
mechanical, electrical, plumbing, heating, ventilating, air-conditioning and
fire protection systems of the Building;



(iii)
the cost of any individual alteration, addition or improvement shall not exceed
$20,000.00; and



(iv)
Tenant shall comply with the provisions of this Lease and if such work increases
the cost of insurance or taxes or of services, Tenant shall pay for any such
increase in cost;



provided, however, that Tenant shall, within ten (10) days prior to the making
of such changes, send to Landlord plans and specifications describing the same
in reasonable detail. Tenant shall not be required to remove any alterations,
additions or improvements for which Landlord consent is not required under this
Section 5.16.B.

5.13
Vendors



Page 34

--------------------------------------------------------------------------------





Any vendors engaged by Tenant to perform services in or to the Premises
including, without limitation, janitorial contractors and moving contractors
shall be coordinated with any work being performed by or for Landlord and in
such manner as to maintain harmonious labor relations and not to damage the
Building or the Property or interfere with Building construction or operation
and shall be performed by vendors first approved by Landlord, which approval
shall not be unreasonably withheld.


5.14
Patriot Act

As an inducement to Landlord to enter into this Lease, Tenant hereby represents
and warrants that: (i) Tenant is not, nor is it owned or controlled directly or
indirectly by, any person, group, entity or nation named on any list issued by
the Office of Foreign Assets Control of the United States Department of the
Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive Order of the President of the
United States as a terrorist, “Specially Designated National and Blocked Person”
or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor
is it owned, controlled, directly or indirectly, by any person, group, entity or
nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) from and after the effective date of the
above-referenced Executive Order, Tenant (and any person, group, or entity which
Tenant controls, directly or indirectly) has not conducted nor will conduct
business nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation, including without limitation any assignment of this Lease or any
subletting of all or any portion of the Premises or the making or receiving of
any contribution of funds, goods or services to or for the benefit of a
Prohibited Person in violation of the U.S. Patriot Act or any OFAC rule or
regulation. In connection with the foregoing, it is expressly understood and
agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Default by Tenant under Section
7.1 of this Lease (without the benefit of notice or grace) and shall be covered
by the indemnity provisions of Section 8.1 below, and (y) the representations
and warranties contained in this subsection shall be continuing in nature and
shall survive the expiration or earlier termination of this Lease.
ARTICLE VI
Casualty and Taking
6.1
Damage Resulting from Casualty

In case during the Lease Term the Building or the Site are damaged by fire or
casualty and such fire or casualty damage cannot, in the ordinary course,
reasonably be expected to be repaired within two hundred ten (210) days from the
time that repair work would commence, Landlord may, at its election, terminate
this Lease by notice given to Tenant within thirty (30) days after Landlord’s
delivery to Tenant of Landlord’s estimate of


Page 35

--------------------------------------------------------------------------------





restoration, specifying the effective date of termination. The effective date of
termination specified by Landlord shall not be less than thirty (30) days nor
more than forty-five (45) days after the date of notice of such termination.


In case during the Term, the Premises are damaged by fire or casualty and such
fire or casualty damage cannot, in the ordinary course, reasonably be expected
to be repaired within two hundred ten (210) days (and/or as to special work or
work which requires long lead time then if such work cannot reasonably be
expected to be repaired within such additional time as is reasonable under the
circumstances given the nature of the work) from the time that repair work would
commence, Tenant may, at its election, terminate this Lease by notice given to
Landlord within thirty (30) days after receipt of Landlord’s estimate of
restoration, specifying the effective date of termination. The effective date of
termination specified by Tenant shall be not less than thirty (30) days nor more
than forty-five (45) days after the date of notice of such termination.


Not later than thirty (30) days after the occurrence of any casualty damage to
the Building, Landlord shall cause a reputable, independent contractor,
engineer, insurance adjuster or other qualified professional to prepare an
estimate of the time that would be required to restore the Building as required
by this Article VI, which estimate shall be delivered to Landlord and Tenant
within such 30-day period. Such estimate shall provide the basis for the
termination rights, if any, of Landlord and Tenant under the preceding two
paragraphs.


Unless terminated pursuant to the foregoing provisions, this Lease shall remain
in full force and effect following any such damage subject, however, to the
following provisions.


If the Building or the Site or any part thereof are damaged by fire or other
casualty and this Lease is not so terminated, or Landlord or Tenant have no
right to terminate this Lease, and in any such case the holder of any mortgage
which includes the Building as a part of the mortgaged premises or any ground
lessor of any ground lease which includes the Site as part of the demised
premises allows the net insurance proceeds to be applied to the restoration of
the Building (and/or the Site), Landlord promptly after such damage and the
determination of the net amount of insurance proceeds available shall use due
diligence to restore the Premises and the Building in the event of damage
thereto (excluding “Tenant’s Property” (as defined in Section 8.4 hereof),
except as expressly provided in the immediately following paragraph of this
Section 6.1) into proper condition for use and occupation and a just proportion
of the Annual Fixed Rent, Tenant’s share of Operating Costs and Tenant’s share
of real estate taxes and other Additional Rent according to the nature and
extent of the injury to the Premises shall be abated until the Premises shall
have been put by Landlord substantially into such condition except for punch
list items and long lead items. Notwithstanding anything herein contained to the
contrary, Landlord shall not be obligated to expend for such repair and
restoration any amount in excess of the net insurance proceeds.




Page 36

--------------------------------------------------------------------------------





Notwithstanding the foregoing, if Landlord is proceeding with the restoration of
the Building and the Premises in accordance with the previous paragraph,
Landlord shall also restore Landlord’s Work and also any alterations, additions
or improvements within the Premises that are part of Tenant’s Property (x) which
have previously been approved by Landlord in accordance with the terms and
provisions of this Lease and (y) with respect to which Tenant has carried “all
risk” insurance covering the loss or damage in accordance with Section 8.4 below
and pays the proceeds of such insurance (or an amount equivalent thereto) to
Landlord within five (5) business days following Landlord’s written request);
provided, however, that in no event shall Landlord be required to fund any
insufficiency in the insurance proceeds (or equivalent amount) provided by
Tenant with respect to such loss or damage (or to fund any of the costs of
restoration in the absence of any payment by Tenant).


If neither party has previously terminated this Lease and such restoration is
not completed within ten (10) months from the date of the casualty or taking,
such period to be subject, however, to extension where the delay in completion
of such work is due to Force Majeure, as defined hereinbelow (but in no event
beyond twelve (12) months from the date of the casualty or taking), Tenant, as
its sole and exclusive remedy, shall have the right to terminate this Lease at
any time after the expiration of such 10-month (as extended) period until the
restoration is substantially completed, such termination to take effect as of
the thirtieth (30th) day after the date of receipt by Landlord of Tenant’s
notice, with the same force and effect as if such date were the date originally
established as the expiration date hereof unless, within thirty (30) days after
Landlord’s receipt of Tenant’s notice, such restoration is substantially
completed, in which case Tenant’s notice of termination shall be of no force and
effect and this Lease and the Lease Term shall continue in full force and
effect. When used herein, “Force Majeure” shall mean any prevention, delay or
stoppage due to governmental regulation, strikes, lockouts, acts of God, acts of
war, terrorists acts, civil commotions, unusual scarcity of or inability to
obtain labor or materials, labor difficulties, casualty or other causes
reasonably beyond Landlord’s control or attributable to Tenant’s action or
inaction.


6.2
Uninsured Casualty

Notwithstanding anything to the contrary contained in this Lease, if the
Building or the Premises shall be substantially damaged by fire or casualty as
the result of a risk not covered by the forms of casualty insurance at the time
maintained by Landlord or required to be maintained by Landlord hereunder and
such fire or casualty damage cannot, in the ordinary course, reasonably be
expected to be repaired within ninety (90) days from the time that repair work
would commence, Landlord may, at its election, terminate the Term of this Lease
by notice to the Tenant given within sixty (60) days after such loss. If
Landlord shall give such notice, then this Lease shall terminate as of the date
of such notice with the same force and effect as if such date were the date
originally established as the expiration date hereof.


6.3
Rights of Termination for Taking



Page 37

--------------------------------------------------------------------------------





If the entire Building, or such portion of the Premises as to render the balance
(if reconstructed to the maximum extent practicable in the circumstances)
unsuitable for Tenant’s purposes in Tenant’s reasonable business judgment, shall
be taken by condemnation or right of eminent domain, Landlord or Tenant shall
have the right to terminate this Lease by notice to the other of its desire to
do so, provided that such notice is given not later than thirty (30) days after
Tenant has been deprived of possession. If either party shall give such notice,
then this Lease shall terminate as of the date that Tenant is deprived of
possession with the same force and effect as if such date were the date
originally established as the expiration date hereof.


Further, if (x) the entire Building shall be taken or (y) so much of the
Building shall be so taken that continued operation of the Building would be
uneconomic as a result of the taking, Landlord shall have the right to terminate
this Lease by giving notice to Tenant of Landlord’s desire to do so not later
than thirty (30) days after Tenant has been deprived of possession of the
Premises (or such portion thereof as may be taken). If Landlord shall give such
notice, then this Lease shall terminate as of the date that Tenant is deprived
of possession with the same force and effect as if such date were the date
originally established as the expiration date hereof.


Should any part of the Premises be so taken or condemned during the Lease Term
hereof, and should this Lease not be terminated in accordance with the foregoing
provisions, and the holder of any mortgage which includes the Premises as part
of the mortgaged premises or any ground lessor of any ground lease which
includes the Site as part of the demised premises allows the net condemnation
proceeds to be applied to the restoration of the Building, Landlord agrees that
after the determination of the net amount of condemnation proceeds available to
Landlord, Landlord shall use due diligence to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable
(excluding Tenant’s Property). Notwithstanding the foregoing, Landlord shall not
be obligated to expend for such repair and restoration any amount in excess of
the net condemnation proceeds made available to it.


If the Premises shall be affected by any exercise of the power of eminent
domain, then the Annual Fixed Rent, Tenant’s share of operating costs and
Tenant’s share of real estate taxes shall be justly and equitably abated and
reduced according to the nature and extent of the loss of use thereof suffered
by Tenant; and in case of a taking which permanently reduces the Rentable Floor
Area of the Premises, a just proportion of the Annual Fixed Rent, Tenant’s share
of operating costs and Tenant’s share of real estate taxes shall be abated for
the remainder of the Lease Term.


6.4
Award

Landlord shall have and hereby reserves to itself any and all rights to receive
awards made for damages to the Premises, the Buildings, the Property and the
Site and the leasehold hereby created, or any one or more of them, accruing by
reason of exercise of


Page 38

--------------------------------------------------------------------------------





eminent domain or by reason of anything lawfully done in pursuance of public or
other authority. Tenant hereby grants, releases and assigns to Landlord all
Tenant’s rights to such awards, and covenants to execute and deliver such
further assignments and assurances thereof as Landlord may from time to time
request.


Nothing contained herein shall be construed to prevent Tenant from prosecuting
in any condemnation proceeding a claim for the value of any of Tenant’s usual
trade fixtures installed in the Premises by Tenant at Tenant’s expense and for
relocation and moving expenses, provided that such action and any resulting
award shall not affect or diminish the amount of compensation otherwise
recoverable by Landlord from the taking authority.
ARTICLE VII
Default
7.1
Tenant’s Default

(a)
If at any time subsequent to the date of this Lease any one or more of the
following events (herein sometimes called an “Event of Default”) shall occur:



(i)
Tenant shall fail to pay the fixed rent, Additional Rent or other charges for
which provision is made herein on or before the date on which the same become
due and payable, and the same continues for five (5) business days after notice
from Landlord to Tenant thereof; or



(ii)
Landlord having rightfully given the notice specified in subdivision (i) above
twice in any calendar year, Tenant shall thereafter in the same calendar year
fail to pay the fixed rent, Additional Rent or other charges on or before the
date on which the same become due and payable; or



(iii)
Tenant shall assign its interest in this Lease or sublet any portion of the
Premises in violation of the requirements of Sections 5.6 through 5.6.5 of this
Lease; or



(iv)
Tenant shall fail to maintain the general liability insurance required under
this Lease, or Tenant shall employ labor or contractors within the Premises
which interfere with Landlord’s Work, in violation of Exhibit B-1, and the same
continues for five (5) business days after notice from Landlord to Tenant
thereof; or



(v)
Tenant shall neglect or fail to perform or observe any other covenant herein
contained on Tenant’s part to be performed or



Page 39

--------------------------------------------------------------------------------





observed and Tenant shall fail to remedy the same within thirty (30) days after
notice to Tenant specifying such neglect or failure, or if such failure is of
such a nature that Tenant cannot reasonably remedy the same within such thirty
(30) day period, Tenant shall fail to commence promptly to remedy the same and
to prosecute such remedy to completion with diligence and continuity; or


(vi)
Tenant’s leasehold interest in the Premises shall be taken on execution or by
other process of law directed against Tenant; or



(vii)
Tenant shall make an assignment for the benefit of creditors or shall file a
voluntary petition in bankruptcy or shall be adjudicated bankrupt or insolvent,
or shall file any petition or answer seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other statute, law or regulation
for the relief of debtors, or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or



(viii)
A petition shall be filed against Tenant in bankruptcy or under any other law
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any present or future Federal, State or
other statute, law or regulation and shall remain undismissed or unstayed for an
aggregate of sixty (60) days (whether or not consecutive), or if any debtor in
possession (whether or not Tenant) trustee, receiver or liquidator of Tenant or
of all or any substantial part of its properties or of the Premises shall be
appointed without the consent or acquiescence of Tenant and such appointment
shall remain unvacated or unstayed for an aggregate of sixty (60) days (whether
or not consecutive) then, and in any of said cases (notwithstanding any license
of a former breach of covenant or waiver of the benefit hereof or consent in a
former instance).



Landlord lawfully may, immediately or at any time thereafter, and without demand
or further notice terminate this Lease by notice to Tenant, specifying a date
not less than ten (10) days after the giving of such notice on which this Lease
shall terminate, and this Lease shall come to an end on the date specified
therein as fully and completely as if such date were the date herein originally
fixed for the expiration of the Lease Term (Tenant hereby waiving any rights of
redemption), and Tenant will then quit and surrender the Premises to Landlord,
but Tenant shall remain liable as hereinafter provided.




Page 40

--------------------------------------------------------------------------------





(b)
If this Lease shall have been terminated as provided in this Article, then
Landlord may, without notice, re-enter the Premises, either by force, summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same, as if this Lease had not
been made, and Tenant hereby waives the service of notice of intention to
re-enter or to institute legal proceedings to that end.



(c)
In the event that this Lease is terminated under any of the provisions contained
in Section 7.1 (a) or shall be otherwise terminated by breach of any obligation
of Tenant, Tenant covenants and agrees forthwith to pay and be liable for, on
the days originally fixed herein for the payment thereof, amounts equal to the
several installments of rent and other charges reserved as they would, under the
terms of this Lease, become due if this Lease had not been terminated or if
Landlord had not entered or re-entered, as aforesaid, and whether the Premises
be relet or remain vacant, in whole or in part, or for a period less than the
remainder of the Term, and for the whole thereof, but in the event the Premises
be relet by Landlord, Tenant shall be entitled to a credit in the net amount of
rent and other charges received by Landlord in reletting, after deduction of all
reasonable out of pocket expenses incurred in reletting the Premises (including,
without limitation, remodeling costs, brokerage fees and the like), and in
collecting the rent in connection therewith, in the following manner:



Amounts received by Landlord after reletting shall first be applied against such
Landlord’s expenses, until the same are recovered, and until such recovery,
Tenant shall pay, as of each day when a payment would fall due under this Lease,
the amount which Tenant is obligated to pay under the terms of this Lease
(Tenant’s liability prior to any such reletting and such recovery not in any way
to be diminished as a result of the fact that such reletting might be for a rent
higher than the rent provided for in this Lease); when and if such expenses have
been completely recovered, the amounts received from reletting by Landlord as
have not previously been applied shall be credited against Tenant’s obligations
as of each day when a payment would fall due under this Lease, and only the net
amount thereof shall be payable by Tenant. Further, amounts received by Landlord
from such reletting for any period shall be credited only against obligations of
Tenant allocable to such period, and shall not be credited against obligations
of Tenant hereunder accruing subsequent or prior to such period; nor shall any
credit of any kind be due for any period after the date when the term of this
Lease is scheduled to expire according to its terms.


Landlord agrees to use reasonable efforts to relet the Premises after Tenant
vacates the same in the event this Lease is terminated based upon an Event of
Default by Tenant hereunder. The marketing of the Premises in a manner similar
to the manner in which Landlord markets other premises within Landlord’s


Page 41

--------------------------------------------------------------------------------





control within the Building shall be deemed to have satisfied Landlord’s
obligation to use “reasonable efforts” hereunder. In no event shall Landlord be
required to (i) solicit or entertain negotiations with any other prospective
tenant for the Premises until Landlord obtains full and complete possession of
the Premises (including, without limitation, the final and unappealable legal
right to relet the Premises free of any claim of Tenant), (ii) relet the
Premises before leasing other vacant space in the Building, or (iii) lease the
Premises for a rental less than the current fair market rent then prevailing for
similar office space in the Building.


(d)
(i)    Landlord may elect, as an alternative, to have Tenant pay liquidated
damages, which election may be made by notice given to Tenant at any time after
such termination and whether or not Landlord shall have collected any damages as
aforesaid, as liquidated final damages and in lieu of all other damages beyond
the date of such notice. Upon such notice, Tenant shall promptly pay to
Landlord, as liquidated damages, in addition to any damages collected or due
from Tenant for any period prior to such notice and all expenses which Landlord
may have incurred with respect to the collection of such damages, such a sum as
at the time of the giving of such notice represents the amount of the excess, if
any, of the total rent and other benefits which would have accrued to Landlord
under this Lease from the date of such notice for what would be the then
unexpired Lease Term if the Lease terms had been fully complied with by Tenant
over and above the then cash rental value (in advance) of the Premises for the
balance of the Lease Term.



(ii)    For the purposes of this Article, if Landlord elects to require Tenant
to pay damages in accordance with the immediately preceding paragraph, the total
rent shall be computed by assuming that Tenant’s share of excess taxes, Tenant’s
share of excess operating costs and Tenant’s share of excess electrical costs
would be, for the balance of the unexpired Term from the date of such notice,
the amount thereof (if any) for the immediately preceding annual period payable
by Tenant to Landlord.


(e)
In case of any Event of Default and re-entry, dispossession by summary
proceedings or otherwise, Landlord may (i) re-let the Premises or any part or
parts thereof, either in the name of Landlord or otherwise, for a term or terms
which may at Landlord’s option be equal to or less than or exceed the period
which would otherwise have constituted the balance of the Term of this Lease and
may grant concessions, abatements or free rent to the extent that Landlord
reasonably considers advisable or necessary to re-let the same and (ii) may make
such alterations, repairs and decorations in the Premises as Landlord in its
sole but reasonable judgment considers advisable or necessary for the purpose of
reletting the Premises; and the making of such alterations, repairs and
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Landlord shall in no event be liable in any way
whatsoever for failure to re-let the Premises, or, in the event that the
Premises are re-let, for failure to collect the rent



Page 42

--------------------------------------------------------------------------------





under re-letting. Tenant hereby expressly waives any and all rights of
redemption granted by or under any present or future laws in the event of Tenant
being evicted or dispossessed, or in the event of Landlord obtaining possession
of the Premises, by reason of the violation by Tenant of any of the covenants
and conditions of this Lease.


(f)
The specified remedies to which Landlord may resort hereunder are not intended
to be exclusive of any remedies or means of redress to which Landlord may at any
time be entitled lawfully, and Landlord may invoke any remedy (including the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for. Further, nothing contained in this Lease
shall limit or prejudice the right of Landlord to prove for and obtain in
proceedings for bankruptcy or insolvency by reason of the termination of this
Lease, an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, the damages are
to be proved, whether or not the amount be greater, equal to, or less than the
amount of the loss or damages referred to above.



7.2
Landlord’s Default

Landlord shall in no event be in default in the performance of any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days, after notice by Tenant to Landlord
specifying wherein Landlord has failed to perform any such obligation, or, if
such failure is of a nature that Landlord cannot reasonably remedy the same
within such thirty (30) day period, Landlord shall fail to commence promptly to
remedy the same within such thirty-day period and to prosecute such remedy to
completion with diligence. The Tenant shall not assert any right to deduct the
cost of repairs or any monetary claim against the Landlord from rent thereafter
due and payable, but shall look solely to the Landlord for satisfaction of such
claim.
ARTICLE VIII
Insurance and Indemnity
8.1
Tenant’s Indemnity

(a)     Indemnity. To the fullest extent permitted by law, Tenant waives any
right to contribution against the Landlord Parties (as hereinafter defined) and
agrees to indemnify and save harmless the Landlord Parties from and against all
claims of whatever nature arising from or claimed to have arisen from (i) any
act, omission or negligence of the Tenant Parties (as hereinafter defined); (ii)
any accident, injury or damage whatsoever caused to any person, or to the
property of any person, occurring in or about the Premises from the earlier of
(A) the date on which any Tenant Party first enters the Premises for any reason
or (B) the Commencement Date, and thereafter throughout and until the end


Page 43

--------------------------------------------------------------------------------





of the Lease Term, and after the end of the Lease Term for so long after the end
of the Lease Term as Tenant or anyone acting by, through or under Tenant is in
occupancy of the Premises or any portion thereof; (iii) any accident, injury or
damage whatsoever occurring outside the Premises but within the Building, or on
common areas within the Office Park, where such accident, injury or damage
results, or is claimed to have resulted, from the negligence or willful
misconduct on the part of any of the Tenant Parties; or (iv) any breach of this
Lease by Tenant. Tenant shall pay such indemnified amounts as they are incurred
by the Landlord Parties. This indemnification shall not be construed to deny or
reduce any other rights or obligations of indemnity that any of the Landlord
Parties may have under this Lease or the common law. Notwithstanding anything
contained herein to the contrary, Tenant shall not be obligated to indemnify a
Landlord Party for any claims to the extent that such Landlord Party’s damages
in fact result from such Landlord Party negligence or willful misconduct.


(b)     Breach. In the event that Tenant breaches any of its indemnity
obligations hereunder or under any other contractual or common law indemnity:
(i) Tenant shall pay to the Landlord Parties all liabilities, loss, cost, or
expense (including attorney’s fees) incurred as a result of said breach; and
(ii) the Landlord Parties may deduct and offset from any amounts due to Tenant
under this Lease any amounts owed by Tenant pursuant to this Section 8.1(b).


(c)    No limitation. The indemnification obligations under this Section 8.1
shall not be limited in any way by any limitation on the amount or type of
damages, compensation or benefits payable by or for Tenant or any subtenant or
other occupant of the Premises under workers’ compensation acts, disability
benefit acts, or other employee benefit acts. Tenant waives any immunity from or
limitation on its indemnity or contribution liability to the Landlord Parties
based upon such acts.


(d)    Subtenants and other occupants. Tenant shall require its subtenants and
other occupants of the Premises to provide similar indemnities to the Landlord
Parties in a form acceptable to Landlord.


(e)    Survival. The terms of this Section 8.1 shall survive any termination or
expiration of this Lease.


(f)    Costs. The foregoing indemnity and hold harmless agreement shall include
indemnity for all costs, expenses and liabilities (including, without
limitation, attorneys’ fees and disbursements) incurred by the Landlord Parties
in connection with any such claim or any action or proceeding brought thereon,
and the defense thereof. In addition, in the event that any action or proceeding
shall be brought against one or more Landlord Parties by reason of any such
claim, Tenant, upon request from the Landlord Party, shall resist and defend
such action or proceeding on behalf of the Landlord Party by counsel appointed
by Tenant’s insurer (if such claim is covered by insurance without reservation)
or otherwise by counsel reasonably satisfactory to the Landlord Party. The
Landlord Parties shall not be bound by any compromise or settlement of any such
claim, action or


Page 44

--------------------------------------------------------------------------------





proceeding without the prior written consent of such Landlord Parties, which
consent shall not be unreasonably withheld.


8.1.1    Subject to the limitations in Section 9.3 and in Section 8.2 and
Section 8.13 of this Article, and to the extent not resulting from any act,
omission, fault, negligence or misconduct of Tenant or its contractors,
licensees, invitees, agents, servants or employees, Landlord agrees to indemnify
and save harmless Tenant from and against any claim by a third party arising
from any injury to any person occurring in the Premises or in the Complex after
the date that possession of the Premises is first delivered to Tenant and until
the expiration or earlier termination of the Lease Term, to the extent such
injury results from the negligence or willful misconduct of Landlord or Landlord
Parties, or from any breach or default by Landlord in the performance or
observance of its covenants or obligations under this Lease; provided, however,
that in no event shall the aforesaid indemnity render Landlord responsible or
liable for any loss or damage to fixtures, personal property or other property
of Tenant, and Landlord shall in no event be liable for any indirect or
consequential damages. Tenant shall provide notice of any such third party claim
to Landlord as soon as practicable. Landlord shall have the right, but not the
duty, to defend the claim. The provisions of this Section shall not be
applicable to the holder of any mortgage now or hereafter on the Property or
Building (whether or not such holder shall be a mortgagee in possession of or
shall have exercised any rights under a conditional, collateral or other
assignment of leases and/or rents respecting the Property or Building), except
to the extent of liability insurance maintained by such holder.


8.2
Tenant’s Risk

Tenant agrees to use and occupy the Premises, and to use such other portions of
the Building, the Site and the Office Park as Tenant is given the right to use
by this Lease at Tenant’s own risk. The Landlord Parties shall not be liable to
the Tenant Parties for any damage, injury, loss, compensation, or claim
(including, but not limited to, claims for the interruption of or loss to a
Tenant Party’s business) based on, arising out of or resulting from any cause
whatsoever, including, but not limited to, repairs to any portion of the
Premises, the Building, the Property or the Office Park, any fire, robbery,
theft, mysterious disappearance, or any other crime or casualty, the actions of
any other tenants of the Office Park or of any other person or persons, or any
leakage in any part or portion of the Premises or the Building or the Property,
or from water, rain or snow that may leak into, or flow from any part of the
Premises or the Building or the Property, or from drains, pipes or plumbing
fixtures in the Building or the Property. Any goods, property or personal
effects stored or placed in or about the Premises shall be at the sole risk of
the Tenant Party, and neither the Landlord Parties nor their insurers shall in
any manner be held responsible therefor. The Landlord Parties shall not be
responsible or liable to a Tenant Party, or to those claiming by, through or
under a Tenant Party, for any loss or damage that may be occasioned by or
through the acts or omissions of persons occupying adjoining premises or any
part of the premises adjacent to or connecting with the Premises or any part of
the Building or otherwise. The provisions of this section shall be applicable to
the fullest extent permitted by law, and until the expiration or earlier


Page 45

--------------------------------------------------------------------------------





termination of the Lease Term, and during such further period as Tenant may use
or be in occupancy of any part of the Premises or of the Building.
Notwithstanding anything contained herein to the contrary, the provisions of
this Section 8.2 shall not apply to the extent of Landlord’s negligence.


8.3
Tenant’s Commercial General Liability Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout and until the end of the Lease
Term, and after the end of the Lease Term for so long as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, a policy of commercial general liability insurance, on an occurrence
basis, issued on a form at least as broad as Insurance Services Office (“ISO”)
Commercial General Liability Coverage “occurrence” form CG 00 01 10 01 or
another Commercial General Liability “occurrence” form providing equivalent
coverage. Such insurance shall include broad form contractual liability
coverage, specifically covering this Lease as an insured contract. The minimum
limits of liability of such insurance shall be $5,000,000 per occurrence. In
addition, in the event Tenant hosts a function in the Premises, Tenant agrees to
obtain, and cause any persons or parties providing services for such function to
obtain, the appropriate insurance coverages as determined by Landlord (including
liquor liability coverage, if applicable) and provide Landlord with evidence of
the same.


8.4
Tenant’s Property Insurance

Tenant shall maintain at all times during the Term of the Lease, and during such
earlier time as Tenant may be performing work in or to the Premises or have
property, fixtures, furniture, equipment, machinery, goods, supplies, wares or
merchandise on the Premises, and containing thereafter so long as Tenant is in
occupancy of any part of the Premises, business interruption insurance and
insurance against loss or damage covered by the so-called “all risk” type
insurance coverage with respect to Tenant’s property, fixtures, furniture,
equipment, machinery, goods, supplies, wares and merchandise, and all
alterations, improvements and other modifications made by or on behalf of the
Tenant in the Premises (other than Landlord’s Work), and other property of
Tenant located at the Premises, which are permitted to be removed by Tenant at
the expiration or earlier termination of the Lease Term except to the extent
paid for by Landlord (collectively “Tenant’s Property”). The business
interruption insurance required by this Section 8.4 shall be in minimum amounts
typically carried by prudent tenants engaged in similar operations, but in no
event shall be in an amount less than the Annual Fixed Rent then in effect
during any year during the Term, plus any Additional Rent due and payable for
the immediately preceding year during the Term. The “all risk” insurance
required by this section shall be in an amount at least equal to the full
replacement cost of Tenant’s Property. In addition, during such time as Tenant
is performing work in or to the Premises, Tenant, at Tenant’s expense, shall
also maintain, or shall cause its contractor(s) to maintain, builder’s risk
insurance for the full insurable value of such work. Landlord


Page 46

--------------------------------------------------------------------------------





and such additional persons or entities as Landlord may reasonably request shall
be named as loss payees, as their interests may appear, on the property
insurance policy or policies required by this Lease with respect to Tenant
improvements which are paid for by Tenant and which Landlord is required to
restore pursuant to the provisions of this Lease. In the event of loss or damage
covered by the “all risk” insurance required by this Lease, the responsibilities
for repairing or restoring the loss or damage shall be determined in accordance
with Article VI. To the extent that Landlord is obligated to pay for the repair
or restoration of the loss or damage covered by the policy, Landlord shall be
paid the proceeds of the “all risk” insurance covering the loss or damage. To
the extent Tenant is obligated to pay for the repair or restoration of the loss
or damage, covered by the policy, Tenant shall be paid the proceeds of the “all
risk” insurance covering the loss or damage. If both Landlord and Tenant are
obligated to pay for the repair or restoration of the loss or damage covered by
the policy, the insurance proceeds shall be paid to each of them in the pro rata
proportion of their obligations to repair or restore the loss or damage. If the
loss or damage is not repaired or restored (for example, if the Lease is
terminated pursuant to Article VI), the insurance proceeds shall be paid to
Landlord and Tenant in the pro rata proportion of their relative contributions
to the cost of the leasehold improvements covered by the policy.


8.5
Tenant’s Other Insurance

Tenant agrees to maintain in full force on or before the earlier of (i) the date
on which any Tenant Party first enters the Premises for any reason or (ii) the
Commencement Date, and thereafter throughout the end of the Term, and after the
end of the Term for so long after the end of the Term as Tenant or anyone acting
by, through or under Tenant is in occupancy of the Premises or any portion
thereafter, (1) comprehensive automobile liability insurance (covering any
automobiles owned or operated by Tenant at the Site) issued on a form at least
as broad as ISO Business Auto Coverage form CA 00 01 07 97 or other form
providing equivalent coverage; (2) worker’s compensation insurance; and (3)
employer’s liability insurance. Such automobile liability insurance shall be in
an amount not less than One Million Dollars ($1,000,000) for each accident. Such
worker’s compensation insurance shall carry minimum limits as defined by the law
of the jurisdiction in which the Premises are located (as the same may be
amended from time to time). Such employer’s liability insurance shall be in an
amount not less than One Million Dollars ($1,000,000) for each accident, One
Million Dollars ($1,000,000) disease-policy limit, and One Million Dollars
($1,000,000) disease-each employee.


8.6
Requirements for Tenant’s Insurance

All insurance required to be maintained by Tenant pursuant to this Lease shall
be maintained with responsible companies that are admitted to do business, and
are in good standing in the Commonwealth of Massachusetts and that have a rating
of at least “A” and are within a financial size category of not less than “Class
X” in the most current Best’s Key Rating Guide or such similar rating as may be
reasonably selected by Landlord. All such insurance shall: (1) be in form and
content acceptable to Landlord in


Page 47

--------------------------------------------------------------------------------





its reasonable discretion; (2) be primary and noncontributory; and (3) contain
an endorsement prohibiting cancellation, failure to renew, reduction of amount
of insurance, or change in coverage without the insurer first giving Landlord
thirty (30) days’ prior written notice (by certified or registered mail, return
receipt requested, or by fax or email) of such proposed action. No such policy
shall contain any deductible or self-insured retention greater than $25,000 for
liability insurance and $100,000 for property insurance. Such deductibles and
self-insured retentions and any deductibles shall be deemed to be “insurance”
for purposes of the waiver in Section 8.13 below. Landlord reserves the right
from time to time to require Tenant to obtain higher minimum amounts of
insurance based on such limits as are customarily carried with respect to
similar properties in the area in which the Premises are located. The minimum
amounts of insurance required by this Lease shall not be reduced by the payment
of claims or for any other reason. In the event Tenant shall fail to obtain or
maintain any insurance meeting the requirements of this Article, or to deliver
such policies or certificates as required by this Article, Landlord may, at its
option, on five (5) days’ notice to Tenant, procure such policies for the
account of Tenant, and the cost thereof shall be paid to Landlord within five
(5) days after delivery to Tenant of bills therefor.


8.7
Additional Insureds

To the fullest extent permitted by law, the commercial general liability and
auto insurance carried by Tenant pursuant to this Lease, and any additional
liability insurance carried by Tenant pursuant to Section 8.3 of this Lease,
shall name Landlord, Landlord’s managing agent, and such other persons as
Landlord may reasonably request from time to time as additional insureds with
respect to liability arising out of or related to this Lease or the operations
of Tenant (collectively “Additional Insureds”). Such insurance shall provide
primary coverage without contribution from any other insurance carried by or for
the benefit of Landlord, Landlord’s managing agent, or other Additional
Insureds. Such insurance shall also waive any right of subrogation against each
Additional Insured.


8.8
Certificates of Insurance

On or before the earlier of (i) the date on which any Tenant Party first enters
the Premises for any reason or (ii) the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the insurance coverage required by this
Lease, and renewal certificates shall be furnished to Landlord at least annually
thereafter, at least ten (10) days prior to the renewal date of each policy for
which a certificate was furnished (acceptable forms of such certificates as of
the date hereof for liability and property insurance, respectively, are attached
as Exhibit I, however, other forms may be acceptable). Failure by the Tenant to
provide the certificates or letters required by this Section 8.8 shall not be
deemed to be a waiver of the requirements in this Section 8.8. Upon request by
Landlord, a true and complete copy of any insurance policy required by this
Lease shall be delivered to Landlord within ten (10) days following Landlord’s
request.




Page 48

--------------------------------------------------------------------------------





8.9
Subtenants and Other Occupants

Tenant shall require its subtenants and other occupants of the Premises to
provide written documentation evidencing the obligation of such subtenant or
other occupant to indemnify the Landlord Parties to the same extent that Tenant
is required to indemnify the Landlord Parties pursuant to Section 8.1 above, and
to maintain insurance that meets the requirements of this Article, and otherwise
to comply with the requirements of this Article. Tenant shall require all such
subtenants and occupants to supply certificates of insurance evidencing that the
insurance requirements of this Article have been met and shall forward such
certificates to Landlord on or before the earlier of (i) the date on which the
subtenant or other occupant or any of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
servants, employees, principals, contractors, licensees, agents, invitees or
representatives first enters the Premises or (ii) the commencement of the
sublease. Tenant shall be responsible for identifying and remedying any
deficiencies in such certificates or policy provisions.


8.10
No Violation of Building Policies

Tenant shall not commit or permit any violation of the policies of fire, boiler,
sprinkler, water damage or other insurance covering the Property and/or the
fixtures, equipment and property therein carried by Landlord, or do or permit
anything to be done, or keep or permit anything to be kept, in the Premises,
which in case of any of the foregoing (i) would result in termination of any
such policies, (ii) would adversely affect Landlord’s right of recovery under
any of such policies, or (iii) would result in reputable and independent
insurance companies refusing to insure the Property or the property of Landlord
in amounts reasonably satisfactory to Landlord.


8.11
Tenant to Pay Premium Increases

If, because of anything done, caused or permitted to be done, or omitted by
Tenant (or its subtenant or other occupants of the Premises), the rates for
liability, fire, boiler, sprinkler, water damage or other insurance on the
Property and equipment of Landlord or any other tenant or subtenant in the
Building shall be higher than they otherwise would be, Tenant shall reimburse
Landlord and/or the other tenants and subtenants in the Building for the
additional insurance premiums thereafter paid by Landlord or by any of the other
tenants and subtenants in the Building which shall have been charged because of
the aforesaid reasons, such reimbursement to be made from time to time on
Landlord’s demand.


8.12
Landlord’s Insurance

(a)     Required insurance. Landlord shall maintain insurance against loss or
damage with respect to the Building on an “all risk” type insurance form, with
customary exceptions, subject to such deductibles as Landlord may determine, in
an amount equal to at least the replacement value of the Building. Landlord
shall also maintain such insurance with respect to any improvements,
alterations, and fixtures of Tenant located at


Page 49

--------------------------------------------------------------------------------





the Premises to the extent paid for by Landlord. The cost of such insurance
shall be treated as a part of Landlord’s Operating Expenses. Such insurance
shall be maintained with an insurance company selected by Landlord. Payment for
losses thereunder shall be made solely to Landlord.


(b)     Optional insurance. Landlord may maintain such additional insurance with
respect to the Building and the Property, including, without limitation,
earthquake insurance, terrorism insurance, flood insurance, liability insurance
and/or rent insurance, as Landlord may in its sole discretion elect. Landlord
may also maintain such other insurance as may from time to time be required by
the holder of any mortgage on the Building or Property. The cost of all such
additional insurance shall also be part of the Landlord’s Operating Expenses.


(c)     Blanket and self-insurance. Any or all of Landlord’s insurance may be
provided by blanket coverage maintained by Landlord or any affiliate of Landlord
under its insurance program for its portfolio of properties, or by Landlord or
any affiliate of Landlord under a program of self-insurance, and in such event
Landlord’s Operating Expenses shall include the portion of the reasonable cost
of blanket insurance or self-insurance that is allocated to the Building.


(d)     No obligation. Landlord shall not be obligated to insure, and shall not
assume any liability of risk of loss for, Tenant’s Property, including any such
property or work of Tenant’s subtenants or occupants, except to the extent
caused solely by Landlord’s negligence or willful misconduct. Landlord will also
have no obligation to carry insurance against, nor be responsible for, any loss
suffered by Tenant, subtenants or other occupants due to interruption of
Tenant’s or any subtenant’s or occupant’s business.


8.13
Waiver of Subrogation

To the fullest extent permitted by law, the parties hereto waive and release any
and all rights of recovery against the other, and agree not to seek to recover
from the other or to make any claim against the other, and in the case of
Landlord, against all “Tenant Parties” (hereinafter defined), and in the case of
Tenant, against all “Landlord Parties” (hereinafter defined), for any loss or
damage incurred by the waiving/releasing party to the extent such loss or damage
is insured under any insurance policy required by this Lease or which would have
been so insured had the party carried the insurance it was required to carry
hereunder or to the extent of any greater amounts or types of insurance actually
carried by such party. Tenant shall obtain from its subtenants and other
occupants of the Premises a similar waiver and release of claims against any or
all of Tenant or Landlord. In addition, the parties hereto (and in the case of
Tenant, its subtenants and other occupants of the Premises) shall procure an
appropriate clause in, or endorsement on, any insurance policy required by this
Lease pursuant to which the insurance company waives subrogation. The insurance
policies required by this Lease shall contain no provision that would invalidate
or restrict the parties’ waiver and release of the rights of


Page 50

--------------------------------------------------------------------------------





recovery in this section. The parties hereto covenant that no insurer shall hold
any right of subrogation against the parties hereto by virtue of such insurance
policy.


The term “Landlord Party” or “Landlord Parties” shall mean Landlord, any
affiliate of Landlord, Landlord’s managing agents for the Building, each
mortgagee (if any), each ground lessor (if any), and each of their respective
direct or indirect partners, officers, shareholders, directors, members,
trustees, beneficiaries, servants, employees, principals, contractors,
licensees, agents or representatives. For the purposes of this Lease, the term
“Tenant Party” or “Tenant Parties” shall mean Tenant, any affiliate of Tenant,
any permitted subtenant or any other permitted occupant of the Premises, and
each of their respective direct or indirect partners, officers, shareholders,
directors, members, trustees, beneficiaries, servants, employees, principals,
contractors, licensees, agents, invitees or representatives.


8.14
Tenant’s Work

During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this section shall name Landlord,
Landlord’s managing agent, and such other persons as Landlord may reasonably
request from time to time as additional insureds with respect to liability
arising out of or related to their work or services (collectively “Additional
Insureds”). Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of Landlord, Landlord’s
managing agent, or other Additional Insureds. Such insurance shall also waive
any right of subrogation against each Additional Insured. Tenant shall obtain
and submit to Landlord, prior to the earlier of (i) the entry onto the Premises
by such contractors or subcontractors or (ii) commencement of the work or
services, certificates of insurance evidencing compliance with the requirements
of this section.
ARTICLE IX
Miscellaneous Provisions
9.1
Waiver

Failure on the part of Landlord or Tenant to complain of any action or
non-action on the part of the other, no matter how long the same may continue,
shall never be a waiver by Tenant or Landlord, respectively, of any of its
rights hereunder. Further, no waiver at any


Page 51

--------------------------------------------------------------------------------





time of any of the provisions hereof by Landlord or Tenant shall be construed as
a waiver of any of the other provisions hereof, and a waiver at any time of any
of the provisions hereof shall not be construed as a waiver at any subsequent
time of the same provisions. The consent or approval of Landlord or Tenant to or
of any action by the other requiring such consent or approval shall not be
construed to waive or render unnecessary Landlord’s or Tenant’s consent or
approval to or of subsequent similar act by the other.


No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than as a payment on
account. The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment in full, shall be given no effect, and
Landlord may accept such check without prejudice to any other rights or remedies
which Landlord may have against Tenant.


9.2
Cumulative Remedies

Except as expressly provided in this Lease, the specific remedies to which
Landlord or Tenant may resort under the terms of this Lease are cumulative and
are not intended to be exclusive of any other remedies or means of redress to
which such party may be lawfully entitled in case of any breach or threatened
breach by Tenant or Landlord, as the case may be, of any provisions of this
Lease. In addition to the other remedies provided in this Lease, each of Tenant
and Landlord shall be entitled to the restraint by injunction of the violation
or attempted or threatened violation of any of the covenants, conditions or
provisions of this Lease or to a decree compelling specific performance of any
such covenants, conditions or provisions.


9.3
Quiet Enjoyment

This Lease is subject and subordinate to all matters of record. Provided no
Event of Default then exists, Tenant shall lawfully, peaceably and quietly have,
hold, occupy and enjoy the Premises during the Term (exclusive of any period
during which Tenant is holding over after the termination or expiration of this
Lease without the consent of Landlord), without hindrance or ejection by any
persons claiming by, through, or under Landlord or claiming to have title to the
Premises superior to Tenant, subject, however, to the terms of this Lease; the
foregoing covenant of quiet enjoyment is in lieu of any other covenant, express
or implied; and it is understood and agreed that this covenant and any and all
other covenants of Landlord contained in this Lease shall be binding upon
Landlord and Landlord’s successors, including ground or master lessees, only
with respect to breaches occurring during Landlord’s or Landlord’s successors’
respective ownership of Landlord’s interest hereunder, as the case may be.


Further, Tenant specifically agrees to look solely to Landlord's then equity
interest in the Office Park at the time owned, or in which Landlord holds an
interest as ground lessee, and Landlord’s interest in the proceeds of any fire
or casualty insurance policy, or any liability insurance policy including,
without limitation, any self-insurance (but in the case


Page 52

--------------------------------------------------------------------------------





of liability insurance and self-insurance only to the extent of an unsatisfied
loss event covered by Landlord’s indemnification obligation under Section 8.1.1
hereof), or condemnation award attributable thereto, for recovery of any
judgment from Landlord; it being specifically agreed that neither Landlord
(original or successor), nor any beneficiary of any trust of which any person
holding Landlord's interest is trustee, nor any member, manager, partner,
director or stockholder, nor Landlord's managing agent, shall ever be personally
liable for any such judgment, or for the payment of any monetary obligation to
Tenant. The provision contained in the foregoing sentence is not intended to,
and shall not, limit any right that Tenant might otherwise have to obtain
injunctive relief against Landlord or Landlord's successors in interest, or any
action not involving the personal liability of Landlord (original or successor),
any successor trustee to the persons named herein as Landlord, or any
beneficiary of any trust of which any person holding Landlord's interest is
trustee, or of any manager, member, partner, director or stockholder of Landlord
or of Landlord’s managing agent to respond in monetary damages from Landlord's
assets other than Landlord's equity interest aforesaid in the Office Park, but
in no event shall Tenant have the right to terminate or cancel this Lease or to
withhold rent or to set-off any claim or damages against rent as a result of any
default by Landlord or breach by Landlord of its covenants or any warranties or
promises hereunder, except in the case of a wrongful eviction of Tenant from the
Premises (constructive or actual) by Landlord continuing after notice to
Landlord thereof and a reasonable opportunity for Landlord to cure the same. In
the event that Landlord shall be determined to have acted unreasonably in
withholding any consent or approval under this Lease, the sole recourse and
remedy of Tenant in respect thereof shall be to specifically enforce Landlord’s
obligation to grant such consent or approval, and in no event shall the Landlord
be responsible for any damages of whatever nature in respect of its failure to
give such consent or approval nor shall the same otherwise affect the
obligations of Tenant under this Lease or act as any termination of this Lease.


In no event shall Landlord or Tenant ever be liable to the other party for any
indirect or consequential damages suffered from whatever cause; provided that
the foregoing shall not limit or alter any procedural right or remedy of either
party under this Lease nor shall the same apply to the obligations of Tenant
with respect to any hold over by Tenant for more than thirty (30) days after the
expiration or earlier termination of this Lease.


9.4
Notice to Mortgagee and Ground Lessor

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises as part of the mortgaged premises, or that
it is the ground lessor under a lease with Landlord, as ground lessee, which
includes the Premises as a part of the demised premises, no notice from Tenant
to Landlord shall be effective as to such holder or ground lessor unless and
until such notice is given to such holder or ground lessor, and the curing of
any of Landlord’s defaults by such holder or ground lessor within a reasonable
time thereafter (including a reasonable time to obtain possession of the
premises if the mortgagee or ground lessor elects to do so) shall be treated as
performance by Landlord. For the purposes of this Section 9.4 or Section 9.14,


Page 53

--------------------------------------------------------------------------------





the term “mortgage” includes a mortgage on a leasehold interest of Landlord (but
not one on Tenant’s leasehold interest). If any mortgage is listed on Exhibit J
then the same shall constitute notice from the holder of such mortgage for the
purposes of this Section 9.4. Further no Annual Fixed Rent or Additional Rent
may be paid by Tenant more than thirty (30) days in advance except with the
prior written consent of all holder(s) of such mortgages and ground leases, and
any such payment without such consent shall not be binding on such holder(s).


9.5
Assignment of Rents

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease on property which
includes the Premises, Tenant agrees:


(a)
That the execution thereof by Landlord, and the acceptance thereof by the holder
of such mortgage or the ground lessor, shall never be treated as an assumption
by such holder or ground lessor of any of the obligations of Landlord hereunder,
unless such holder, or ground lessor, shall, by notice sent to Tenant,
specifically otherwise elect; and



(b)
That, except as aforesaid, such holder or ground lessor shall be treated as
having assumed Landlord’s obligations hereunder only upon foreclosure of such
holder’s mortgage and the taking of possession of the Premises, or, in the case
of a ground lessor, the assumption of Landlord’s position hereunder by such
ground lessor.



In no event shall the acquisition of title to the Building and the land on which
the same is located by a purchaser which, simultaneously therewith, leases the
entire Building or such land back to the seller thereof be treated as an
assumption by such purchaser-lessor, by operation of law or otherwise, of
Landlord’s obligations hereunder, but Tenant shall look solely to such
seller-lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder subject to the provisions of Section 9.3
hereof. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser provided that such purchaser agrees to recognize the
right of Tenant to use and occupy the Premises upon the payment of rent and
other charges payable by Tenant under this Lease and the performance by Tenant
of Tenant’s obligations hereunder and provided that Tenant agrees to attorn to
such purchaser. For all purposes, such seller-lessee, and its successors in
title, shall be the landlord hereunder unless and until Landlord’s position
shall have been assumed by such purchaser-lessor.


9.6
Surrender

No act or thing done by Landlord during the Lease Term shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid,


Page 54

--------------------------------------------------------------------------------





unless in writing signed by Landlord. No employee of Landlord or of Landlord’s
agents shall have any power to accept the keys of the Premises prior to the
termination of this Lease. The delivery of keys to any employee of Landlord or
of Landlord’s agents shall not operate as a termination of the Lease or a
surrender of the Premises.


9.7
Brokerage

(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Lease other than the Broker; and in
the event any claim is made against the Landlord relative to dealings by Tenant
with brokers other than the Broker, Tenant shall defend the claim against
Landlord with counsel of Tenant’s selection first approved by Landlord (which
approval will not be unreasonably withheld) and save harmless and indemnify
Landlord on account of loss, cost or damage which may arise by reason of such
claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Lease other than the Broker;
and in the event any claim is made against the Tenant relative to dealings by
Landlord with brokers other than the Broker, Landlord shall defend the claim
against Tenant with counsel of Landlord’s selection first approved by Tenant
(which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim. Landlord agrees that it shall be solely responsible for the payment
of brokerage commissions to the Broker for the Original Term of this Lease.


9.8
Invalidity of Particular Provisions

If any term or provision of this Lease, including but not limited to any waiver
of contribution or claims, indemnity, obligation, or limitation of liability or
of damages, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.


9.9
Provisions Binding, Etc.

The obligations of this Lease shall run with the land, and except as herein
otherwise provided, the terms hereof shall be binding upon and shall inure to
the benefit of the successors and assigns, respectively, of Landlord and Tenant
and, if Tenant shall be an individual, upon and to his heirs, executors,
administrators, successors and assigns. The reference contained to successors
and assigns of Tenant is not intended to constitute a consent to subletting or
assignment by Tenant.


9.10
Recording; Confidentiality



Page 55

--------------------------------------------------------------------------------





Tenant agrees not to record the within Lease, but each party hereto agrees, on
the request of the other, to execute a so-called Notice of Lease or short form
lease in form recordable and complying with applicable law and reasonably
satisfactory to both Landlord’s and Tenant’s attorneys. In no event shall such
document set forth rent or other charges payable by Tenant under this Lease; and
any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease, and is not intended to vary the terms and
conditions of this Lease.


Notwithstanding that Tenant is a public company, Tenant agrees that this Lease
and the terms contained herein will be treated as strictly confidential and
except as required by law, including, without limitation, as required to satisfy
filing requirements of a public company (or except with the written consent of
Landlord) Tenant shall not disclose the same to any third party except for
Tenant’s partners, lenders, accountants and attorneys who have been advised of
the confidentiality provisions contained herein and agree to be bound by the
same. In the event Tenant is required by law to provide this Lease or disclose
any of its terms, Tenant shall give Landlord prompt notice of such requirement
prior to making disclosure so that Landlord may seek an appropriate protective
order; provided, however that the requirements set forth in this sentence shall
not apply in connection with any disclosure to the extent required to satisfy
filing requirements of a public company. If failing the entry of a protective
order Tenant is compelled to make disclosure, Tenant shall only disclose
portions of the Lease which Tenant is required to disclose and will exercise
reasonable efforts to obtain assurance that confidential treatment will be
accorded to the information so disclosed.


9.11
Notices

Whenever, by the terms of this Lease, notice shall or may be given either to
Landlord or to Tenant, such notice shall be in writing (and no inference shall
be drawn from the fact that certain provisions of this Lease require “written
notice” where others simply require “notice”) and shall be sent by overnight
commercial courier (which obtains a signature upon delivery) or by registered or
certified mail postage or delivery charges prepaid, as the case may be:


If intended for Landlord, addressed to Landlord at the address set forth in
Article I of this Lease (or to such other address or addresses as may from time
to time hereafter be designated by Landlord by like notice) with a copy to
Landlord, Attention: Regional General Counsel.


If intended for Tenant, addressed to Tenant at the address set forth in Article
I of this Lease except that from and after the Commencement Date the address of
Tenant shall be the Premises (or to such other address or addresses as may from
time to time hereafter be designated by Tenant by like notice) with a copy to
Tenant, Attention: General Counsel, and a copy to Goodwin Procter LLP, Exchange
Place, 53 State Street, Boston, MA 02109 Attention: Eric M. Labbe, Esquire.




Page 56

--------------------------------------------------------------------------------





Except as otherwise provided herein, all such notices shall be effective when
received; provided, that (i) if receipt is refused, notice shall be effective
upon the first occasion that such receipt is refused, (ii) if the notice is
unable to be delivered due to a change of address of which no notice was given,
notice shall be effective upon the date such delivery was attempted, (iii) if
the notice address is a post office box number, notice shall be effective the
day after such notice is sent as provided hereinabove or (iv) if the notice is
to a foreign address, notice shall be effective two (2) days after such notice
is sent as provided hereinabove.


Where provision is made for the attention of an individual or department, the
notice shall be effective only if the wrapper in which such notice is sent is
addressed to the attention of such individual or department.


Any notice given by an attorney on behalf of Landlord or by Landlord’s managing
agent shall be considered as given by Landlord and shall be fully effective. Any
notice given by an attorney on behalf of Tenant shall be considered as given by
Tenant and shall be fully effective.


Time is of the essence with respect to any and all notices and periods for
giving notice or taking any action thereto under this Lease.


9.12
When Lease Becomes Binding

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. All negotiations, considerations,
representations and understandings between Landlord and Tenant are incorporated
herein and may be modified or altered only by written agreement between Landlord
and Tenant, and no act or omission of any employee or agent of Landlord or
Tenant shall alter, change or modify any of the provisions hereof. Landlord and
Tenant hereby represents and warrants to the other that all necessary action has
been taken to enter this Lease and that the person signing this Lease on behalf
of Landlord and Tenant has been duly authorized to do so.


9.13
Section Headings

The titles of the Articles throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify, amplify or aid in the interpretation, construction or meaning
of the provisions of this Lease. Wherever in this Lease it is stated that any
approval, consent, or the like shall not be unreasonably withheld, such
statement shall be read as meaning that the same shall not be unreasonably
withheld, delayed, or conditioned.




Page 57

--------------------------------------------------------------------------------





9.14
Rights of Mortgagee

This Lease shall be subject and subordinate to any mortgage now or hereafter on
the Site or the Building, or both, and to each advance made or hereafter to be
made under any mortgage, and to all renewals, modifications, consolidations,
replacements and extensions thereof and all substitutions therefor provided that
the holder of such mortgage agrees to recognize the rights of Tenant under this
Lease (including, without limitation, the right to use and occupy the Premises)
upon the payment of rent and other charges payable by Tenant under this Lease
and the performance by Tenant of Tenant’s obligations hereunder as provided in a
commercially reasonable form of subordination, non-disturbance and attornment
agreement provided to Tenant and executed and delivered by such mortgagee. In
the event that any mortgagee or its respective successor in title shall succeed
to the interest of Landlord, then, this Lease shall nevertheless continue in
full force and effect and Tenant shall and does hereby agree to attorn to such
mortgagee or successor and to recognize such mortgagee or successor as its
landlord. If any holder of a mortgage which includes the Premises, executed and
recorded prior to the date of this Lease, shall so elect, this Lease and the
rights of Tenant hereunder, shall be superior in right to the rights of such
holder, with the same force and effect as if this Lease had been executed,
delivered and recorded, or a statutory notice hereof recorded, prior to the
execution, delivery and recording of any such mortgage. The election of any such
holder shall become effective upon either notice from such holder to Tenant in
the same fashion as notices from Landlord to Tenant are to be given hereunder or
by the recording in the appropriate registry or recorder’s office of an
instrument in which such holder subordinates its rights under such mortgage to
this Lease.


Landlord represents and warrants that there is no mortgage or ground lease
encumbering the Building or the Site as of the date of this Lease.


9.15
Status Reports and Financial Statements

(A)    Recognizing that either party may find it necessary to establish to third
parties, such as accountants, banks, potential or existing mortgagees, potential
purchasers or the like, the then current status of performance hereunder, each
party, on the request of the other made from time to time, will promptly furnish
to the other, or any existing or potential holder of any mortgage encumbering
the Premises, the Building, the Site and/or the Property or any potential
purchaser of the Premises, the Building, the Site and/or the Property (each an
“Interested Party”), a statement of the status of any matter pertaining to this
Lease, including, without limitation, acknowledgments that (or the extent to
which) each party is in compliance with its obligations under the terms of this
Lease. Any such status statement delivered by Tenant pursuant to this Section
9.15(A) may be relied upon by any Interested Party.


(B)    For so long as Tenant is a publicly-traded entity and timely files its
financial statements with the Securities and Exchange Commission under and with
Forms 10Q and 10K, Tenant shall have no obligation to deliver financial
statements to Landlord. In the


Page 58

--------------------------------------------------------------------------------





event that Tenant ceases to be a publicly-traded entity for reporting purposes,
Tenant shall deliver to Landlord, or any Interested Party designated by
Landlord, upon Landlord’s written request given not more than once in any
12-month period, Tenant’s most recent audited financial statements of Tenant, or
if Tenant does not have its financials audited, Tenant shall provide financial
statements certified by the appropriate accounting or finance officer of Tenant,
including, but not limited to, a balance sheet, income statement and cash flow
statements which financial statements shall include sufficient detail and
information for Landlord to assess Tenant’s financial condition. Such financial
statements may, as requested by Landlord, include financial statements for the
past three (3) years (if available), and any such status statement and/or
financial statement delivered by Tenant pursuant to this Section 8.16(B) may be
relied upon by any Interested Party. Landlord and any Interested Party to whom
Tenant directly provides such information shall keep any non-public information
provided by Tenant pursuant to this Section 9.15(B) confidential, and shall not
disclose the same other than (i) on a need to know basis to Landlord’s officers,
employees and consultants (or to any of the Interested Parties), all of whom
shall be instructed to keep such information confidential, or (ii) to the extent
required by applicable law or by any administrative, governmental or judicial
proceeding.


9.16
Self-Help

If Tenant shall at any time default in the performance of any obligation under
this Lease, after notice to Tenant thereof and expiration of any applicable cure
period, Landlord shall have the right, but shall not be obligated, to enter upon
the Premises and to perform such obligation notwithstanding the fact that no
specific provision for such substituted performance by Landlord is made in this
Lease with respect to such default. In performing such obligation, Landlord may
make any payment of money or perform any other act. All sums so paid by Landlord
(together with interest at the rate of two and one-half percentage points over
the then prevailing prime rate in Boston as set by Bank of America, N.A., or its
successor (but in no event greater than the maximum rate permitted by applicable
law) and all costs and expenses in connection with the performance of any such
act by Landlord, shall be deemed to be Additional Rent under this Lease and
shall be payable to Landlord immediately on demand. Landlord may exercise the
foregoing rights without waiving any other of its rights or releasing Tenant
from any of its obligations under this Lease.

9.17
Holding Over

Any holding over by Tenant after the expiration of the term of this Lease shall
be treated as a tenancy at sufferance and shall be on the terms and conditions
as set forth in this Lease, as far as applicable except that, for the first
thirty (30) days of any such holdover Tenant shall pay as a use and occupancy
charge an amount equal to the greater of (x) 150% of the Annual Fixed Rent and
Additional Rent calculated (on a daily basis) at the highest rate payable under
the terms of this Lease, or (y) the fair market rental value of the Premises;
and thereafter, Tenant shall pay as a use and occupancy charge an amount


Page 59

--------------------------------------------------------------------------------





equal to the greater of (x) 200% of the Annual Fixed Rent and Additional Rent
calculated (on a daily basis) at the highest rate payable under the terms of
this Lease, or (y) the fair market rental value of the Premises, terminating on
the day on which Tenant vacates the Premises in accordance with the requirements
of this Lease. In addition, Tenant shall save Landlord, its agents and employees
harmless and will exonerate, defend and indemnify Landlord, its agents and
employees from and against any and all damages which Landlord may suffer on
account of Tenant’s hold-over in the Premises after the expiration or prior
termination of the term of this Lease; provided, however, that Tenant shall not
be liable for indirect or consequential damages suffered or incurred by Landlord
as a result of such hold-over for the first 30 days of such hold-over. Nothing
in the foregoing nor any other term or provision of this Lease shall be deemed
to permit Tenant to retain possession of the Premises or hold over in the
Premises after the expiration or earlier termination of the Lease Term. All
property which remains in the Building or the Premises after the expiration or
termination of this Lease shall be conclusively deemed to be abandoned and may
either be retained by Landlord as its property or sold or otherwise disposed of
in such manner as Landlord may see fit. If any part thereof shall be sold, then
Landlord may receive the proceeds of such sale and apply the same, at its option
against the expenses of the sale, the cost of moving and storage, any arrears of
rent or other charges payable hereunder by Tenant to Landlord and any damages to
which Landlord may be entitled under this Lease and at law and in equity.


9.18
Extension Option

(A)    On the conditions (which conditions Landlord may waive by written notice
to Tenant) that both at the time of exercise of the option to extend and as of
the commencement of the Extended Term in question (i) there exists no Event of
Default (defined in Section 7.1), (ii) this Lease is still in full force and
effect, and (iii) Tenant has neither assigned this Lease nor sublet more than
thirty percent (30%) the Premises (except for an assignment or subletting
permitted without Landlord’s consent under Section 5.6.4 hereof), Tenant shall
have the right to extend the Term hereof upon all the same terms, conditions,
covenants and agreements herein contained (except for the Annual Fixed Rent
which shall be adjusted during the option period as hereinbelow set forth) for
one (1) period of five (5) years as hereinafter set forth. The option period is
sometimes herein referred to as the “Extended Term.” Notwithstanding any
implication to the contrary Landlord has no obligation to make any additional
payment to Tenant in respect of any construction allowance or the like or to
perform any work to the Premises as a result of the exercise by Tenant of such
option.


(B)    If Tenant desires to exercise said option to extend the Term, then Tenant
shall give notice (the “Exercise Notice”) to Landlord, not earlier than fifteen
(15) months nor later than twelve (12) months prior to the expiration of the
Term of this Lease exercising such option to extend. Within ten (10) business
days after Landlord's receipt of the Exercise Notice, Landlord shall provide
Landlord's quotation to Tenant of a proposed annual rent for the Extended Term
(“Landlord's Rent Quotation”). If at the expiration of thirty (30) days after
the date when Landlord provides such quotation to Tenant (the “Negotiation


Page 60

--------------------------------------------------------------------------------





Period”), Landlord and Tenant have not reached agreement on a determination of
an annual rental for the Extended Term and executed a written instrument
extending the Term of this Lease pursuant to such agreement, then Tenant shall
have the right, for thirty (30) days following the expiration of the Negotiation
Period, to make a request to Landlord for a broker determination (the “Broker
Determination”) of the Prevailing Market Rent (as defined in Exhibit K) for the
Extended Term, which Broker Determination shall be made in the manner set forth
in Exhibit K. If Tenant timely shall have requested the Broker Determination,
then the Annual Fixed Rent for the Extended Term shall be the Prevailing Market
Rent as determined by the Broker Determination. If Tenant does not timely
request the Broker Determination, then Annual Fixed Rent during the Extended
Term shall be equal to Landlord's Rent Quotation.


(C)    Upon the giving of the Exercise Notice by Tenant to Landlord exercising
Tenant's option to extend the Lease Term in accordance with the provisions of
Section B above, then this Lease and the Lease Term hereof shall automatically
be deemed extended for the Extended Term without the necessity for the execution
of any additional documents, except that Landlord and Tenant agree to enter into
an instrument in writing setting forth the Annual Fixed Rent for the Extended
Term as determined in the relevant manner set forth in this Section 9.18; and in
such event all references herein to the Lease Term or the term of this Lease
shall be construed as referring to the Lease Term, as so extended, unless the
context clearly otherwise requires, and except that there shall be no further
option to extend the Lease Term.




Page 61

--------------------------------------------------------------------------------






9.19    Security Deposit
Tenant agrees that the Security Deposit shall be paid upon execution and
delivery of this Lease, and that Landlord shall hold the same, throughout the
term of this Lease (including any extension thereof), as security for the
performance by Tenant of all obligations on the part of Tenant to be kept and
performed. Landlord shall have the right from time to time without prejudice to
any other remedy Landlord may have on account thereof, to apply such deposit, or
any part thereof, to Landlord’s damages arising from any Event of Default. If
Landlord so applies all or any portion of such deposit, Tenant shall within
seven (7) days after notice from Landlord deliver cash to Landlord in an amount
sufficient to restore such deposit to the full amount stated in Section 1.1.
While Landlord holds such deposit, Landlord shall have no obligation to pay
interest on the same and shall have the right to commingle the same with
Landlord’s other funds. If Landlord conveys Landlord’s interest under this
Lease, the deposit, or any part thereof not previously applied, may be turned
over by Landlord to Landlord’s grantee, and, if so turned over, Tenant agrees to
look solely to such grantee for proper application of the deposit in accordance
with the terms of this Section 9.19, and the return thereof in accordance
herewith.


Tenant shall have the right, upon not less than ten (10) days prior written
notice to Landlord, to provide such security deposit in the form of an
irrevocable, unconditional, negotiable letter of credit (the “Letter of
Credit”). The Letter of Credit shall (i) be issued by and drawn on a bank
reasonably approved by Landlord and at a minimum having a long term issuer
credit rating from Standard and Poor’s Professional Rating Service of A or a
comparable rating from Moody’s Professional Rating Service, (ii) be
substantially in the form attached hereto as Exhibit G, (iii) permit one or more
draws thereunder to be made accompanied only by certification by Landlord or
Landlord’s managing agent that pursuant to the terms of this Lease, Landlord is
entitled to draw upon such Letter of Credit, (iv) permit transfers at any time
without charge, and (v) provide that any notices to Landlord be sent to the
notice address provided for Landlord in this Lease. If the credit rating for the
issuer of such Letter of Credit falls below the standard set forth in (i) above
or if the financial condition of such issuer changes in any other material
adverse way, Landlord shall have the right to require that Tenant provide a
substitute letter of credit that complies in all respects with the requirements
of this Section, and Tenant’s failure to provide the same within thirty (30)
days following Landlord’s written demand therefor shall entitle Landlord to
immediately draw upon the Letter of Credit. Any such Letter of Credit shall be
for a term of two (2) years (or for one (1) year if the issuer thereof regularly
and customarily only issues letters of credit for a maximum term of one (1)
year) and shall in either case provide for automatic renewals through the date
which is ninety (90) days subsequent to the scheduled expiration of this Lease
(as the same may be extended) or if the issuer will not grant automatic
renewals, the Letter of Credit shall be renewed by Tenant each year and each
such renewal shall be delivered to and received by Landlord not later than sixty
(60) days before the expiration of the then current Letter of Credit (herein
called a “Renewal Presentation Date”). In the event of a failure to so deliver
any such renewal Letter of Credit on or before the applicable Renewal


Page 62

--------------------------------------------------------------------------------





Presentation Date, Landlord shall be entitled to present the then existing
Letter of Credit for payment and to receive the proceeds thereof, which proceeds
shall be held as Tenant’s security deposit, subject to the terms of this Section
9.19. Any failure or refusal to honor the Letter of Credit shall be at Tenant’s
sole risk and shall not relieve Tenant of its obligation hereunder with regard
to the security deposit. Upon the receipt by Landlord of a Letter of Credit
meeting the requirements set forth herein, Landlord shall return to Tenant any
cash security deposit then being held by Landlord, and thereafter such Letter of
Credit shall be held by Landlord in accordance with the terms and conditions of
this Section 9.19 as security for Tenant’s obligations hereunder.


Landlord shall return $100,000.00 of the Security Deposit to Tenant so that the
remainder of such Security Deposit shall be $300,000.00 (or if such deposit is
in the form of a Letter of Credit, as provided below, Landlord shall either
exchange the Letter of Credit for a Letter of Credit delivered by Tenant or
accept an amendment to such Letter of Credit, in either case which reduces the
amount secured by the Letter of Credit by $100,000.00 and otherwise in strict
conformity with the requirements herein) on the second anniversary of the
Commencement Date; provided that (i) no Event of Default has occurred under this
Lease and remains uncured as of such second anniversary, and (ii) Landlord has
not applied the Security Deposit, or any portion thereof, to Landlord's damages
arising from any Event of Default, whether or not Tenant has restored the amount
so applied by Landlord.


If Tenant believes that it has satisfied all the conditions precedent to a
reduction in the amount of the Security Deposit, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied. If Landlord determines that all of the
aforesaid conditions are met, the Security Deposit shall be so reduced in
accordance with this Section 9.19. No Letter of Credit shall automatically
reduce, but any reduction in the amount thereof shall require Landlord’s prior
written notice to the issuer of the Letter of Credit of the reduced amount.
Promptly after Landlord’s receipt of Tenant’s request for a reduction as
described above, Landlord shall determine whether such a reduction is permitted
in accordance with this Section 9.19, and if it is, Landlord shall notify the
issuer of the Letter of Credit of the amount to which the Letter of Credit shall
be reduced.


Tenant not then being in default and having performed all of its obligations
under this Lease, including the payment of all Annual Fixed Rent, Landlord shall
return the deposit, or so much thereof as shall not have theretofore been
applied in accordance with the terms of this Section 9.19, to Tenant on the
expiration or earlier termination of the term of this Lease (as the same may
have been extended) and surrender possession of the Premises by Tenant to
Landlord in the condition required in the Lease at such time.


Neither the holder of any mortgage nor the lessor in any ground lease on
property which includes the Premises shall ever be responsible to Tenant for the
return or application of any such deposit, whether or not it succeeds to the
position of Landlord hereunder, unless such deposit shall have been received in
hand by such holder or ground lessor.


Page 63

--------------------------------------------------------------------------------








9.20
Late Payment

If Landlord shall not have received any payment or installment of Annual Fixed
Rent or Additional Rent (the “Outstanding Amount”) on or before the date on
which the same first becomes payable under this Lease (the “Due Date”), the
amount of such payment or installment shall incur a late charge equal to the sum
of: (a) five percent (5%) of the Outstanding Amount for administration and
bookkeeping costs associated with the late payment and (b) interest on the
Outstanding Amount from the Due Date through and including the date such payment
or installment is received by Landlord, at a rate equal to the lesser of (i) the
rate announced by Bank of America, N.A. (or its successor) from time to time as
its prime or base rate (or if such rate is no longer available, a comparable
rate reasonably selected by Landlord), plus two percent (2%), or (ii) the
maximum applicable legal rate, if any. Such interest shall be deemed Additional
Rent and shall be paid by Tenant to Landlord upon demand.


Landlord agrees to waive the late charge due hereunder for the first late
payment by Tenant under this Lease, provided that Landlord receives such payment
from Tenant within five (5) business days after notice to Tenant of such
nonpayment.



9.21
Tenant’s Payments

Each and every payment and expenditure, other than Annual Fixed Rent, shall be
deemed to be Additional Rent or additional rent hereunder, whether or not the
provisions requiring payment of such amounts specifically so state, and shall be
payable, unless otherwise provided in this Lease, within thirty (30) days after
written demand by Landlord, and in the case of the non-payment of any such
amount, Landlord shall have, in addition to all of its other rights and
remedies, all the rights and remedies available to Landlord hereunder or by law
in the case of non-payment of Annual Fixed Rent. Unless expressly otherwise
provided in this Lease, the performance and observance by Tenant of all the
terms, covenants and conditions of this Lease to be performed and observed by
Tenant shall be at Tenant’s sole cost and expense. Except as otherwise provided
in Section 2.6 in connection with Tenant’s exercise of its audit rights, if
Tenant has not objected to any statement of Additional Rent which is rendered by
Landlord to Tenant within one (1) year after Landlord has rendered the same to
Tenant, then the same shall be deemed to be a final account between Landlord and
Tenant not subject to any further dispute. In the event that Tenant shall seek
Landlord’s consent or approval under this Lease, then Tenant shall reimburse
Landlord, upon demand, as Additional Rent, for all reasonable out of pocket
costs and expenses, including legal and architectural costs and expenses,
incurred by Landlord in processing such request, whether or not such consent or
approval shall be given. Notwithstanding anything in this Lease to the contrary,
if Landlord or any affiliate of Landlord has elected to qualify as a real estate
investment trust (“REIT”), any service required or permitted to be performed by
Landlord pursuant to this Lease, the charge or cost of which may be treated as
impermissible tenant service income under the laws governing a REIT, may be
performed by a taxable REIT


Page 64

--------------------------------------------------------------------------------





subsidiary that is affiliated with either Landlord or Landlord’s property
manager, an independent contractor of Landlord or Landlord’s property manager
(the “Service Provider”). If Tenant is subject to a charge under this Lease for
any such service, then, at Landlord’s direction, Tenant will pay such charge
either to Landlord for further payment to the Service Provider or directly to
the Service Provider, and, in either case, (i) Landlord will credit such payment
against Additional Rent due from Tenant under this Lease for such service, and
(ii) such payment to the Service Provider will not relieve Landlord from any
obligation under the Lease concerning the provisions of such service.



9.22
Waiver of Trial By Jury

A.    To induce Landlord to enter into this Lease, Tenant hereby waives any
right to trial by jury in any action, proceeding or counterclaim brought by
either Landlord or Tenant on any matters whatsoever arising out of or any way
connected with this Lease, the relationship of the Landlord and the Tenant, the
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
including but not limited to, any summary process eviction action.


B.    To induce Tenant to enter into this Lease, Landlord hereby waives any
right to trial by jury in any action, proceeding or counterclaim brought by
either Landlord or Tenant on any matters whatsoever arising out of or any way
connected with this Lease, the relationship of the Landlord and the Tenant, the
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
including but not limited to, any summary process eviction action.



9.23
Governing Law

This Lease shall be governed exclusively by the provisions hereof and by the law
of the Commonwealth of Massachusetts, as the same may from time to time exist.



9.24
Light and Air

Tenant agrees that no diminution of light, air or view by any structure (inside
or outside the Building) which may hereafter be erected or modified (whether or
not by Landlord) shall entitle Tenant to any reduction of rent hereunder, result
in any liability of Landlord to Tenant, or in any other way affect this Lease.



9.25
Name of Building

Tenant shall not use the name of the Building or Office Park for any purpose
other than as the address of the business conducted by Tenant in the Premises
without the written consent of Landlord. Landlord reserves the right to change
the name of the Building and/or the Office Park at any time in its sole
discretion by written notice to Tenant and Landlord shall not be liable to
Tenant for any loss, cost or expense on account of any such change of name.


Page 65

--------------------------------------------------------------------------------







9.26
Right of First Offer



Subject to the provisions of this Section 9.26, and subject to (i) any and all
rights of tenants in the Office Park to lease the Available Space (as
hereinafter defined) pursuant to the express expansion or extension provisions
in their respective leases and (ii) Landlord’s right to renew or extend the
lease of an existing tenant (whether or not they have renewal or extension
options in their lease), if Landlord determines that at any time during this
Lease any space on the third (3rd) floor south wing of the Building contiguous
to the Premises (“Potential ROFO Space” and shown on Exhibit L attached hereto
and incorporated herein by reference) becomes available for reletting
(“Available Space”), and provided that (i) no Event of Default has occurred and
remains uncured under this Lease, (ii) Tenant has not assigned this Lease or
sublet all or any portion of the Premises, except as permitted under Section
5.6.4, and (iii) this Lease is still in full force and effect, Landlord agrees
not to enter into a lease or leases to lease the Available Space without
delivering to Tenant a notice (“Landlord’s ROFO Notice”) containing the date, as
reasonably determined by Landlord, on which Landlord anticipates that the
Available Space in question shall be available for delivery to Tenant, a plan
showing the Available Space (and indicating the rentable square footage
thereof), the Annual Fixed Rent, Base Operating Expenses and Base Taxes for the
Available Space in question, and any work allowance, free rent period or other
material business terms upon which Landlord is willing to lease such Available
Space. If Tenant wishes to exercise Tenant’s right of first offer, Tenant shall
have the right to do so by delivering notice to Landlord of Tenant’s desire to
lease the entire space described in Landlord’s ROFO Notice (it being agreed that
Tenant has no right to lease less than such entire space) on the terms provided
herein (“Tenant’s Acceptance Notice”), provided Landlord receives Tenant’s
Acceptance Notice not later than that date which is ten (10) days after the date
of Landlord’s ROFO Notice, time being of the essence. If Tenant shall deliver a
timely Tenant’s Acceptance Notice, then this Lease shall automatically be deemed
amended to incorporate the Available Space into the Premises on such terms and
conditions, without the necessity for the execution of any additional documents;
however, Landlord and Tenant agree within fifteen (15) days of Landlord’s
receipt of Tenant’s Acceptance Notice (or fifteen (15) days from the Broker
Determination of Annual Fixed Rent, if Tenant requests the same pursuant to the
terms hereof) to execute and deliver an amendment to this Lease prepared by
Landlord incorporating the Available Space into the Premises upon all of the
same terms and conditions in this Lease, except that: (i) the Annual Fixed Rent,
which shall be as set forth in Landlord’s ROFO Notice (or as determined by
Broker Determination, if so requested by Tenant pursuant to the terms hereof);
(ii) all other terms and conditions set forth in Landlord’s ROFO Notice shall be
applicable to the Available Space; (iii) the lease term as to the Available
Space shall be coterminous with the Term (as it may be extended pursuant to
Section 9.18 of this Lease or as it may be earlier terminated under this Lease);
and (iv) those provisions of this Lease which conflict with the specific terms
set forth in Landlord’s ROFO Notice shall be not applicable to the Available
Space. If for any reason Tenant shall not so exercise such right within such
period, time being of the essence in


Page 66

--------------------------------------------------------------------------------





respect to such exercise, Landlord shall be free to lease such Available Space
to a third party.


In the event Tenant desires to exercise its right of first offer, but Tenant
disagrees with Landlord’s determination of the Annual Fixed Rent for the
Available Space, Tenant shall provide Landlord with Tenant’s Acceptance Notice
meeting the requirements set forth above within the time period specified above,
but Tenant’s Acceptance Notice shall also request a Broker Determination of the
Prevailing Market Rent (as defined in Exhibit K) for the Available Space, which
Broker Determination shall be made in the manner set forth in Exhibit K. In any
event, Tenant’s delivery of Tenant’s Acceptance Notice shall be deemed to be the
irrevocable exercise by Tenant of its right of first offer subject to and in
accordance with the provisions of this Section 9.26.


Notwithstanding anything contained in this Section 9.26 to the contrary, in no
event shall Landlord be obligated to offer the Available Space in question for
lease to Tenant, or to deliver a Landlord’s ROFO Notice to Tenant with respect
thereto, nor shall Tenant have the right to lease the Available Space in
question under the terms set forth herein or otherwise, or to receive a
Landlord’s ROFO Notice with respect thereto, if Landlord determines that
possession of the Available Space will not be available for delivery to Tenant
until on or after that date which is twelve (12) months prior to the end of the
original Term hereof, unless Tenant, having the right to do so, has theretofore
properly exercised its right to extend the original Term of this Lease pursuant
to the provisions of Section 9.18 above.


Landlord hereby confirms that Private Healthcare Systems is the only current
tenant whose leases contain expansion rights with respect to all or a portion of
the Potential ROFO Space.




(signatures on next page)




Page 67

--------------------------------------------------------------------------------





EXECUTED as a sealed instrument in two or more counterparts each of which shall
be deemed


to be an original.


WITNESS:
 
LANDLORD:
 
 
 
 
 
BP BAY COLONY LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
By:
BP Bay Colony Holdings LLC,
 
 
 
its manager
 
 
 
 
 
 
 
By:
Boston Properties Limited
 
 
 
 
Partnership, its manager
 
 
 
 
 
 
 
 
 
By:
Boston Properties, Inc.,
 
 
 
 
 
its general partner
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ David C. Provost
 
 
 
 
 
Name:
David C. Provost
 
 
 
 
 
Title:
SVP









 
 
TENANT:
 
 
 
ATTEST:
 
AMAG Pharmaceuticals, Inc.
 
 
 
By:
/s/ Scott B. Townsend
 
By:
/s/ William K. Heiden
Name:
Scott B. Townsend
 
Name:
William K. Heiden
Title:
Secretary or Assistant Secretary
 
Title:
President or Vice President
 
 
 
Hereto duly authorized
 
 
 
 
 
 
By:
/s/ Scott H. Holmes
 
 
Name:
Scott H. Holmes
 
 
Title:
Treasurer or Assistant Treasurer
 
 
 
Hereto duly authorized
 
 
 
 
 
 
 
(CORPORATE SEAL)






EXHIBIT A


Page 68

--------------------------------------------------------------------------------







DESCRIPTION OF OFFICE PARK
















 



--------------------------------------------------------------------------------






EXHIBIT B-1


WORK AGREEMENT






 
 

--------------------------------------------------------------------------------







EXHIBIT B-2


Floor Plan




 
 

--------------------------------------------------------------------------------









EXHIBIT C


LANDLORD SERVICES




 
 

--------------------------------------------------------------------------------






EXHIBIT D


FLOOR PLAN








 

--------------------------------------------------------------------------------






EXHIBIT E


DECLARATION AFFIXING THE COMMENCEMENT DATE OF LEASE






 

--------------------------------------------------------------------------------






EXHIBIT F


[Intentionally Omitted]






 

--------------------------------------------------------------------------------







EXHIBIT G


FORM OF LETTER OF CREDIT






 

--------------------------------------------------------------------------------






EXHIBIT H


PROCEDURE FOR ALLOCATION OF COSTS OF
ELECTRIC POWER USAGE BY TENANTS







 

--------------------------------------------------------------------------------






EXHIBIT I


FORM OF CERTIFICATE OF INSURANCE


















 

--------------------------------------------------------------------------------






EXHIBIT J


LIST OF MORTGAGES




 

--------------------------------------------------------------------------------







EXHIBIT K


BROKER DETERMINATION OF PREVAILING MARKET RENT




 

--------------------------------------------------------------------------------









EXHIBIT L


Potential ROFO Space



 






 

--------------------------------------------------------------------------------






FIRST AMENDMENT TO LEASE


FIRST AMENDMENT TO LEASE dated as of this 24th day of March, 2015 (the
“Effective Date”), by and between BP BAY COLONY LLC, a Delaware limited
liability company (“Landlord”) and AMAG PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).


RECITALS


By Lease dated June 10, 2013 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 32,217
square feet of rentable floor area (the “Rentable Floor Area of the Existing
Premises”) on the third (3rd) floor of the North Wing of the building (the
“Building”) known as and numbered Bay Colony Corporate Center, 1100 Winter
Street, Waltham, Massachusetts (referred to herein as the “Existing Premises”).


Landlord and Tenant have agreed (i) to increase the size of the Existing
Premises by adding thereto an additional 5,934 square feet of rentable floor
area (the “Rentable Floor Area of the First Additional Premises”) located on the
third (3rd) floor of the North Wing of the Building, which space is shown on
Exhibit A attached hereto and made a part hereof (the “First Additional
Premises”) and (ii) to extend the Term of the Lease for a period of one (1)
year, upon all of the same terms and conditions contained in the Lease except as
otherwise provided in this First Amendment to Lease (the “First Amendment”).


Landlord and Tenant are entering into this instrument to set forth said leasing
of the First Additional Premises to extend the Term of the Lease and to amend
the Lease.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:


1.
Effective as of the Effective Date (the “First Additional Premises Commencement
Date”), the First Additional Premises shall constitute a part of the “Tenant’s
Premises” demised to Tenant under the Lease, so that the “Tenant’s Premises”
and, by definition the “Premises” (as defined in Sections 1.1 and 2.1 of the
Lease), shall include both the First Additional Premises and the Existing
Premises.



2.
(A)    The Term of the Lease, which but for this First Amendment is scheduled to
expire on November 30, 2018, is hereby extended for a period of one (1) year
commencing on December 1, 2018 and expiring on November 30, 2019 (the "First
Extended Term"), unless sooner terminated or extended in accordance with the
provisions of the Lease, upon all the same terms and conditions contained in the
Lease as herein amended.



(B)    Landlord and Tenant acknowledge that Tenant shall continue to have the
right to extend the Term of the Lease for one (1) period of five (5) years upon
the expiration of


Page 1

--------------------------------------------------------------------------------





the First Extended Term in accordance with the terms and conditions set forth in
Section 9.18 of the Lease except that all references to the “Extended Term”
shall be replaced with “Second Extended Term”.


(C)    The Term of the Lease for the Existing Premises and the First Additional
Premises shall be coterminous. Accordingly, the extension option contained in
Section 9.18 of the Lease shall apply to the Existing Premises and the First
Additional Premises collectively and not to either such space independently.


3.
(A)     (i)    Annual Fixed Rent for the Existing Premises through November 30,
2018 shall continue to be payable as set forth in the Lease.



(ii)    From the date which is one hundred and fifty (150) days subsequent to
the Effective Date (the “First Additional Premises Rent Commencement Date”)
through November 30, 2018, Annual Fixed Rent for the First Additional Premises
shall be payable at the annual rate of $222,525.00 (being the product of (i)
$37.50 and (ii) the Rentable Floor Area of the First Additional Premises (being
5,934 square feet)).
        
(B)    During the First Extended Term, Annual Fixed Rent for the Premises (ie:
the Existing Premises and the First Additional Premises) shall be payable at the
annual rate of $1,468,813.50 (being the product of $38.50 and (ii) the Rentable
Floor Area of the Premises (being 38,151 square feet) (as hereinafter set forth
in Section 4 below).


(C)    During the Second Extended Term (if exercised), Annual Fixed Rent shall
be determined as provided in Section 9.18 of the Lease.


4.
For the purposes of computing Tenant’s payments for Operating Expenses Allocable
to the Premises pursuant to Section 2.6 of the Lease, Landlord’s Tax Expenses
Allocable to the Premises pursuant to Section 2.7 of the Lease and electricity
pursuant to Section 2.8 of the Lease, for the portion of the Term on and after
the First Additional Premises Commencement Date, the “Rentable Floor Area of the
Premises” shall comprise a total of 38,151 square feet including both the
Rentable Floor Area of the Existing Premises (being 32,217 square feet) and the
Rentable Floor Area of the First Additional Premises (being 5,934 square feet).
For the portion of the Lease Term prior to the First Additional Premises
Commencement Date, the “Rentable Floor Area of the Premises” shall continue to
be the Rentable Floor Area of the Existing Premises for such purposes.



5.
(A)     From and after the First Additional Premises Commencement Date for the
purposes of computing Tenant's payments for operating expenses pursuant to
Section 2.6 of the Lease with respect to the First Additional Premises, the
following is hereby added to the definition of "Base Operating Expenses"
contained in Section 1.1 of the Lease:



Base Operating Expenses: With respect to the First Additional Premises only,
Landlord's Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2015, being the period from January 1, 2015 through December 31,
2015.


Page 2

--------------------------------------------------------------------------------







The definition of Base Operating Expenses shall otherwise remain unchanged with
respect to the Existing Premises.
    
(B)    Further, for purposes of determining and calculating Tenant's payments
for operating expenses pursuant to Section 2.6 of the Lease respecting the First
Additional Premises, (i) all references in Section 2.6 of the Lease to the
"Premises" shall be deemed to be references to the First Additional Premises;
(ii) all references in Section 2.6 of the Lease to the "Rentable Floor Area of
the Premises" shall be deemed to be references to the Rentable Floor Area of the
First Additional Premises; and (iii) in the definitions of "Operating Expenses
Allocable to the Premises" and "Base Operating Expenses Allocable to the
Premises", the reference to the "Rentable Floor Area of the Premises" shall mean
said Rentable Floor Area of the First Additional Premises.


6.
(A)     From and after the First Additional Premises Commencement Date, for the
purposes of computing Tenant's payments for real estate taxes pursuant to
Section 2.7 of the Lease with respect to the First Additional Premises, the
following is hereby added to the definition of "Base Taxes" contained in Section
1.1 of the Lease:



Base Taxes: With respect to the First Additional Premises only, Landlord's Tax
Expenses (as hereinafter defined in Section 2.7) for fiscal tax year 2016, being
the period from July 1, 2015 through June 30, 2016.


The definition of Base Taxes shall otherwise remain unchanged with respect to
the Existing Premises.


(B)    Further, for purposes of determining and calculating the Tenant's
obligations to make payment for real estate taxes pursuant to Section 2.7 of the
Lease respecting the First Additional Premises, (i) all references in Section
2.7 of the Lease to the "Premises" shall be deemed to be references to the First
Additional Premises; (ii) all references in Section 2.7 to the "Rentable Floor
Area of the Premises" shall be deemed to be references to the Rentable Floor
Area of the First Additional Premises; and (iii) in the definitions of
"Landlord's Tax Expenses Allocable to the Premises" and "Base Taxes Allocable to
the Premises" the reference to the "Rentable Floor Area of the Premises" shall
mean said Rentable Floor Area of the First Additional Premises.


7.
Effective as of the First Additional Premises Commencement Date, the definition
of “Number of Parking Privileges” contained in Section 1.1 of the Lease shall be
deleted in its entirety and the following substituted therefor:



One hundred and Fourteen (114) (being three (3) spaces per 1,000 square feet of
Rentable Floor Area of the Premises).


8.
Section 3.1 of the Lease, as it pertains to the First Additional Premises only,
shall be deleted in its entirety and shall be replaced with the following
Section 3.1:



Page 3

--------------------------------------------------------------------------------







Section 3.1    Preparation of the Premises


(A)    Tenant shall accept the First Additional Premises in their as-is
condition without any obligation on the Landlord’s part to perform any
additions, alterations, improvements, demolition or other work therein or
pertaining thereto, except as otherwise expressly set forth in the Lease.
Landlord, however, agrees to deliver the First Additional Premises in broom
clean condition free of all debris and personal property and free of all tenants
and parties in possession.


(B)    The plans and specifications for the Tenant’s work on the First
Additional Premises (the “Tenant’s Work”) have been approved by Landlord and are
attached hereto as Exhibit B (the “Plans”). Landlord’s approval of the Plans
hereby constitutes approval under Section 5.12 of the Lease for Tenant’s
alterations to the Premises. Notwithstanding Section 5.12 of the Lease, Tenant
shall not be responsible for payment as Additional Rent of any fees in
connection with Landlord’s review of the Plans and Tenant’s Work; provided,
however, that Landlord reserves the right to engage a structural engineer for
consultation in connection with the File Room shown on the Plans if Landlord
deems necessary and Tenant shall be responsible for reimbursing Landlord for
reasonable and actual fees associated with the same. Tenant shall have the right
to change, modify or amend such Plans, subject to (i) the reasonable approval by
Landlord of such changes, modifications or amendments, and (ii) to the payment
of fees and costs stipulated in Section 5.12 of the Lease in connection with
Landlord’s review of such amendments to the Plans. All such future approvals, or
disapprovals with supporting specific reasons, for subsequent submittals of
corrections or changes, shall be provided to Tenant within five (5) business
days of Landlord’s receipt.
    
(C)    Tenant, at its sole cost and expense, shall promptly, and with all due
diligence, perform Tenant’s Work as set forth on the Plans, and, in connection
therewith, Tenant shall obtain all necessary governmental permits and approvals
for Tenant’s Work. All of Tenant’s Work shall be performed in a good and
workmanlike manner, strictly in accordance with the Plans, and in compliance
with all Legal Requirements and all Insurance Requirements. Tenant shall have
Tenant’s Work performed by contractors, reasonably approved by Landlord, which
contractors shall provide to Landlord such insurance as required by Section 8.14
of the Lease. Landlord hereby acknowledges that it has approved the contractors
listed on Exhibit C, attached hereto, to act as Tenant’s contractor with respect
to Tenant’s Work. Landlord shall have the right, in accordance with Section 5.12
of the Lease, to provide such reasonable rules and regulations relative to the
performance of Tenant’s Work and any other work which the Tenant may perform
under the Lease and Tenant shall abide by all such reasonable rules and
regulations and shall cause all of its contractors to so abide including,
without limitation, payment for the costs of using Building electrical services
and, if Tenant’s Work is performed other than during normal Building business
hours, the cost of building engineer during such overtime hours. It shall be
Tenant’s obligation to obtain a certificate of occupancy or other like
governmental approval for the use and occupancy of the First Additional


Page 4

--------------------------------------------------------------------------------





Premises to the extent required by law, and Tenant shall not occupy the First
Additional Premises for the conduct of business until and unless it has obtained
such approval and has submitted to Landlord a copy of the same together with
waivers of lien from all of Tenant’s contractors in form adequate for recording
purposes. Tenant shall also prepare and submit to Landlord promptly after
Tenant’s Work is substantially complete a set of as-built plans in both print
and electronic forms showing the work performed by Tenant to the Premises
including, without limitation, any wiring or cabling installed by Tenant or
Tenant’s contractor for Tenant’s computer, telephone and other communication
systems.


(D)    Tenant acknowledges that Tenant is acting for its own benefit and account
and that Tenant will not be acting as Landlord’s agent in performing any Tenant
Work, accordingly, no contractor, subcontractor or supplier shall have a right
to lien Landlord’s interest in the Property in connection with any work.


(E)    Landlord shall provide to Tenant a special allowance equal to Three
Hundred Eighty One Thousand Five Hundred Ten and 00/100 Dollars ($381,510.00)
(being the product of (i) $10.00 and (ii) the Rentable Floor Area of the
Premises (the “Tenant Allowance”)).


The Tenant Allowance shall be used and applied by Tenant solely toward the
following (collectively, “Costs”): (i) the costs of labor and materials incurred
in the performance of Tenant’s Work, any other work contemplated by the Plans,
any other work to integrate the First Additional Premises into the Existing
Premises, and any other work approved by the Landlord on the Premises, and (ii)
architectural and engineering fees and expenses and the cost of
telecommunications and AV wiring incurred in connection with the design of
Tenant’s Work, provided, however, that such costs shall be payable from Tenant’s
Allowance up to an aggregate amount not to exceed $44,505.00.


As a condition precedent to the disbursement of any payments on account of the
Tenant Allowance, Tenant shall deliver to Landlord a certificate signed by
Tenant specifying the total amount of all Costs of Tenant’s Work, including
architectural and engineering fees and expenses, and identifying all design
professionals, consultants, contractors, service providers, subcontractors and
suppliers involved with Tenant’s Work (the “Tenant’s Costs Certificate”). Tenant
shall promptly notify Landlord in writing of any material change in the total
amount of all Costs of Tenant’s Work as reflected in Tenant’s Costs Certificate.


(F)    For the purposes hereof, a “Requisition” shall mean written documentation
(including invoices from all applicable Tenant’s design professionals,
consultants, contractors, service providers, subcontractors and suppliers, and
such other documentation as Landlord’s mortgagee may reasonably request) showing
in reasonable detail the Tenant’s Work completed to date and the cost of all of
the items, services and work covered thereby.


Each Requisition shall be accompanied by (i) evidence reasonably satisfactory to
Landlord that all of the items, services and work covered by such Requisition
have been


Page 5

--------------------------------------------------------------------------------





fully paid by Tenant, (ii) executed lien waivers (partial or final, as
applicable) in the forms attached hereto as Exhibit D from all persons or
entities that might have a lien as a result of performing any such services or
work or furnishing any such items, (iii) a certificate signed by Tenant’s
architect certifying that the Tenant’s Work reflected in such Requisition has
been completed substantially in accordance with the approved Plans, and (iv) a
certificate signed by Tenant certifying that the amount of the such Requisition
does not exceed the cost of the items, services and work covered thereby.
Landlord shall have the right, upon reasonable advance notice to Tenant, to
inspect Tenant’s books and records relating to each Requisition in order to
verify the amount thereof. Tenant shall submit Requisition(s) no more often than
once every thirty (30) days.


Provided and on condition that, as of the date on which Tenant submits to
Landlord any Requisition (together with all required supporting documentation)
(i) Tenant has delivered Tenant’s Costs Certificate to Landlord, (ii) Tenant has
submitted such Requisition to Landlord not later than the date that is Three
Hundred Sixty-Five (365) days after the Effective Date, (iii) there exists no
Event of Default, and (iv) there are no liens (unless bonded to the reasonable
satisfaction of Landlord) against Tenant’s interest in the Lease or against the
Building or the Site arising out of Tenant’s Work or any litigation in which
Tenant is a party, then Landlord shall pay the Costs shown on such Requisition
within thirty (30) days after Landlord’s receipt thereof; provided, however,
that in no event shall Landlord have any obligation to pay or otherwise fund any
amount in excess of the Tenant Allowance.


(G)    Notwithstanding anything to the contrary herein contained:


(i)    In addition to the other requirements applicable to Requisitions
generally, as set forth in Section 8(F) above, it is understood and agreed that
Landlord shall have no obligation to pay Tenant’s final Requisition, unless and
until (a) Tenant has delivered to Landlord a final set of record drawings for
Tenant’s Work, (b) Tenant has delivered to Landlord a certificate of substantial
completion signed by Tenant’s general contractor and (c) a certificate of
occupancy has been approved for issuance by the applicable governmental
authority respecting the First Additional Premises.


(ii)    Landlord shall in no event be deemed, by undertaking to pay the Tenant
Allowance or otherwise, to have assumed any obligations, in whole or in part, of
Tenant to any design professionals, consultants, contractors, vendors, service
providers, subcontractors, suppliers, workers, materialmen or other third
parties.


(iii)    Except with respect to work and/or materials previously paid for by
Tenant, as evidenced by paid invoices and written lien waivers provided to
Landlord, Landlord shall have the right (but not the obligation) to have
portions of the Tenant Allowance paid to directly to Tenant’s design
professionals, consultants, contractors, service providers, subcontractors or
suppliers.




Page 6

--------------------------------------------------------------------------------





(iv)    In the event that Costs are less than the Tenant Allowance, Tenant shall
not be entitled to any payment or credit, nor shall there be any application of
the same toward Annual Fixed Rent or Additional Rent owed by Tenant under the
Lease.




9.
As of the Effective Date, the “Potential ROFO Space” (defined in Section 9.26 of
the Lease) shall be amended to be the (i) approximate 6,500 square feet of space
and (ii) approximate 4,000 square feet of space located on the second (2nd)
floor South Wing of the Building as shown on Exhibit E attached hereto (and such
Exhibit E shall replace Exhibit L attached to the Lease).



10.
As of the date hereof, Landlord is holding a security deposit in the amount of
$400,000.00 (the “Security Deposit”) in the form of an irrevocable letter of
credit issued by Bank of America, N.A. (the “Letter of Credit”) in accordance
with the terms set forth in Section 9.19 of the Lease (“Section 9.19”). Section
9.19 provides that Landlord shall return $100,000.00 of the Security Deposit to
Tenant on September 19, 2015 (the “Return Date”) so that the remainder of such
Security Deposit is $300,000.00 provided Tenant has met the conditions for such
return as stated in Section 9.19. Landlord and Tenant have agreed to extend such
Return Date to September 19, 2016 and as of the extended Return Date, Landlord
shall return a $100,000.00 portion of such Security Deposit to Tenant as
provided in Section 9.19 so long as Tenant has met all of the conditions for
such return as stated in Section 9.19.



11.
(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this First Amendment except Colliers
International (the “Broker”) and in the event any claim is made against Landlord
relative to dealings by Tenant with any brokers other than the Broker, Tenant
shall defend the claim against Landlord with counsel of Tenant’s selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim.



(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this First Amendment, other than
the Broker, and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers, Landlord shall defend the claim against
Tenant with counsel of Landlord’s selection first approved by Tenant (which
approval will not be unreasonably withheld) and save harmless and indemnify
Tenant on account of loss, cost or damage which may arise by reason of such
claim. Landlord agrees that it shall be solely responsible for the payment of
brokerage commissions to the Broker for the First Extended Term as further
outlined in a separate agreement between Landlord and the Broker.


12.
Except as otherwise expressly provided herein, all capitalized terms used herein
without definition shall have the same meanings as are set forth in the Lease.





Page 7

--------------------------------------------------------------------------------





13.
Except as herein amended the Lease shall remain unchanged and in full force and
effect. All references to the “Lease” shall be deemed to be references to the
Lease as herein amended.



14.    Each of Landlord and Tenant hereby represents and warrants to the other
that all     necessary action has been taken to enter this First Amendment and
that the person signing     this First Amendment on its behalf has been duly
authorized to do so.


15.
The parties acknowledge and agree that this First Amendment may be executed by
electronic signature, which shall be considered as an original signature for all
purposes and shall have the same force and effect as an original
signature. Without limitation, “electronic signature” shall include faxed
versions of an original signature or electronically scanned and transmitted
versions (e.g., via pdf) of an original signature.





    


Page 8

--------------------------------------------------------------------------------











EXECUTED as of the date and year first above written.


 
 
LANDLORD:
 
 
 
WITNESS:




__________________________
 
BP BAY COLONY LLC, a Delaware limited liability company


BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member


BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member


BY: BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner


BY: /s/ David C. Provost____________
Name: David C. Provost
Title: SVP







 
 
 
 
 
 



 
 
TENANT:
 
 
 
WITNESS:




/s/Lora Teska___________________
 
AMAG PHARMACEUTICALS, INC.


By: /s/ Scott A. Holmes________________
Name: Scott A. Holmes
Title: SVP Finance and Investor Relations
 
 
 





Page 9

--------------------------------------------------------------------------------






EXHIBIT A


FIRST ADDITIONAL PREMISES






 







--------------------------------------------------------------------------------









EXHIBIT B


TENANT PLANS











--------------------------------------------------------------------------------







EXHIBIT C


APPROVED CONTRACTORS FOR TENANT’S WORK




 





--------------------------------------------------------------------------------






EXHIBIT D


FORMS OF LIEN WAIVERS











--------------------------------------------------------------------------------





EXHIBIT E


POTENTIAL ROFO SPACE













--------------------------------------------------------------------------------






SECOND AMENDMENT TO LEASE


SECOND AMENDMENT TO LEASE dated as of this 4th day of December, 2015 (the
"Effective Date"), by and between BP BAY COLONY LLC, a Delaware limited
liability company ("Landlord"), and AMAG PHARMACEUTICALS, INC., a Delaware
corporation ("Tenant").


RECITALS


By Lease dated June 10, 2013 (the "Original Lease"), Landlord did lease to
Tenant and Tenant did hire and lease from Landlord certain premises containing
32,217 square feet of rentable floor area on the third (3rd) floor of the
building (the "Building") known as and numbered Bay Colony Corporate Center,
1100 Winter Street, Waltham, Massachusetts (referred to herein as the "Original
Premises").


By First Amendment to Lease dated as of March 24, 2015 (the "First Amendment"),
Landlord and Tenant (i) increased the size of the Original Premises by adding
thereto an additional 5,934 square feet of rentable floor area located on the
third (3rd) floor of the North Wing of the Building, which space is shown on
Exhibit A attached to the First Amendment (the "First Additional Premises" and
together with the Original Premises, the "Existing Premises") and (ii) extended
the Term of the Original Lease for a period of one (1) year, upon all of the
same terms and conditions contained in the Original Lease except as otherwise
provided in the First Amendment to Lease.


Landlord and Tenant presently are negotiating an amendment to the Lease (the
"Third Amendment"), which, if and when executed, is anticipated to (i) increase
the size of the Existing Premises by adding thereto an additional 21,000 square
feet of rentable floor area located on the second (2nd) floor of the Building
(the "Second Additional Premises"), and (ii) extend the Term of the Lease for a
period of five (5) year(s) from the date upon which Tenant's Annual Fixed Rent
obligations commence with respect to the Second Additional Premises.


In connection with negotiating the Third Amendment, Landlord and Tenant have
agreed that Landlord shall provide Tenant with certain temporary premises
containing 6,452 square feet of rentable floor area on the second (2nd) floor of
the Building (the "Temporary Premises"), substantially as shown on Exhibit A
attached hereto, upon all of the same terms and conditions contained in the
Lease except as otherwise provided in this Second Amendment to Lease (the
“Second Amendment”).


Landlord and Tenant are entering into this instrument to set forth said demise
of the Temporary Premises, to extend the Term of the Lease and to amend the
Lease.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained , Landlord
and Tenant hereby agree to and with each other as follows:












Page 1

--------------------------------------------------------------------------------






1.
(A)    Notwithstanding anything to the contrary herein or in the Lease
contained, Landlord shall make available to Tenant the Temporary Premises from
the Temporary Premises Commencement Date (as hereinafter defined) until the
Temporary Premises Termination Date (as hereinafter defined). Said demise of the
Temporary Premises shall be upon all of the same terms and conditions of the
Lease, except as hereinafter set forth:



(i)
The Commencement Date in respect of the Temporary Premises shall be November 6,
2015, and Landlord shall deliver the Temporary Premises to Tenant on said date
("Temporary Premises Commencement Date").



(ii)
The termination date in respect of the Temporary Premises ("Temporary Premises
Termination Date") shall be the date that is the earlier to occur of

(i)    five (5) days after the date upon which Tenant's Annual Fixed Rent
obligations commence with respect to the Second Additional Premises and
(ii)
July 31, 2016.



(iii)
Tenant shall pay Annual Fixed Rent in respect of the Temporary Premises in the
amount of $193,560 (i.e., a monthly payment of $16,130), prorated for any
partial month.



(iv)
Tenant shall have no obligation to pay Annual Fixed Rent or Additional Rent on
account of Operating Expenses and Taxes with respect to the Temporary Premises.



(v)
Tenant shall pay for electricity with respect to the Temporary Premises as a
flat charge, at a rate of $806.50 per month (i.e., $1.50 per rentable square
foot per annum). Such amount shall be due and payable in advance on the first
day of each calendar month (or part thereof) falling within the Temporary
Premises term without offset, notice or demand.



(B)Tenant shall lease the Temporary Premises "as-is", in the condition in which
the Temporary Premises are in as of the Effective Date, without any obligation
on the part of Landlord to prepare or construct the Temporary Premises for
Tenant's occupancy and without any representation by Landlord as to the
condition of the Temporary Premises; provided, however, that Landlord shall
clean the existing carpeting located in the Temporary Premises prior to the
Temporary Premises Commencement Date.


(C)As of the Temporary Premises Termination Date, Tenant shall vacate the
Temporary Premises and deliver the Temporary Premises to Landlord in the same
condition in which the Existing Premises are required, pursuant to Sections 5.2,
9.6 and
9.17 of the Lease, to be delivered to Landlord at the expiration or prior
termination of the Term of the Lease. Notwithstanding anything to the contrary
herein contained, Tenant shall be obligated to remove any telecommunications
cabling and equipment installed by or for Tenant in the Temporary Premises prior
to returning the Temporary Premises to Landlord.
2.
From and after the Effective Date, any notices to Tenant under the Lease shall
be sent as provided in Section 9.1 1 of the Lease, with a copy to:





Page 2

--------------------------------------------------------------------------------





AMAG Pharmaceuticals, Inc. 1100 Winter Street
Waltham, MA 0245 l
Attn: Chief Information Officer


From and after the Effective Date, notices to Tenant under the Lease shall not
be sent to Goodwin Procter, LLP.


3.
(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Second Amendment except Colliers
International (the "Broker") and in the event any claim is made against Landlord
relative to dealings by Tenant with any brokers other than the Broker, Tenant
shall defend the claim against Landlord with counsel of Tenant's selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim.



(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Second Amendment , other than
the Broker, and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers, Landlord shall defend the claim against
Tenant with counsel of Landlord 's selection first approved by Tenant (which
approval will not be unreasonably withheld) and save harmless and indemnify
Tenant on account of loss, cost or damage which may arise by reason of such
claim. Landlord agrees that it would be solely responsible for the payment of
brokerage commissions to the Broker, if any were due, in connection with this
Second Amendment; provided, however, that Landlord and Tenant each understand
that no commission or other payment is due or owing to Broker in connection with
the consummation of this Second Amendment.


4.
Except as otherwise expressly provided herein, all capitalized terms used herein
without definition shall have the same meanings as are set forth in the Lease.



5.
Except as herein amended the Lease shall remain unchanged and in full force and
effect. All references to the "Lease" shall be deemed to be references to the
Lease as amended by the First Amendment and as herein amended.



6.
Each of Landlord and Tenant hereby represents and warrants to the other that all
necessary action has been taken to enter this Second Amendment and that the
person signing this Second Amendment on its behalf has been duly authorized to
do so.



7.
The parties acknowledge and agree that this Second Amendment may be executed by
electronic signature, which shall be considered as an original signature for all
purposes and shall have the same force and effect as an original signature.
Without limitation, "electronic signature" shall include faxed versions of an
original signature or electronically scanned and transmitted versions (e.g., via
pdf) of an original signature.





[Remainder of page intentionally left blank.]




Page 3

--------------------------------------------------------------------------------







EXECUTED as of the date and year first above written.


 
 
LANDLORD:
 
 
 
WITNESS:


/s/ Matthew Murry
 
BP BAY COLONY LLC, a Delaware limited liability company


BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member


BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member


BY: BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner



 
By:
/s/ David C. Provost
 
Name:
David C. Provost
 
Title:
SVP





 
 
TENANT:
 
 
 
WITNESS:


/s/ Robert P. Blood ______________
 
AMAG PHARMACEUTICALS, INC., a Delaware corporation



 
By:
/s/ Nathan McBride
 
Name:
Nathan McBride
 
Title:
SVP, CIO AMAG



































Page 4

--------------------------------------------------------------------------------











Page 5

--------------------------------------------------------------------------------






THIRD AMENDMENT TO LEASE


THIRD AMENDMENT TO LEASE dated as of this 7th day of December, 2015 (the
“Effective Date”), by and between BP BAY COLONY LLC, a Delaware limited
liability company (“Landlord”) and AMAG PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).


RECITALS


By Lease dated June 10, 2013 (the “Original Lease”), Landlord did lease to
Tenant and Tenant did hire and lease from Landlord certain premises containing
32,217 square feet of rentable floor area (the “Rentable Floor Area of the
Original Premises”) on the third (3rd) floor of the building (the “Building”)
known as and numbered Bay Colony Corporate Center, 1100 Winter Street, Waltham,
Massachusetts (referred to herein as the “Original Premises”).


By First Amendment to Lease dated as of March 24, 2015 (the “First Amendment”),
Landlord and Tenant (i) increased the size of the Original Premises by adding
thereto an additional 5,934 square feet of rentable floor area (the “Rentable
Floor Area of the First Additional Premises”) located on the third (3rd) floor
of the North Wing of the Building, which space is shown on Exhibit A attached to
the First Amendment (the “First Additional Premises” and together with the
Original Premises, the “Existing Premises”) and (ii) extended the Term of the
Original Lease for a period of one (1) year, upon all of the same terms and
conditions contained in the Original Lease except as otherwise provided in the
First Amendment to Lease. The Rentable Floor Area of the Original Premises,
together with the Rentable Floor Area of the First Additional Premises, contains
38,151 square feet of rentable floor area (collectively referred to herein as
the “Rentable Floor Area of the Existing Premises”).


By Second Amendment to Lease dated as of November 3, 2015 (the “Second
Amendment”), Landlord did lease to Tenant and Tenant did hire and lease from
Landlord, on a temporary basis, certain premises containing 6,452 square feet of
rentable floor area on the second (2nd) floor of the Building, which space is
shown on Exhibit A attached to the Second Amendment (the “Temporary Premises”),
upon all of the same terms and conditions set forth in the Lease except as
otherwise provided in the Second Amendment.


Landlord and Tenant have agreed (i) to increase the size of the Existing
Premises by adding thereto an additional 21,154 square feet of rentable floor
area (the “Rentable Floor Area of the Second Additional Premises”) located on
the second (2nd) floor of the Building, which space is shown on Exhibit A
attached hereto and made a part hereof (the “Second Additional Premises”), (ii)
to modify the Temporary Premises Termination Date as defined in the Second
Amendment, and (iii) to extend the Term of the Lease for a period of five (5)
year(s) from the Second Additional Premises Rent Commencement Date (as
hereinafter defined), upon all of the same terms and conditions contained in the
Lease except as otherwise provided in this Third Amendment to Lease (the “Third
Amendment”).


Landlord and Tenant are entering into this instrument to set forth said leasing
of the Second Additional Premises and said modification of the Temporary
Premises Termination Date, to extend the Term of the Lease and to amend the
Lease.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:


Page 1

--------------------------------------------------------------------------------









Page 2

--------------------------------------------------------------------------------







1.    Effective as of the date (the “Second Additional Premises Commencement
Date”) upon which Landlord delivers the Second Additional Premises to Tenant
with the Landlord’s Work (as hereinafter defined) completed, the Second
Additional Premises shall constitute a part of the “Tenant’s Premises” demised
to Tenant under the Lease, so that the “Tenant’s Premises” and, by definition
the “Premises” (as defined in Sections 1.1 and 2.1 of the Lease), shall include
both the Second Additional Premises and the Existing Premises. Landlord shall
use commercially reasonable efforts to complete Landlord’s Work by January 1,
2016 (the “Estimated Completion Date”). If Landlord shall have failed
substantially to complete Landlord’s Work on or before the date which is thirty
(30) days subsequent to the Estimated Completion Date (which date shall be
extended automatically for such periods of time as Landlord is prevented from
proceeding with or completing the same by reason of Force Majeure as defined in
Section 6.1 or any Tenant Delay (as defined below) without limiting Landlord's
other rights on account thereof), the Annual Fixed Rent and Tenant’s payments on
account of operating expenses and real estate taxes shall be abated by one (1)
day for each day beyond the date which is thirty (30) days subsequent to the
Estimated Completion Date (as so extended) that Landlord thus fails to
substantially complete the Landlord’s Work. The foregoing rent abatement right
shall be Tenant’s sole and exclusive remedy at law or in equity or otherwise for
Landlord’s failure to substantially complete the Landlord’s Work within the time
periods set forth above. For the purposes of this paragraph, a “Tenant Delay” is
a delay that is caused by (A) Tenant’s failure to timely respond to any request
from Landlord, Landlord’s architect, Landlord’s contractor and/or Landlord’s
Construction Representative within the time periods set forth in Section 7 of
this Third Amendment or in the Work Agreement attached as Exhibit B-1 to the
Original Lease, or (B) any other delays caused by Tenant, Tenant’s contractors,
architects, engineers, or anyone else engaged by Tenant in connection with the
preparation of the Second Additional Premises for Tenant’s occupancy, including,
without limitation, utility companies and other entities furnishing
communications, data processing or other service, equipment, or furniture which
continues for more than two (2) business days after notice from Landlord.


2.    (A)    The Term of the Lease, which but for this Second Amendment is
scheduled to expire on November 30, 2019, is hereby extended for a period (the
"Second Extended Term") commencing on December 1, 2019 and expiring on the date
which is five (5) years after the Second Additional Premises Rent Commencement
Date (as defined in Section 3 below), unless sooner terminated or extended in
accordance with the provisions of the Lease, upon all the same terms and
conditions contained in the Lease as herein amended.


(B)    Landlord and Tenant acknowledge that Tenant shall continue to have the
right to extend the Term of the Lease for one (1) period of five (5) years upon
the expiration of the Second Extended Term in accordance with the terms and
conditions set forth in Section 9.18 of the Lease (as amended by Section 2 of
the First Amendment) except that (i) all references to the “Extended Term” shall
be replaced with “Third Extended Term” and (ii) Exhibit K attached to the Lease
is hereby deleted in its entirety and replaced with Exhibit B attached hereto
and made a part hereof.


(C)    The Term of the Lease for the Existing Premises and the Second Additional
Premises shall be coterminous. Accordingly, the extension option contained in
Section 9.18 of the Lease (as amended by Section 2 of the First Amendment and as
amended hereby) shall apply to the Existing Premises and the Second Additional
Premises collectively and not to either such space independently.


3.    (A)    (i)    Annual Fixed Rent for the Existing Premises through November
30, 2019 shall continue to be payable as set forth in the Lease.




Page 3

--------------------------------------------------------------------------------





(ii)    From the date which is the earlier to occur of (a) Tenant’s occupancy of
the Second Additional Premises for business purposes and (b) June 1, 2016 (such
earlier date to occur being the “Second Additional Premises Rent Commencement
Date”) through November 30, 2018, Annual
Fixed Rent for the Second Additional Premises shall be payable at the annual
rate of $761,544.00 (being the product of (i) $36.00 and (ii) the Rentable Floor
Area of the Second Additional Premises (being 21,154 square feet)).


(iii)    From December 1, 2018 through November 30, 2019, Annual Fixed Rent for
the Second Additional Premises shall be payable at the annual rate of
$782,698.00 (being the product of (i) $37.00 and (ii) the Rentable Floor Area of
the Second Additional Premises (being 21,154 square feet)).


(B)    (i)    During the Second Extended Term, Annual Fixed Rent for the
Existing Premises shall be payable at the annual rate of $1,526,040.00 (being
the product of $40.00 and (ii) the Rentable Floor Area of the Existing Premises
(being 38,151 square feet)).


(ii)    During the Second Extended Term, Annual Fixed Rent for the Second
Additional Premises shall be payable at the annual rate of $803,852.00 (being
the product of (i) $38.00 and (ii) the Rentable Floor Area of the Second
Additional Premises (being 21,154 square feet)).


(C)    During the Third Extended Term (if exercised), Annual Fixed Rent shall be
determined as provided in Section 9.18 of the Lease (as amended).


4.    (A)    From and after the Second Additional Premises Commencement Date for
the purposes of computing Tenant's payments for operating expenses pursuant to
Section 2.6 of the Lease with respect to the Second Additional Premises, the
following is hereby added to the definition of "Base Operating Expenses"
contained in Section 1.1 of the Lease:


“Base Operating Expenses: With respect to the Second Additional Premises only,
Landlord's Operating Expenses (as hereinafter defined in Section 2.6) for
calendar year 2016, being the period from January 1, 2016 through December 31,
2016.”


The definition of Base Operating Expenses shall remain unchanged with respect to
the Existing Premises.


(B)    Further, for purposes of determining and calculating Tenant's payments
for operating expenses pursuant to Section 2.6 of the Lease respecting the
Second Additional Premises, (i) all references in Section 2.6 of the Lease to
the "Premises" shall be deemed to be references to the Second Additional
Premises; (ii) all references in Section 2.6 of the Lease to the "Rentable Floor
Area of the Premises" shall be deemed to be references to the Rentable Floor
Area of the Second Additional Premises; and (iii) in the definitions of
"Operating Expenses Allocable to the Premises" and "Base Operating Expenses
Allocable to the Premises", the reference to the "Rentable Floor Area of the
Premises" shall mean said Rentable Floor Area of the Second Additional Premises.


5.    (A)     From and after the Second Additional Premises Commencement Date,
for the purposes of computing Tenant's payments for real estate taxes pursuant
to Section 2.7 of the Lease with respect to the Second Additional Premises, the
following is hereby added to the definition of "Base Taxes" contained in Section
1.1 of the Lease:




Page 4

--------------------------------------------------------------------------------





“Base Taxes: With respect to the Second Additional Premises only, Landlord's Tax
Expenses (as hereinafter defined in Section 2.7) for fiscal tax year 2017, being
the period from July 1, 2016 through June 30, 2017.”


The definition of Base Taxes shall remain unchanged with respect to the Existing
Premises.


Page 5

--------------------------------------------------------------------------------







(B)    Further, for purposes of determining and calculating the Tenant's
obligations to make payment for real estate taxes pursuant to Section 2.7 of the
Lease respecting the Second Additional Premises, (i) all references in Section
2.7 of the Lease to the "Premises" shall be deemed to be references to the
Second Additional Premises; (ii) all references in Section 2.7 to the "Rentable
Floor Area of the Premises" shall be deemed to be references to the Rentable
Floor Area of the Second Additional Premises; and (iii) in the definitions of
"Landlord's Tax Expenses Allocable to the Premises" and "Base Taxes Allocable to
the Premises" the reference to the "Rentable Floor Area of the Premises" shall
mean said Rentable Floor Area of the Second Additional Premises.


6.    Effective as of the Second Additional Premises Commencement Date, the
definition of “Number of Parking Spaces” contained in Section 1.1 of the Lease
(as amended by Section 7 of the First Amendment) shall be deleted in its
entirety and the following substituted therefor:


“One hundred and seventy-eight (178) (being three (3) spaces per 1,000 square
feet of Rentable Floor Area of the Premises).”


7.    Section 3.1 of the Lease, as it pertains to the Second Additional Premises
only, shall be deleted in its entirety and shall be replaced with the following
Section 3.1:


“Section 3.1    Preparation of the Premises


3.1    Tenant’s Work


(A)
Tenant shall accept the Second Additional Premises in their as-is condition
without any obligation on the Landlord’s part to perform any additions,
alterations, improvements, demolition or other work therein or pertaining
thereto; provided, however that prior to delivery of the Second Additional
Premises to Tenant, Landlord shall, at Landlord’s sole cost and expense, without
inclusion as Landlord’s Operating Expenses, complete demolition within the
Second Additional Premises, complete certain premises entry work and perform
certain work to infill certain of the skylights within the Second Additional
Premises, which shall result in the addition of certain new space (but such work
shall not result in any change to the Rentable Floor Area of the Second
Additional Premises as described above), as further described in Exhibit C
attached hereto and made a part hereof (collectively, the “Landlord’s Work”).
Except with respect to the Landlord’s Work, Tenant, at its sole cost and
expense, shall perform all work necessary, in Tenant’s judgment, to prepare the
Second Additional Premises for Tenant’s occupancy in accordance with the plans
and specifications prepared by Sierra Architects and attached hereto as Exhibit
D provided, however, that within thirty (30) days of the Effective Date, Tenant
shall provide to Landlord for approval mechanical plans for Tenant’s work
stamped by McNamara Salvia (as the plans at Exhibit D and the mechanical plans
may be modified by any changes described below). If Tenant wishes to use a
different architect, Tenant shall select an architect licensed by the
Commonwealth of Massachusetts and reasonably approved by Landlord. Tenant shall
have the right to change, modify or amend such Plans, subject to (i) the
reasonable approval by



Page 6

--------------------------------------------------------------------------------





Landlord of such changes, modifications or amendments, and (ii) the payment of
costs stipulated in Subsection 3.1(B) of the Lease in connection with Landlord’s
review of such amendments to the Plans. All such future approvals, or
disapprovals with supporting specific reasons, for subsequent submittals of
corrections or changes, shall be provided to Tenant within seven (7) business
days of Landlord’s receipt.


(B)    Tenant, at its sole cost and expense, shall promptly, and with all due
diligence, perform Tenant’s Work as set forth on the Plans, and, in connection
therewith, the Tenant shall obtain all necessary governmental permits and
approvals for Tenant’s Work. All of Tenant’s Work shall be performed strictly in
accordance with the Plans and in accordance with applicable Legal Requirements
(as defined in Section 3.1(C) hereof) and Insurance Requirements (as defined in
Section 5.12 of the Lease). Tenant shall have Tenant’s Work performed by Chapman
Construction or another contractor or contractors, reasonably approved by
Landlord, which contractors shall provide to Landlord such insurance as required
by Section 8.14 of the Lease. Landlord shall have the right to provide
reasonable rules and regulations relative to the performance of Tenant’s Work
and any other work which the Tenant may perform under the Lease and Tenant shall
abide by all such reasonable rules and regulations and shall cause all of its
contractors to so abide including, without limitation, payment for the costs of
using Building services; provided, however, that in the event of a conflict
between said rules and regulations and the terms of the Lease, the terms of the
Lease shall govern. It shall be Tenant’s obligation to obtain a certificate of
occupancy or other like governmental approval for the use and occupancy of the
Second Additional Premises to the extent required by law, and Tenant shall not
occupy the Second Additional Premises for the conduct of business until and
unless it has obtained such approval and has submitted to Landlord a copy of the
same together with waivers of lien from all of Tenant’s contractors in form
adequate for recording purposes. Tenant shall also prepare and submit to
Landlord promptly after Tenant’s Work is substantially complete a set of
as-built plans in both print and electronic forms showing the work performed by
Tenant to the Second Additional Premises, but excluding any wiring or cabling
installed by Tenant or Tenant’s contractor for Tenant’s computer, telephone and
other communication systems. Within thirty (30) days after receipt of an invoice
from Landlord, Tenant shall pay to Landlord, as Additional Rent, an amount equal
to the reasonable third party expenses incurred by Landlord to review Tenant’s
Plans and Tenant’s Work (Landlord hereby agreeing to cap any plan review costs
relating to interior, non-structural alterations, additions or improvements that
do not impact Building systems at $6,000.00 in connection with any single
request for approval).


(C)    All construction work required or permitted by the Lease shall be done in
a good and workmanlike manner and in compliance with all applicable laws,
ordinances, rules, regulations, statutes, by-laws, court decisions, and orders
and requirements of all public authorities (“Legal Requirements”) and all
Insurance Requirements (as defined in Section 5.12 of the Lease); provided,
however, that Tenant shall have no obligation to make any changes to the
Building (other than the Premises) related to Tenant’s Work, except to the
extent such changes are necessitated solely by Tenant’s Work. All of Tenant’s
work shall be coordinated with any work being performed by or for Landlord and
in such manner as to maintain harmonious labor relations. Each party may inspect
the work of the other at reasonable times and shall promptly give notice of
observed defects.


Page 7

--------------------------------------------------------------------------------





Each party authorizes the other to rely in connection with design and
construction upon approval and other actions on the party’s behalf by any
Construction Representative of the party named herein or any person hereafter
designated in substitution or addition by notice to the party relying. Landlord
hereby appoints Luke Bowen as Landlord’s Construction Representative, and Tenant
hereby appoints Nathan McBride as Tenant’s Construction Representative. Tenant
acknowledges that Tenant is acting for its own benefit and account and that
Tenant will not be acting as Landlord’s agent in performing any Tenant Work,
accordingly, no contractor, subcontractor or supplier shall have a right to lien
Landlord’s interest in the Property in connection with any work. Except to the
extent to which Tenant shall have given Landlord notice of any defects or any
errors and omissions in Landlord’s Work not later than the end of the eleventh
(11th) full calendar month next beginning after the Second Additional Premises
Commencement Date, Tenant shall be deemed conclusively to have approved
Landlord’s Work and shall have no claim that Landlord has failed to perform any
of Landlord’s Work. Landlord agrees to correct or repair at its expense items
which are then incomplete or do not conform to the requirements of Landlord’s
Work and as to which, in either case, Tenant shall have given notice to
Landlord, as aforesaid.


(D)    Landlord shall provide to Tenant a special allowance equal to Eight
Hundred Forty-Six Thousand One Hundred Sixty and 00/100 Dollars ($846,160.00)
(being the product of (i) $40.00 and (ii) the Rentable Floor Area of the Second
Additional Premises (the “Tenant Allowance”)).


The Tenant Allowance shall be used and applied by Tenant solely toward the
following (collectively, “Costs”): (i) the costs of labor and materials incurred
in the performance of Tenant’s Work, any other work contemplated by the Plans,
any other work to integrate the Second Additional Premises into the Existing
Premises, and any other work approved by the Landlord on the Premises, and (ii)
architectural and engineering fees and expenses and the cost of
telecommunications and AV wiring, in each case incurred in connection with
Tenant’s Work, provided, however, that the costs in this subsection (ii) shall
be payable from Tenant’s Allowance up to an aggregate amount not to exceed
$169,232.00.


As a condition precedent to the disbursement of any payments on account of the
Tenant Allowance, Tenant shall deliver to Landlord a certificate signed by
Tenant specifying the total amount of all Costs of Tenant’s Work, including
architectural and engineering fees and expenses, and identifying all design
professionals, consultants, contractors, service providers, subcontractors and
suppliers involved with Tenant’s Work (the “Tenant’s Costs Certificate”). Tenant
shall promptly notify Landlord in writing of any material change in the total
amount of all Costs of Tenant’s Work as reflected in Tenant’s Costs Certificate.


(E)    For the purposes hereof, a “Requisition” shall mean written documentation
(including invoices from all applicable Tenant’s design professionals,
consultants, contractors, service providers, subcontractors and suppliers, and
such other documentation as the mortgagee of Landlord, if any, may reasonably
request) showing in reasonable detail the Tenant’s Work completed to date and
the cost of all of the items, services and work covered thereby.




Page 8

--------------------------------------------------------------------------------





Each Requisition shall be accompanied by (i) evidence reasonably satisfactory to
Landlord that all of the items, services and work covered by such Requisition
have been fully paid by Tenant, (ii) executed lien waivers (partial or final, as
applicable) in the forms attached hereto as Exhibit E from all persons or
entities that might have a lien as a result of performing any such services or
work or furnishing any such items, (iii) a certificate signed by Tenant’s
architect certifying that the Tenant’s Work reflected in such Requisition has
been completed substantially in accordance with the approved Plans, and (iv) a
certificate signed by Tenant certifying that the amount of the such Requisition
does not exceed the cost of the items, services and work covered thereby.
Landlord shall have the right, upon reasonable advance notice to Tenant, to
inspect Tenant’s books and records relating to each Requisition in order to
verify the amount
thereof. Tenant shall submit Requisition(s) no more often than once every thirty
(30) days.


Provided and on condition that, as of the date on which Tenant submits to
Landlord any Requisition (together with all required supporting documentation)
(i) Tenant has delivered Tenant’s Costs Certificate to Landlord, (ii) Tenant has
submitted such Requisition to Landlord not later than the date that is Three
Hundred Sixty-Five (365) days after the Second Additional Premises Rent
Commencement Date, (iii) there exists no Event of Default, and (iv) there are no
liens (unless bonded to the reasonable satisfaction of Landlord) against
Tenant’s interest in the Lease or against the Building or the Site arising out
of Tenant’s Work or any litigation in which Tenant is a party, then Landlord
shall pay the Costs shown on such Requisition within thirty (30) days after
Landlord’s receipt thereof; provided, however, that in no event shall Landlord
have any obligation to pay or otherwise fund any amount in excess of the Tenant
Allowance.


(F)    Notwithstanding anything to the contrary herein contained:


(i)    In addition to the other requirements applicable to Requisitions
generally, as set forth in Section 3.1(E) above, it is understood and agreed
that Landlord shall have no obligation to pay Tenant’s final Requisition, unless
and until (a) Tenant has delivered to Landlord a final set of record drawings
for Tenant’s Work, (b) Tenant has delivered to Landlord a certificate of
substantial completion signed by Tenant’s architect, (c) Tenant has executed the
Declaration Affixing the Commencement Date of the Second Additional Premises in
the form annexed to this Second Amendment as Exhibit F and (d) a certificate of
occupancy (which may be a temporary certificate of occupancy, provided that
Tenant shall thereafter diligently satisfy all conditions to obtaining a
permanent certificate of occupancy) in a timely manner has been approved for
issuance by the applicable governmental authority respecting the Second
Additional Premises.


(ii)    Landlord shall in no event be deemed, by undertaking to pay the Tenant
Allowance or otherwise, to have assumed any obligations, in whole or in part, of
Tenant to any design professionals, consultants, contractors, vendors, service
providers, subcontractors, suppliers, workers, materialmen or other third
parties.


(iii)    Except with respect to work and/or materials previously paid for by
Tenant, as evidenced by paid invoices and written lien waivers provided to
Landlord, Landlord shall have the right (but not the obligation) to have
portions of the Tenant


Page 9

--------------------------------------------------------------------------------





Allowance paid to directly to Tenant’s design professionals, consultants,
contractors, service providers, subcontractors or suppliers.


(iv)    In the event that Costs are less than the Tenant Allowance, Tenant shall
not be entitled to any payment or credit, nor shall there be any application of
the same toward Annual Fixed Rent or Additional Rent owed by Tenant under the
Lease.”


8.    Section 9.26 of the Lease (as amended by Section 9 of the First Amendment)
is hereby deleted in its entirety and replaced with the following:


“9.26    Right of First Offer


(A)    Subject to the provisions of this Section 9.26, and subject to (i) any
and
all rights of tenants in the Office Park to lease the Expansion Space (as
hereinafter defined) pursuant to the express expansion or extension rights in
their respective leases and (ii) Landlord’s right to renew or extend the lease
of an existing tenant in the Expansion Space (whether or not they have renewal
or extension options in their respective leases), and provided that (x) no Event
of Default has occurred and remains uncured under the Lease, (y) Tenant has not
assigned the Lease or sublet more than 33% of the Premises, except as permitted
under Section 5.6.4, and (z) the Lease is still in force and effect, Landlord
agrees that during the Term, upon the occurrence of the Expansion Notice Trigger
Date (as hereinafter defined), Landlord will give written notice to Tenant
offering to lease the Expansion Space to Tenant pursuant to this Section 9.26
(“Landlord’s ROFO Notice”). Landlord’s ROFO Notice shall specify the estimated
delivery date of the Expansion Space, the Annual Fixed Rent, Base Operating
Expenses and Base Taxes for the Expansion Space, and any work allowance, free
rent period or other material business terms upon which Landlord is willing to
lease the Expansion Space.


(B)    If Tenant wishes to exercise Tenant’s right of first offer, Tenant shall
have the right to do so by delivering notice to Landlord of Tenant’s desire to
lease the entire space described in Landlord’s ROFO Notice (it being agreed that
Tenant has no right to lease less than such entire space) (the “Tenant’s
Acceptance Notice”), provided Landlord receives Tenant’s Acceptance Notice not
later than that date which is ten (10) days after the date of Tenant’s receipt
of Landlord’s ROFO Notice, time being of the essence. If Tenant shall deliver a
timely Tenant’s Acceptance Notice, then the Lease shall automatically be deemed
amended to incorporate the Expansion Space into the Premises on such terms and
conditions, without the necessity for the execution of any additional documents;
provided, however, Landlord and Tenant agree within fifteen (15) days of
Landlord’s receipt of Tenant’s Acceptance Notice (or fifteen (15) days from the
Broker Determination of Annual Fixed Rent, if Tenant requests the same pursuant
to the terms hereof) to execute and deliver an amendment to the Lease prepared
by Landlord and reasonably approved by Tenant incorporating the Expansion Space
into the Premises upon all of the same terms and conditions in the Lease, except
that: (i) the Annual Fixed Rent, which shall be as set forth in Landlord’s ROFO
Notice or as otherwise agreed by the parties during the Negotiation Period (or
as determined by Broker Determination, if so requested by Tenant pursuant to the
terms hereof) shall be applicable to the Expansion Space; (ii) all other terms
and conditions set forth in Landlord’s ROFO Notice shall be applicable to the
Expansion Space; (iii) the lease term as to the Expansion Space shall be


Page 10

--------------------------------------------------------------------------------





coterminous with the Term (as it may be extended pursuant to Section 2 of this
Second Amendment, or as it may be earlier terminated under the Lease); and (iv)
those provisions of the Lease which conflict with the specific terms set forth
in Landlord’s ROFO Notice shall not be applicable to the Expansion Space. If for
any reason Tenant shall not so exercise such right within such period, time
being of the essence with respect to such exercise, Landlord shall be free to
lease the Expansion Space to a third party.


(C)    In the event Tenant desires to exercise its right of first offer, but
Tenant disagrees with Landlord’s determination of the Annual Fixed Rent for the
Expansion Space, Tenant shall provide Landlord with Tenant’s Acceptance Notice,
meeting the requirements set forth above within the time period specified above,
but Tenant’s Acceptance Notice shall also indicate that Tenant so disagrees,
whereupon the parties shall negotiate in good faith for a period of fifteen (15)
days (the “Negotiation Period”) from the date upon which Landlord receives
Tenant’s Acceptance Notice to agree upon the Annual Fixed Rent. If the parties
do not so agree within the Negotiation Period, then
Tenant shall have the right, by written notice given to Landlord within ten (10)
days after the expiration of the Negotiation Period, to submit the Annual Fixed
Rent for the Expansion Space to a Broker Determination of the Prevailing Market
Rent (as defined in Exhibit B), which Broker Determination shall be made in the
manner set forth in Exhibit B. In any event, Tenant’s delivery of Tenant’s
Acceptance Notice shall be deemed to be the irrevocable exercise by Tenant of
its right of first offer subject to and in accordance with the provisions of
this Section 9.26.


(D)    If Landlord determines that possession of the Expansion Space will not be
available for delivery to Tenant until on or after that date which is twelve
(12) months prior to the end of the Second Extended Term, then: (i) if Tenant
has no further right to extend the Term of the Lease (i.e. because Tenant's
right to extend the Term of the Lease pursuant to Section 2 above and Section
9.18 of the Lease has been irrevocably waived by Tenant or has lapsed
unexercised), then Landlord shall not be obligated to offer the Expansion Space
for lease to Tenant, or to deliver a Landlord’s ROFO Notice to Tenant with
respect thereto, nor shall Tenant have a right to lease the Expansion Space
under the terms set forth herein or otherwise, or to receive a Landlord’s ROFO
Notice with respect thereto, and (ii) if Tenant then has a right to extend the
Term of the Lease pursuant to Section 2 above and Section 9.18 of the Lease
which has not either lapsed unexercised or been irrevocably waived, then
Landlord shall deliver a Landlord’s ROFO Notice to Tenant with respect thereto,
but Tenant shall have no right to lease such Expansion Space unless, prior to,
or simultaneously with, the giving of Tenant's Acceptance Notice, Tenant
exercises such extension option, which option may be exercised without regard to
any time periods for such exercise set forth in Section 2 above and Section 9.18
of the Lease so long as it is sent in accordance with the timing requirements
set forth in this Section 9.26.(D)(ii). Notwithstanding Tenant's exercise of its
extension option in accordance with the foregoing, the Annual Fixed Rent for the
original Premises for such Extended Term shall be determined at the same time
and in the same manner such Annual Fixed Rent would have been determined if
Tenant had exercised the extension option within the time periods for such
exercise set forth in Section 2 above and Section 9.18 of the Lease.


(E)    As used in this Section 9.26, the following terms shall have the meanings
set forth below:




Page 11

--------------------------------------------------------------------------------





(i)    “Expansion Space” shall be approximately 16,564 square feet of rentable
floor area on the first (1st) floor of the Building, as shown on Exhibit G
attached hereto and made a part hereof.


(ii)    “Expansion Notice Trigger Date” shall mean the date on which Landlord
reaches a stage in negotiations with a third party to lease the Expansion Space
that Landlord reasonably believes in good faith could result in the execution of
a letter of intent to lease such space with such third party within fourteen
(14) days.”


9.    Landlord acknowledges that Tenant shall have the right to increase the
existing generator serving the Premises, including expanding the slab therefor,
subject to and in accordance with the terms of the Lease, including, without
limitation, Section 5.12 thereof.


10.    Section 2(A)(ii) of the Second Amendment is hereby deleted in its
entirety and the following is inserted in place thereof:


“(ii)    The termination date in respect of the Temporary Premises (“Temporary
Premises Termination Date”) shall be the date that is the earlier to occur of
(i) five (5) days after the Second Additional Premises Rent Commencement Date
and (ii) the date that is seven (7) months after the Second Additional Premises
Commencement Date.”


11.    Section 9.19 of the Lease (as amended by Section 10 of the First
Amendment) is hereby deleted in its entirety and replaced with the following:


“9.19    Security Deposit.


(A)    (i)    The parties hereby acknowledge and agree that Landlord is
currently holding a security deposit in the amount of Four Hundred Thousand and
00/100 Dollars ($400,000.00) (the “Existing Security Deposit”) in the form of an
irrevocable letter of credit issued by Bank of America, N.A. (the “Letter of
Credit”). In consideration of Landlord’s agreement to extend the Term of the
Lease and to lease the Second Additional Premises to Tenant, Tenant shall
deliver to Landlord, within thirty (30) days of the Effective Date, an
additional security deposit in the amount of One Hundred Ninety-Five Thousand
Four Hundred Thirty-Four and 00/100 Dollars ($195,434.00) (the “Additional
Security Deposit” and collectively with the Existing Security Deposit, the
“Security Deposit”) such that the total security deposit held by Landlord under
the Lease shall be Five Hundred Ninety-Five Thousand Four Hundred Thirty-Four
and 00/100 Dollars ($595,434.00). Such Additional Security Deposit shall be
either in the form of an additional irrevocable, unconditional, negotiable
letter of credit meeting the requirements of this Section 9.19, or an amendment
to the existing Letter of Credit increasing the face amount thereof to Five
Hundred Ninety-Five Thousand Four Hundred Thirty-Four and 00/100 Dollars
($595,434.00).


(ii)    Tenant agrees that Landlord shall hold the Security Deposit, throughout
the Term of the Lease (including any extension thereof), as security for the
performance by Tenant of all obligations on the part of Tenant to be kept and
performed. Landlord shall have the right from time to time without prejudice to
any other remedy Landlord may have on account thereof, to apply such deposit, or
any part thereof, to Landlord’s damages arising from any Event of Default. If
Landlord so applies all or any portion of


Page 12

--------------------------------------------------------------------------------





such deposit, Tenant shall within seven (7) days after notice from Landlord
deliver cash to Landlord in an amount sufficient to restore such deposit to the
full amount stated in this Section 9.19. While Landlord holds such deposit,
Landlord shall have no obligation to pay interest on the same and shall have the
right to commingle the same with Landlord’s other funds. If Landlord conveys
Landlord’s interest under the Lease, the deposit, or any part thereof not
previously applied, may be turned over by Landlord to Landlord’s grantee, and,
if so turned over, Tenant agrees to look solely to such grantee for proper
application of the deposit in accordance with the terms of this Section 9.19,
and the return thereof in accordance herewith.


(iii)    Tenant shall have the right to provide such security deposit in one or
two letters of credit, as described in Section 9.19(A)(i), and in the form of
irrevocable, unconditional, negotiable letters of credit (each, a “Letter of
Credit”). Each Letter of Credit shall (i) be issued by and drawn on a bank
reasonably approved by Landlord and at a minimum having a long term issuer
credit rating from Standard and Poor’s Professional Rating Service of A or a
comparable rating from Moody’s Professional Rating Service, (ii) be
substantially in the form attached hereto as Exhibit H, (iii) permit one or more
draws thereunder to be made accompanied only by certification by Landlord or
Landlord’s managing agent that pursuant to the terms of the Lease, Landlord is
entitled to
draw upon such Letter of Credit, (iv) permit transfers at any time without
charge, and (v) provide that any notices to Landlord be sent to the notice
address provided for Landlord in the Lease. If the credit rating for the issuer
of a Letter of Credit falls below the standard set forth in (i) above or if the
financial condition of an issuer changes in any other material adverse way,
Landlord shall have the right to require that Tenant provide a substitute letter
of credit that complies in all respects with the requirements of this Section,
and Tenant’s failure to provide the same within thirty (30) days following
Landlord’s written demand therefor shall entitle Landlord to immediately draw
upon the subject Letter of Credit. Any such Letter of Credit shall be for a term
of two (2) years (or for one (1) year if the issuer thereof regularly and
customarily only issues letters of credit for a maximum term of one (1) year)
and shall in either case provide for automatic renewals through the date which
is ninety (90) days subsequent to the scheduled expiration of the Lease (as the
same may be extended) or if the issuer will not grant automatic renewals, each
Letter of Credit shall be renewed by Tenant each year and each such renewal
shall be delivered to and received by Landlord not later than sixty (60) days
before the expiration of the then current Letter of Credit (herein called a
“Renewal Presentation Date”). In the event of a failure to so deliver any such
renewal Letter of Credit on or before the applicable Renewal Presentation Date,
Landlord shall be entitled to present the then existing Letter of Credit for
payment and to receive the proceeds thereof, which proceeds shall be held as
Tenant’s security deposit, subject to the terms of this Section 9.19. Any
failure or refusal to honor the Letter of Credit shall be at Tenant’s sole risk
and shall not relieve Tenant of its obligation hereunder with regard to the
security deposit. Upon the receipt by Landlord of one or more Letters of Credit
meeting the requirements set forth herein, Landlord shall return to Tenant any
cash security deposit then being held by Landlord, and thereafter each Letter of
Credit shall be held by Landlord in accordance with the terms and conditions of
this Section 9.19 as security for Tenant’s obligations hereunder.


(B)    (i)    Landlord shall return a One Hundred Thousand and 00/100 Dollar
($100,000.00) portion of such deposit to Tenant so that the remainder of such
deposit


Page 13

--------------------------------------------------------------------------------





shall be Four Hundred Ninety-Five Thousand Four Hundred Thirty-Four and 00/100
Dollars ($495,434.00) (or if such deposit is in the form of a Letter of Credit,
Landlord shall either exchange the Letter of Credit for a Letter of Credit
delivered by Tenant or accept an amendment to such Letter of Credit, in either
case which reduces the amount secured by the Letter of Credit by $100,000.00) on
September 19, 2016; provided that (i) no Event of Default has occurred under the
Lease and remains uncured as of September 19, 2016, and (ii) Landlord has not
applied the Security Deposit, or any portion thereof, to Landlord's damages
arising from any Event of Default, whether or not Tenant has restored the amount
so applied by Landlord.


(ii)    Landlord shall return a Sixty-Five Thousand One Hundred Forty-Five and
00/100 Dollar ($65,145.00) portion of such deposit to Tenant so that the
remainder of such deposit shall be Four Hundred Thirty Thousand Two Hundred
Eighty-Nine and 00/100 Dollars ($430,289.00) (or if such deposit is in the form
of a Letter of Credit, Landlord shall either exchange the Letter of Credit for a
Letter of Credit delivered by Tenant or accept an amendment to such Letter of
Credit, in either case which reduces the amount secured by the Letter of Credit
by $65,145.00 and otherwise in strict conformity with the requirements herein)
on the first (1st) anniversary of the Second Additional Premises Rent
Commencement Date; provided that (i) no Event of Default has occurred under this
Lease and remains uncured as of such first (1st) anniversary, and (ii) Landlord
has not applied the Security Deposit, or any portion thereof, to Landlord's
damages
arising from any Event of Default, whether or not Tenant has restored the amount
so applied by Landlord.


(iii)    If Tenant believes that it has satisfied all the conditions precedent
to a reduction in the amount of the Security Deposit, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied. If Landlord determines that all of the
aforesaid conditions are met, the Security Deposit shall be so reduced in
accordance with this Section 9.19. No Letter of Credit shall automatically
reduce, but any reduction in the amount thereof shall require Landlord’s prior
written notice to the issuer of the applicable Letter of Credit of the reduced
amount. Promptly after Landlord’s receipt of Tenant’s request for a reduction as
described above, Landlord shall determine whether such a reduction is permitted
in accordance with this Section 9.19, and if it is, Landlord shall notify the
issuer of the applicable Letter of Credit of the amount to which the Letter of
Credit shall be reduced.


(iv)    Tenant not then being in default and having performed all of its
obligations under the Lease, including the payment of all Annual Fixed Rent,
Landlord shall return the deposit, or so much thereof as shall not have
theretofore been applied in accordance with the terms of this Section 9.19, to
Tenant on the expiration or earlier termination of the term of the Lease (as the
same may have been extended) and surrender possession of the Premises by Tenant
to Landlord in the condition required in the Lease at such time.


(v)    Neither the holder of any mortgage nor the lessor in any ground lease on
property which includes the Premises shall ever be responsible to Tenant for the
return or application of any such deposit, whether or not it succeeds to the
position of Landlord hereunder, unless such deposit shall have been received in
hand by such holder or ground lessor.”


Page 14

--------------------------------------------------------------------------------







12.    (A)    Tenant warrants and represents that Tenant has not dealt with any
broker in connection with the consummation of this Third Amendment except
Colliers International (the “Broker”) and in the event any claim is made against
Landlord relative to dealings by Tenant with any brokers other than the Broker,
Tenant shall defend the claim against Landlord with counsel of Tenant’s
selection first approved by Landlord (which approval will not be unreasonably
withheld) and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Third Amendment, other than
the Broker, and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers, Landlord shall defend the claim against
Tenant with counsel of Landlord’s selection first approved by Tenant (which
approval will not be unreasonably withheld) and save harmless and indemnify
Tenant on account of loss, cost or damage which may arise by reason of such
claim. Landlord agrees that it shall be solely responsible for the payment of
brokerage commissions to the Broker, for the Second Extended Term as further
outlined in a separate agreement between Landlord and the Broker.


13.    Except as otherwise expressly provided herein, all capitalized terms used
herein without definition shall have the same meanings as are set forth in the
Lease.


14.    Except as herein amended the Lease shall remain unchanged and in full
force and effect. All references to the “Lease” shall be deemed to be references
to the Lease as amended by the First Amendment, the Second Amendment and as
herein amended.


15.    Each of Landlord and Tenant hereby represents and warrants to the other
that all necessary action has been taken to enter this Third Amendment and that
the person signing this Third Amendment on its behalf has been duly authorized
to do so.


16.    The parties acknowledge and agree that this Second Amendment may be
executed by electronic signature, which shall be considered as an original
signature for all purposes and shall have the same force and effect as an
original signature. Without limitation, “electronic signature” shall include
faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.








[Remainder of page intentionally left blank.]




Page 15

--------------------------------------------------------------------------------







EXECUTED as of the date and year first above written.


 
 
LANDLORD:
 
 
 
WITNESS:
 
BP BAY COLONY LLC, a Delaware limited liability company
/s/ Matthew Murry
 
 
 
 
BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member
 
 
 
 
 
BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member
 
 
 
 
 
BY: BOSTON PROPERTIES, INC., a Delaware Corporation, its general partner
 
 
 
 
By:
/s/ David C. Provost
 
Name:
David C. Provost
 
Title:
SVP
 
 
 
 
 
 
 
 
TENANT:
 
 
 
WITNESS:
 
AMAG PHARMACEUTICALS, INC., a Delaware corporation
/s/ Karen M. Holcomb
 
 
 
 
 
 
By:
/s/ William K. Heiden
 
Name:
William K. Heiden
 
Title:
CEO









Page 16

--------------------------------------------------------------------------------






EXHIBIT A


SECOND ADDITIONAL PREMISES









--------------------------------------------------------------------------------







EXHIBIT B


BROKER DETERMINATION OF PREVAILING MARKET RENT







--------------------------------------------------------------------------------







EXHIBIT C


SCOPE OF LANDLORD’S WORK







--------------------------------------------------------------------------------







EXHIBIT D


TENANT’S PLANS AND SPECIFICATIONS







--------------------------------------------------------------------------------







EXHIBIT E


FORMS OF LIEN WAIVERS









--------------------------------------------------------------------------------









EXHIBIT F


FORM OF DECLARATION AFFIXING THE
COMMENCEMENT DATE OF SECOND ADDITIONAL PREMISES







--------------------------------------------------------------------------------







EXHIBIT G


EXPANSION SPACE











--------------------------------------------------------------------------------







EXHIBIT H


FORM OF LETTER OF CREDIT











--------------------------------------------------------------------------------






FOURTH AMENDMENT TO LEASE


THIS FOURTH AMENDMENT TO LEASE dated as of this 1st day of January, 2018 is by
and between BP BAY COLONY LLC, a Delaware limited liability company
(“Landlord”), and AMAG PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).


RECITALS


By Lease dated June 10, 2013 (the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 32,217
square feet of rentable floor area (the “Rentable Floor Area of the Original
Premises”) located on the third (3rd) floor of the building (the “Building”)
known as and numbered Bay Colony Corporate Center, 1100 Winter Street, Waltham,
Massachusetts (referred to herein as the “Original Premises”).


By First Amendment to Lease dated as of March 24, 2015 (the “First Amendment”),
Landlord and Tenant (i) increased the size of the Premises by adding thereto an
additional 5,934 square feet of rentable floor area (the “Rentable Floor Area of
the First Additional Premises”) located on the third (3rd) floor of the North
Wing of the Building, which space is shown on Exhibit A attached to the First
Amendment (the “First Additional Premises”) and (ii) extended the Term of the
Lease for a period of one (1) year, upon all of the same terms and conditions
contained in the Lease except as otherwise provided in the First Amendment.


By Second Amendment to Lease dated as of November 3, 2015 (the “Second
Amendment”), Landlord did lease to Tenant and Tenant did hire and lease from
Landlord, on a temporary basis which expired on April 30, 2016, certain premises
containing 6,452 square feet of rentable floor area on the second (2nd) floor of
the Building, which space is shown on Exhibit A attached to the Second Amendment
(the “Temporary Premises”), upon all of the same terms and conditions set forth
in the Lease except as otherwise provided in the Second Amendment.


By Third Amendment to Lease dated as of December 7, 2015 (the “Third
Amendment”), Landlord and Tenant (i) increased the size of the Premises by
adding thereto an additional 21,154 square feet of rentable floor area (the
“Rentable Floor Area of the Second Additional Premises”) located on the second
(2nd) floor of the Building, which space is shown on Exhibit A attached to the
Third Amendment (the “Second Additional Premises” and together with the Original
Premises and the First Additional Premises, the “Existing Premises”), (ii)
modified the Temporary Premises Termination Date (as defined in the Second
Amendment) and (iii) extended the Term of the Lease for a period of five (5)
years from the Second Additional Premises Commencement Date (as defined in the
Third Amendment), upon all of the same terms and conditions contained in the
Lease except as otherwise provided in the Third Amendment. The Rentable Floor
Area of the Original Premises, together with the Rentable Floor Area of the
First Additional Premises, and the Rentable Floor Area of the Second Additional
Premises contain 59,305 square feet of rentable floor area (collectively
referred to herein as the “Rentable Floor Area of the Existing Premises”).


By License Agreement dated as of February 17, 2017 (the “License Agreement”),
Tenant did license from Landlord certain premises consisting of approximately
6,452 square feet of rentable


Page 1

--------------------------------------------------------------------------------





floor area (the “Rentable Floor Area of the Third Additional Premises”) located
on the second (2nd) floor of the Building, which space is shown as the “Third
Additional Premises” on the plan attached hereto as Exhibit A and incorporated
by reference herein (referred to in the License Agreement as the “Licensed
Premises” and hereinafter referred to as the “Third Additional Premises”), for a
term commencing on February 27, 2017 and expiring on December 31, 2017 (the
“License Term”).


Landlord and Tenant have agreed, upon the expiration of the License Term, to
increase the size of the Premises by adding the Third Additional Premises
thereto upon all of the same terms and conditions contained in the Lease except
as otherwise provided in this Fourth Amendment to Lease (the “Fourth
Amendment”).


Landlord and Tenant are entering into this instrument to set forth said leasing
of the Third Additional Premises and to otherwise amend the Lease as set forth
herein.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:


1.Incorporation of Third Additional Premises. Effective as of January 1, 2018
(the “Third Additional Premises Commencement Date”), the Third Additional
Premises shall constitute a part of the Tenant’s Premises demised to Tenant
under the Lease, so that the “Tenant’s Premises” and, by definition the
“Premises” (as defined in Sections 1.1 and 2.1 of the Lease), shall include both
the Existing Premises and the Third Additional Premises.


2.Term. The Term of the Lease for the Existing Premises and the Third Additional
Premises shall be coterminous. Accordingly, the extension option contained in
Section 9.18 of the Lease (as amended by Section 2 of the First Amendment and as
further amended by Section 2 of the Third Amendment) shall apply to the Existing
Premises and the Third Additional Premises collectively and not to either such
space independently.


3.Annual Fixed Rent.


(A)    Annual Fixed Rent for the Existing Premises through the Second Extended
Term shall continue to be payable as set forth in the Lease.


(B)    From and after April 1, 2018 (the “Third Additional Premises Rent
Commencement Date”) through the Second Extended Term, Annual Fixed Rent for the
Third Additional Premises shall be payable at the annual rate of $248,402.00
(being the product of (i) $38.50, and (ii) the Rentable Floor Area of the Third
Additional Premises (being 6,452 square feet)).




Page 2

--------------------------------------------------------------------------------





(C)    During the Third Extended Term (if exercised), Annual Fixed Rent for the
Premises (i.e., the Exiting Premises and the Third Additional Premises) shall be
determined as provided in Section 9.18 of the Lease (as amended).


4.Operating Expenses.


(A)     From and after the Third Additional Premises Commencement Date, for the
purposes of computing Tenant’s payments for Operating Expenses Allocable to the
Premises pursuant to Section 2.6 of the Lease with respect to the Third
Additional Premises, the following is hereby added to the definition of “Base
Operating Expenses” contained in Section 1.1 of the Lease:


“Base Operating Expenses:
With respect to the Third Additional Premises only, Landlord’s Operating
Expenses (as hereinafter defined in Section 2.6) for calendar year 2018, being
the period from January 1, 2018 through December 31, 2018.”



The definition of Base Operating Expenses shall remain unchanged with respect to
the Existing Premises.


(B)    Further, for purposes of determining and calculating Tenant’s payments
for Operating Expenses Allocable to the Premises pursuant to Section 2.6 of the
Lease respecting the Third Additional Premises, (i) all references in Section
2.6 of the Lease to the “Premises” shall be deemed to be references to the Third
Additional Premises, (ii) all references in Section 2.6 of the Lease to the
“Rentable Floor Area of the Premises” shall be deemed to be references to the
Rentable Floor Area of the Third Additional Premises, and (iii) in the
definitions of “Operating Expenses Allocable to the Premises” and “Base
Operating Expenses Allocable to the Premises,” the references to the “Rentable
Floor Area of the Premises” shall be deemed to be references to the Rentable
Floor Area of the Third Additional Premises.


5.Taxes.


(A)    From and after the Third Additional Premises Commencement Date, for the
purposes of computing Tenant’s payments for Landlord’s Tax Expenses Allocable to
the Premises pursuant to Section 2.7 of the Lease with respect to the Third
Additional Premises, the following is hereby added to the definition of “Base
Taxes” contained in Section 1.1 of the Lease:


“Base Taxes:
With respect to the Third Additional Premises only, Landlord’s Tax Expenses (as
hereinafter defined in Section 2.7) for fiscal year 2019, being the period from
July 1, 2018 through June 30, 2019.”





Page 3

--------------------------------------------------------------------------------





The definition of Base Taxes shall remain unchanged with respect to the Existing
Premises.


(B)    Further, for purposes of determining and calculating the Tenant’s
obligations to make payment for Landlord’s Tax Expenses Allocable to the
Premises pursuant to Section 2.7 of the Lease respecting the Third Additional
Premises, (i) all references in Section 2.7 of the Lease to the “Premises” shall
be deemed to be references to the Third Additional Premises, (ii) all references
in Section 2.7 to the “Rentable Floor Area of the Premises” shall be deemed to
be references to the Rentable Floor Area of the Third Additional Premises, and
(iii) in the definitions of “Landlord’s Tax Expenses Allocable to the Premises”
and “Base Taxes Allocable to the Premises,” the references to the “Rentable
Floor Area of the Premises” shall be deemed to be references to the Rentable
Floor Area of the Third Amendment Premises.


6.Parking. Effective as of the Third Additional Premises Commencement Date, the
definition of “Number of Parking Privileges” contained in Section 1.1 of the
Lease shall be deleted in its entirety and the following shall be substituted
therefor:


“Number of Parking Privileges:
One hundred and ninety-eight (198) (being three (3) spaces per 1,000 square feet
of Rentable Floor Area of the Premises).”



7.Condition of the Third Additional Premises. The condition of the Third
Additional Premises upon the Third Additional Premises Commencement Date along
with any work to be performed by either Landlord or Tenant shall be as set forth
in the Third Additional Premises Work Agreement attached hereto as Exhibit B-1
and made a part hereof.


8.Tenant’s Expansion Option. On the conditions (any one or more of which
Landlord may waive, at its election, by written notice to Tenant at any time)
that at the time of Tenant’s delivery of the Expansion Notice (as hereinafter
defined) (i) there exists no Event of Default, (ii) the Lease is still in full
force and effect, and (iii) Tenant has neither assigned the Lease nor sublet
more than thirty-three percent (33%) of the Rentable Floor Area of the Premises
for all or substantially all of the remainder of the Term of the Lease (except
for an assignment or subletting permitted without Landlord’s consent under
Section 5.6.4 of the Lease), Tenant shall have the one-time option to lease the
space on the second (2nd) floor of the Building that is identified as the
“Expansion Premises” on the plan attached hereto as Exhibit A and incorporated
by reference herein (the “Expansion Premises”) on and subject to the terms and
provisions herein set forth. The Expansion Premises contain approximately 3,434
square feet of rentable floor area (the “Rentable Floor Area of the Expansion
Premises”).


(A)Exercise of Rights to the Expansion Premises. Tenant may exercise its option
to lease the Expansion Premises by giving written notice (the “Expansion
Notice”) to Landlord not later than April 30, 2018, time being of the essence,
of its election to exercise its expansion option for the Expansion Premises. If
Tenant fails timely to give such notice, then Tenant shall have no further right
to lease the Expansion Premises, time being of the essence of this Section 8.
Upon the timely giving of such notice, Landlord shall lease and


Page 4

--------------------------------------------------------------------------------





demise to Tenant, and Tenant shall hire and take from Landlord, the Expansion
Premises, without the need for further act or deed by either party, for the term
and upon all of the same terms and conditions of this Lease (except as
hereinafter set forth in this Section 8) and the Expansion Premises shall become
part of the Premises commencing on the Expansion Premises Commencement Date (as
hereinafter defined) and continuing for the duration of the Lease Term (as the
same may be extended).


(B)Lease Provisions Applicable to the Expansion Premises. The leasing to Tenant
of the Expansion Premises shall be upon all the same terms and conditions of the
Lease applicable to the Third Additional Premises (including, without
limitation, the annual rate of Annual Fixed Rent, the Base Operating Expenses,
and the Base Taxes applicable to the Third Additional Premises as set forth in
this Fourth Amendment) except as follows:


i.    Expansion Premises Commencement Date. If Tenant timely gives Landlord the
Expansion Notice, then Landlord shall deliver the Expansion Premises to Tenant
on the first (1st) business day immediately following the date of the Expansion
Notice (the “Expansion Premises Commencement Date”), and the Expansion Premises
shall be added to and become part of the Premises as of the Expansion Premises
Commencement Date.


ii.    Expansion Premises Rent Commencement Date. The date on which Tenant’s
obligation to pay Annual Fixed Rent in respect of the Expansion Premises shall
commence shall be the earlier to occur of (a) the date that is ninety (90) days
following the Expansion Premises Commencement Date, and (b) the date Tenant
commences occupancy of any portion of the Expansion Premises for the conduct of
business.


iii.    Term. The Term of the Lease with respect to the Expansion Premises shall
be coterminous with the remainder of the Premises (i.e., the Existing Premises
and the Third Additional Premises). Accordingly, the extension option contained
in Section 9.18 of the Lease (as amended by Section 2 of the First Amendment and
as further amended by Section 2 of the Third Amendment) shall apply to the
Existing Premises, the Third Additional Premises, and the Expansion Premises
collectively and not to any such space or spaces independently.


iv.    Condition of the Expansion Premises. Tenant shall accept the Expansion
Premises in their then as-is condition (i.e., as of the Expansion Premises
Commencement Date) without any obligation on the Landlord’s part to perform any
additions, alterations, improvements, demolition or other work therein or
pertaining thereto; provided, however, that Landlord shall deliver the Expansion
Premises to Tenant broom clean and free of all tenants, occupants and personal
property and with all Building systems serving the Expansion Premises in good
working order. For the avoidance of doubt, at the expiration or earlier
termination of this Lease, Tenant shall not be required to remove any
telecommunications cabling or wiring existing in the Expansion Premises as of
the Expansion Premises Commencement Date. Tenant, at


Page 5

--------------------------------------------------------------------------------





its sole cost and expense, shall perform all work necessary to prepare the
Expansion Premises for Tenant’s occupancy in accordance with the terms and
conditions set forth on Exhibit B-1 attached hereto except as the same is
hereinafter amended, solely as Exhibit B-1 pertains to the Expansion Premises:  


1.    All references in Exhibit B-1 to (i) the “Third Additional Premises” shall
be replaced with the “Expansion Premises”; (ii) the “Tenant’s Third Additional
Premises Work” shall be replaced with the “Tenant’s Expansion Premises Work”;
and (iii) the “Tenant’s Third Additional Premises Plans” shall be replaced with
the “Tenant’s Expansion Premises Plans; and
 
2.    All references in Section 1.3(iv) of Exhibit B-1 to (i) the “Rentable
Floor Area of the Third Additional Premises” shall be replaced with the
“Rentable Floor Area of the Expansion Premises”, and (ii) the “Tenant Third
Additional Premises Allowance” shall be replaced with the “Tenant Expansion
Premises Allowance.”


For the avoidance of doubt, the reference in Section 1.3(iv) of Exhibit B-1 to
“March 31, 2019” shall remain unchanged.


(C)Amendment. Notwithstanding the fact that Tenant’s exercise of the
above-described expansion option shall be self-executing as aforesaid, the
parties hereby agree promptly to execute a lease amendment reflecting the
addition of Expansion Premises to the Premises on the terms and conditions set
forth in this Section 8.


9.Brokerage.


(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Fourth Amendment except Colliers
International (the “Broker”) and in the event any claim is made against Landlord
relative to dealings by Tenant with any brokers other than the Broker, Tenant
shall defend the claim against Landlord with counsel of Tenant’s selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Fourth Amendment, other than
the Broker, and in the event any claim is made against Tenant relative to
dealings by Landlord with brokers other than the Broker, Landlord shall defend
the claim against Tenant with counsel of Landlord’s selection first approved by
Tenant (which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim.


10.Capitalized Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.


Page 6

--------------------------------------------------------------------------------







11.Ratification. Except as herein amended the Lease shall remain unchanged and
in full force and effect. All references to the “Lease” shall be deemed to be
references to the Lease as amended by the First Amendment, the Second Amendment,
Third Amendment and as herein amended.


12.Authority. Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this Fourth Amendment
and that the person signing this Fourth Amendment on its behalf has been duly
authorized to do so.


13.Electronic Signatures. The parties acknowledge and agree that this Fourth
Amendment may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.




[Signatures on Following Page]


Page 7

--------------------------------------------------------------------------------









EXECUTED as of the date and year first above written.


 
 
LANDLORD:
 
 
 
WITNESS:


/s/ Patrick Kimble
 
BP BAY COLONY LLC, a Delaware limited liability company


BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member


BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member


BY: BOSTON PROPERTIES, INC., a Delaware corporation, its general partner



 
By:
/s/ Bryan J. Koop
 
Name:
Bryan J. Koop
 
Title:
Executive Vice President





 
 
TENANT:
 
 
 
WITNESS:


/s/ Chantal Sarmanoukian
 
AMAG PHARMACEUTICALS, INC., a Delaware corporation



 
By:
/s/ Edward Myles
 
Name:
Edward Myles
 
Title:
EVP & CFO















Page 8

--------------------------------------------------------------------------------






EXHIBIT A


Floor Plan - Third Additional Premises and Expansion Premises













--------------------------------------------------------------------------------






EXHIBIT B-1


Third Additional Premises Work Agreement







--------------------------------------------------------------------------------


    




EXHIBIT B-2


Tenant Plan and Working Drawing Requirements








 



--------------------------------------------------------------------------------


    






FIFTH AMENDMENT TO LEASE


THIS FIFTH AMENDMENT TO LEASE dated as of this 29th day of June, 2018 is by and
between BP BAY COLONY LLC, a Delaware limited liability company (“Landlord”),
and AMAG PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).


RECITALS


By Lease dated June 10, 2013 (as amended by First Amendment to Lease dated as of
March 24, 2015 (the “First Amendment”), as amended by Second Amendment to Lease
dated as of December 7, 2015 (the “Second Amendment”), as amended by Third
Amendment to Lease dated as of December 7, 2015 (the “Third Amendment”), and as
further amended by Fourth Amendment to Lease dated as of January 1, 2018 (the
“Fourth Amendment”), the “Lease”), Landlord did lease to Tenant and Tenant did
hire and lease from Landlord certain premises containing 65,757 square feet of
rentable floor area (the “Rentable Floor Area of the Existing Premises”) in the
building known as 1100 Winter Street, Waltham, Massachusetts (the “Building”)
and consisting of (i) 32,217 square feet of rentable floor area on the third
(3rd) floor of the Building, (ii) 5,934 square feet of rentable floor area on
the third (3rd) floor of the Building, (iii) 21,154 square feet of rentable
floor area on the second (2nd) floor of the Building, and (iv) 6,452 square feet
of rentable floor area on the second (2nd) floor of the Building (referred to
collectively herein as the “Existing Premises”).


By written notice to Landlord dated as of April 20, 2018 (“Tenant’s Expansion
Notice”), Tenant exercised its right to lease certain premises containing 3,434
square feet of rentable floor area (the “Rentable Floor Area of the Expansion
Premises”) on the second (2nd) floor of the Building, which premises are
identified as the “Expansion Premises” on the plan attached hereto as Exhibit A
and incorporated by reference herein (the “Expansion Premises”) pursuant to and
subject to the terms and conditions set forth in Section 8 of the Fourth
Amendment.


Landlord and Tenant are entering into this instrument to set forth said leasing
of the Expansion Premises and to otherwise amend the Lease as set forth herein.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:


14.Incorporation of Expansion Premises. Notwithstanding Section 8(B)(i) of the
Fourth Amendment, Landlord and Tenant acknowledge and agree that Landlord
delivered the Expansion Premises to Tenant on May 1, 2018, which shall be the
“Expansion Premises Commencement Date” for purposes of the Fourth Amendment and
this Fifth Amendment. Effective as of the Expansion Premises Commencement Date,
the Expansion Premises shall constitute a part of the Tenant’s Premises demised
to Tenant under the Lease, so that the “Tenant’s Premises” and, by definition
the “Premises” (as defined in Sections 1.1 and 2.1 of the Lease), shall include
both the


Page 1



--------------------------------------------------------------------------------

    




Existing Premises and the Expansion Premises and the “Rentable Floor Area of the
Premises” shall contain a total of 69,191 square feet of rentable floor area.


15.Term. The Term of the Lease for the Existing Premises and the Expansion
Premises shall be coterminous. Accordingly, the extension option contained in
Section 9.18 of the Lease (as amended by Section 2 of the First Amendment and as
further amended by Section 2 of the Third Amendment) shall apply to the Existing
Premises and the Expansion Premises collectively and not to either such space
independently.


16.Annual Fixed Rent.


(A)    Annual Fixed Rent for the Existing Premises through the Second Extended
Term shall continue to be payable as set forth in the Lease.


(B)    From and after the earlier to occur of (i) August 1, 2018, and (ii) the
date Tenant commences occupancy of any portion of the Expansion Premises for the
conduct of business, through the Second Extended Term, Annual Fixed Rent for the
Expansion Premises shall be payable at the annual rate of $132,209.00 (being the
product of (i) $38.50, and (ii) the Rentable Floor Area of the Expansion
Premises (being 3,434 square feet)).


(C)    During the Third Extended Term (if exercised), Annual Fixed Rent for the
Premises (i.e., the Exiting Premises and the Expansion Premises) shall be
determined as provided in Section 9.18 of the Lease (as amended).


17.Operating Expenses.


(A)     From and after the Expansion Premises Commencement Date, for the
purposes of computing Tenant’s payments for Operating Expenses Allocable to the
Premises pursuant to Section 2.6 of the Lease with respect to the Expansion
Premises, the following is hereby added to the definition of “Base Operating
Expenses” contained in Section 1.1 of the Lease:


“Base Operating Expenses:
With respect to the Expansion Premises only, Landlord’s Operating Expenses (as
hereinafter defined in Section 2.6) for calendar year 2018, being the period
from January 1, 2018 through December 31, 2018.”



The definition of Base Operating Expenses shall remain unchanged with respect to
the Existing Premises.


(B)    Further, for purposes of determining and calculating Tenant’s payments
for Operating Expenses Allocable to the Premises pursuant to Section 2.6 of the
Lease respecting the Expansion Premises, (i) all references in Section 2.6 of
the Lease to the “Premises” shall be deemed to be references to the Expansion
Premises, (ii) all references in Section 2.6 of


Page 2



--------------------------------------------------------------------------------

    




the Lease to the “Rentable Floor Area of the Premises” shall be deemed to be
references to the Rentable Floor Area of the Expansion Premises, and (iii) in
the definitions of “Operating Expenses Allocable to the Premises” and “Base
Operating Expenses Allocable to the Premises,” the references to the “Rentable
Floor Area of the Premises” shall be deemed to be references to the Rentable
Floor Area of the Expansion Premises.


18.Taxes.


(A)    From and after the Expansion Premises Commencement Date, for the purposes
of computing Tenant’s payments for Landlord’s Tax Expenses Allocable to the
Premises pursuant to Section 2.7 of the Lease with respect to the Expansion
Premises, the following is hereby added to the definition of “Base Taxes”
contained in Section 1.1 of the Lease:


“Base Taxes:
With respect to the Expansion Premises only, Landlord’s Tax Expenses (as
hereinafter defined in Section 2.7) for fiscal year 2019, being the period from
July 1, 2018 through June 30, 2019.”



The definition of Base Taxes shall remain unchanged with respect to the Existing
Premises.


(B)    Further, for purposes of determining and calculating the Tenant’s
obligations to make payment for Landlord’s Tax Expenses Allocable to the
Premises pursuant to Section 2.7 of the Lease respecting the Expansion Premises,
(i) all references in Section 2.7 of the Lease to the “Premises” shall be deemed
to be references to the Expansion Premises, (ii) all references in Section 2.7
to the “Rentable Floor Area of the Premises” shall be deemed to be references to
the Rentable Floor Area of the Expansion Premises, and (iii) in the definitions
of “Landlord’s Tax Expenses Allocable to the Premises” and “Base Taxes Allocable
to the Premises,” the references to the “Rentable Floor Area of the Premises”
shall be deemed to be references to the Rentable Floor Area of the Expansion
Premises.


19.Parking. Effective as of the Expansion Premises Commencement Date, the
definition of “Number of Parking Privileges” contained in Section 1.1 of the
Lease shall be deleted in its entirety and the following shall be substituted
therefor:


“Number of Parking Privileges:
Two Hundred and Eight (208) (being three (3) spaces per 1,000 square feet of
Rentable Floor Area of the Premises).”



20.Condition of the Expansion Premises. Tenant shall accept the Expansion
Premises in their as-is condition without any obligation on the Landlord’s part
to perform any additions, alterations, improvements, demolition or other work
therein or pertaining thereto. Notwithstanding the foregoing, Landlord
represents that all Building systems serving the Expansion Premises are in good
working order as of the Expansion Premises Commencement Date, and the Expansion
Premises is broom clean and free of all tenants, occupants and personal property
as of the Expansion Premises


Page 3



--------------------------------------------------------------------------------

    




Commencement Date. For the avoidance of doubt, at the expiration or earlier
termination of the Lease, Tenant shall not be required to remove any
telecommunications cabling or wiring existing in the Expansion Premises as of
the Expansion Premises Commencement Date. Tenant, at its sole cost and expense,
shall perform all work necessary to prepare the Expansion Premises for Tenant’s
occupancy in accordance with the terms and conditions set forth on Exhibit B-1
attached to the Fourth Amendment as amended by Section 8(B)(iv) of the Fourth
Amendment.  


21.Scrivener’s Error. In order to correct a scrivener’s error, (i) the third
(3rd) paragraph of the Recitals in the Third Amendment is hereby amended by
deleting the reference to “November 3, 2015” and substituting “December 7, 2015”
therefor, and (ii) the third (3rd) paragraph of the Recitals in the Fourth
Amendment is hereby amended by deleting the reference to “November 3, 2015” and
substituting “December 7, 2015” therefor.


22.Brokerage.


(A)    Tenant warrants and represents that Tenant has not dealt with any broker
other than Colliers International (“Broker”) in connection with the consummation
of this Fifth Amendment and in the event any claim is made against Landlord
relative to dealings by Tenant with any brokers other than Broker, Tenant shall
defend the claim against Landlord with counsel of Tenant’s selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Fifth Amendment other than
Broker, and in the event any claim is made against Tenant relative to dealings
by Landlord with any brokers other than Broker, Landlord shall defend the claim
against Tenant with counsel of Landlord’s selection first approved by Tenant
(which approval will not be unreasonably withheld) and save harmless and
indemnify Tenant on account of loss, cost or damage which may arise by reason of
such claim.


23.Capitalized Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.


24.Ratification. Except as herein amended the Lease shall remain unchanged and
in full force and effect. All references to the “Lease” shall be deemed to be
references to the Lease as herein amended.


25.Authority. Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this Fifth Amendment and
that the person signing this Fifth Amendment on its behalf has been duly
authorized to do so.


26.Electronic Signatures. The parties acknowledge and agree that this Fifth
Amendment may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation,


Page 4



--------------------------------------------------------------------------------

    




“electronic signature” shall include faxed versions of an original signature or
electronically scanned and transmitted versions (e.g., via pdf) of an original
signature.




[Signatures on Following Page]


Page 5



--------------------------------------------------------------------------------


    








EXECUTED as of the date and year first above written.


 
 
LANDLORD:
 
 
 
WITNESS:


_______________________
 
BP BAY COLONY LLC, a Delaware limited liability company


BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member


BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member


BY: BOSTON PROPERTIES, INC., a Delaware corporation, its general partner



 
By:
/s/ David C. Provost
 
Name:
David C. Provost
 
Title:
SVP





 
 
TENANT:
 
 
 
WITNESS:


__/s/ Chantal Sarmanoukian_______
 
AMAG PHARMACEUTICALS, INC., a Delaware corporation



 
By:
/s/ Edward H. Myles
 
Name:
Edward H. Myles
 
Title:
CFO















Page 6

--------------------------------------------------------------------------------


    




EXHIBIT A


Floor Plan - Expansion Premises










 

--------------------------------------------------------------------------------


    






SIXTH AMENDMENT TO LEASE


THIS SIXTH AMENDMENT TO LEASE dated as of this 5th day of April, 2019 is by and
between BP BAY COLONY LLC, a Delaware limited liability company (“Landlord”),
and AMAG PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).


RECITALS


By Lease dated June 10, 2013 (as amended by First Amendment to Lease dated as of
March 24, 2015 (the “First Amendment”), as amended by Second Amendment to Lease
dated as of December 7, 2015 (the “Second Amendment”), as amended by Third
Amendment to Lease dated as of December 7, 2015 (the “Third Amendment”), as
amended by Fourth Amendment to Lease dated as of January 1, 2018 (the “Fourth
Amendment”), and as further amended by Fifth Amendment to Lease dated as of June
29, 2018 (the “Fifth Amendment”), the “Lease”), Landlord did lease to Tenant and
Tenant did hire and lease from Landlord certain premises containing 69,191
square feet of rentable floor area (the “Rentable Floor Area of the Premises”)
in the building known as 1100 Winter Street, Waltham, Massachusetts (the
“Building”) and consisting of (i) 38,151 square feet of rentable floor area on
the third (3rd) floor of the Building, and (ii) 31,040 square feet of rentable
floor area on the second (2nd) floor of the Building (referred to collectively
herein as the “Premises”).


Landlord has agreed to grant Tenant certain signage rights at the Building, and
Landlord and Tenant are entering into this instrument to set forth said signage
rights and to otherwise amend the Lease as set forth herein.


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:


27.Tenant’s Signage.


(A)    Definitions. The following terms have the meanings herein set forth for
all purposes under the Lease, and capitalized terms used in the following
definitions which are not elsewhere defined in the Lease are defined in this
Section 1(A):
(i)
“Tenant’s Signage” means one (1) identification sign with Tenant’s name and logo
located on the exterior façade of the Building in the location as shown on
Exhibit A attached hereto.

(ii)
“Permitted Logo” means an entity mark or trade mark commonly used by a member of
the Tenant Group and which, in Landlord’s reasonable discretion, is consistent
with the signage standards of a first class office building in the Boston West
Suburban Market.



Page 1

--------------------------------------------------------------------------------

    




(iii)
“Permitted Names” means the entity name or trade name of a member of the Tenant
Group and which, in Landlord’s reasonable discretion is consistent with the
signage standards of first class office building in the Boston West Suburban
Market.

(iv)
“Signage Appearance Standards” means that the finished appearance, taking into
account the design, size, materials, quality, method of attachment, coloring and
location of the signage, (i) shall be of high quality and have a tasteful
presentation which is aesthetically compatible and harmonious with the
architectural elements of the Building and the Office Park, (ii) complies with
any signage standards required by Legal Requirements, and (iii) shall not
interfere with Landlord’s ability to use, operate, maintain and manage the
Building and the Office Park in a first-class manner similar to other office
buildings in similar locations, with similar types of tenants.

(v)
“Signage Occupancy Conditions” means as follows: (1) one or more members of the
Tenant Group shall directly lease at least 69,191 rentable square feet in the
Building; and (2) the Original Tenant has not assigned this Lease (except for an
assignment to a Permitted Transferee under Section 5.6.4 of the Lease) or sublet
all or any portion of the Premises (exclusive of subleases to a Permitted
Transferee under Section 5.6.4 of the Lease).

(vi)
“Tenant Group” means AMAG Pharmaceuticals, Inc. (the “Original Tenant”) and any
entity to whom this Lease may be assigned or the Premises may be sublet as a
Permitted Transferee under Section 5.6.4 of the Lease without Landlord’s
consent, so long as such Permitted Transferee is of a character and reputation
consistent with the standards of a first class office building in the Boston
West Suburban Market (it being understood and agreed that any and all other
assignees or subtenants shall not be considered to be a part of the Tenant Group
for the purposes hereof). For the avoidance of doubt, the foregoing
qualification of a Permitted Transferee applies solely with respect to Tenant’s
signage rights granted hereunder, and nothing contained herein shall modify,
amend, limit, or otherwise restrict Tenant’s right to assign the Lease or to
sublet the Premises pursuant to Section 5.6.4.

(B)
Signage.

(i)
Provided that the Tenant Group shall continuously meet the Signage Occupancy
Conditions and subject to the provisions of the Lease, Tenant shall have the
right, at its sole cost and expense, to design and install the Tenant’s Signage,
subject to applicable zoning requirements and other applicable Legal
Requirements and to Tenant obtaining all necessary permits and approvals
therefor (Landlord hereby agreeing to cooperate with Tenant, at no cost or
expense to Landlord, in Tenant’s obtaining of such permits and approvals).
Tenant’s right to install the Tenant’s Signage shall be non-exclusive with
respect to the right of other tenants or occupants of the Building to install
signage at other locations on the Building or in the Office Park. Tenant’s
Signage shall be substantially in accordance with and in the location shown on
Exhibit A attached hereto; provided, however, that the final design and location
of Tenant’s Signage shall be subject to Landlord’s approval in Landlord’s



Page 2

--------------------------------------------------------------------------------

    




reasonable discretion, which approval shall not be unreasonably withheld,
delayed, or conditioned so long as the final design thereof satisfies the
Signage Appearance Standards.
(ii)
Tenant’s Signage shall satisfy, as determined by Landlord in Landlord’s
reasonable discretion, the Signage Appearance Standards in all respects.
Landlord hereby approves the design of Tenant’s Signage set forth on Exhibit A.

(iii)
The installation and maintenance of Tenant’s Signage shall be at the sole cost
and expense of Tenant. Landlord shall not be liable or responsible to Tenant for
any damage to Tenant’s Signage unless resulting from the negligence or willful
misconduct of Landlord or any of the Landlord Parties and subject to the
provisions of Section 8.13 of the Lease; provided, however, that Landlord, at
Tenant’s sole cost and expense and with Tenant’s prior written approval (which
such approval shall be deemed granted if Tenant fails to respond to Landlord’s
request within five (5) business days after delivery), shall maintain the
Tenant’s Signage and repair any damage to Tenant’s Signage. Tenant agrees to pay
Landlord as Additional Rent the actual and reasonable cost of any such
maintenance and repairs within thirty (30) days after delivery by Landlord of a
bill therefor.

(iv)
The rights provided to Tenant under this Section 1 are personal to the Original
Tenant and may not be transferred or assigned to any entity that is not a member
of the Tenant Group. Original Tenant may, at its sole cost and expense, change
the Permitted Name and/or related Permitted Logo of Tenant’s Signage from time
to time with Landlord’s prior consent, which shall not be unreasonably withheld,
delayed or conditioned, to another Permitted Name and/or related Permitted Logo,
provided Tenant repairs any damage to the Building as a result thereof.

(v)
If at any time during the Term, one or more members of the Tenant Group shall
not fulfill the Signage Occupancy Conditions, Landlord may, by notice to Tenant,
direct Tenant to remove the Tenant’s Signage and to effect such repairs as shall
be necessary to the affected areas of the Building to restore such areas to the
condition thereof prior to the installation of the Tenant’s Signage, reasonable
wear and tear excepted. Any such removal and restoration shall be at Tenant’s
sole cost and expense.

(vi)
Upon the expiration or earlier termination of this Lease, Tenant shall remove
(and at any time prior thereto Tenant may remove) Tenant’s Signage at Tenant’s
sole cost and expense and shall, at Tenant’s sole cost and expense, restore any
damage to the Building caused by such removal.

(vii)
If necessary or advisable in connection with maintenance, repairs or
construction, Landlord may, at Tenant’s cost and expense, temporarily cover or
remove Tenant’s Signage for the reasonable duration of the subject work and
Landlord will be responsible to repair any damage to Tenant’s Signage caused by
Landlord’s performance of such maintenance, repairs or construction.

 


Page 3

--------------------------------------------------------------------------------

    




28.Brokerage.


(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Sixth Amendment other than Jones
Lang LaSalle (“JLL”) and in the event any claim is made against Landlord
relative to dealings by Tenant with any brokers other than JLL with respect to
this Sixth Amendment, Tenant shall defend the claim against Landlord with
counsel of Tenant’s selection first approved by Landlord (which approval will
not be unreasonably withheld) and save harmless and indemnify Landlord on
account of loss, cost or damage which may arise by reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Sixth Amendment, and in the
event any claim is made against Tenant relative to dealings by Landlord with any
brokers, Landlord shall defend the claim against Tenant with counsel of
Landlord’s selection first approved by Tenant (which approval will not be
unreasonably withheld) and save harmless and indemnify Tenant on account of
loss, cost or damage which may arise by reason of such claim.


29.Capitalized Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.


30.Ratification. Except as herein amended the Lease shall remain unchanged and
in full force and effect. All references to the “Lease” shall be deemed to be
references to the Lease as herein amended.


31.Authority. Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this Sixth Amendment and
that the person signing this Sixth Amendment on its behalf has been duly
authorized to do so.


32.Electronic Signatures. The parties acknowledge and agree that this Sixth
Amendment may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.




[Signatures on Following Page]


Page 4

--------------------------------------------------------------------------------


    








EXECUTED as of the date and year first above written.


 
 
LANDLORD:
 
 
 
WITNESS:


__________________________
 
BP BAY COLONY LLC, a Delaware limited liability company


BY: BP BAY COLONY HOLDINGS LLC, a Delaware limited liability company, its sole
member


BY: BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership, its
member


BY: BOSTON PROPERTIES, INC., a Delaware corporation, its general partner


By: _/s/ Patrick Mulvihill ______________
Name: _ Patrick Mulvihill_____________
Title: __VP, Leasing_________________







 
 
TENANT:
 
 
 
WITNESS:


__/s/ Karen Granville____________
 
AMAG PHARMACEUTICALS, INC., a Delaware corporation



 
By:
/s/ Edward Myles
 
Name:
Edward Myles
 
Title:
CFO















Page 5

--------------------------------------------------------------------------------


    




EXHIBIT A


Tenant’s Signage











--------------------------------------------------------------------------------


    






SEVENTH AMENDMENT TO LEASE


THIS SEVENTH AMENDMENT TO LEASE dated as of this 20th_ day of December, 2019
(the “Seventh Amendment Effective Date”) is by and between BP BAY COLONY LLC, a
Delaware limited liability company (“Landlord”), and AMAG PHARMACEUTICALS, INC.,
a Delaware corporation (“Tenant”).


RECITALS


By Lease dated June 10, 2013 (as amended by First Amendment to Lease dated as of
March 24, 2015 (the “First Amendment”), as amended by Second Amendment to Lease
dated as of December 7, 2015 (the “Second Amendment”), as amended by Third
Amendment to Lease dated as of December 7, 2015 (the “Third Amendment”), as
amended by Fourth Amendment to Lease dated as of January 1, 2018 (the “Fourth
Amendment”), as amended by Fifth Amendment to Lease dated as of June 29, 2018
(the “Fifth Amendment”), and as further amended by Sixth Amendment to Lease
dated as of April 5, 2019 (the “Sixth Amendment”), the “Lease”), Landlord did
lease to Tenant and Tenant did hire and lease from Landlord certain premises
containing 69,191 square feet of rentable floor area (the “Rentable Floor Area
of the Premises”) in the building known as 1100 Winter Street, Waltham,
Massachusetts (the “Building”) and consisting of (i) 38,151 square feet of
rentable floor area on the third (3rd) floor of the South Wing of the Building,
and (ii) 31,040 square feet of rentable floor area on the second (2nd) floor of
the South Wing of the Building (referred to collectively herein as the
“Premises”).


Landlord and Tenant have agreed to extend the Term of the Lease for one (1)
period of eighty seven (87) months, upon all of the same terms and conditions
contained in the Lease except as otherwise provided in this Seventh Amendment to
Lease (the “Seventh Amendment”).


NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:


1.
Term.



(A)    The Term of the Lease, which but for this Seventh Amendment is scheduled
to expire on April 30, 2021, is hereby extended for one (1) period of eighty
seven (87) months (the “Third Extended Term”) commencing on May 1, 2021 and
expiring on July 31, 2028, unless sooner terminated in accordance with the
provisions of the Lease, upon all the same terms and conditions contained in the
Lease as herein amended.


(B)    Landlord and Tenant acknowledge that Tenant shall continue to have the
right to extend the Term of the Lease for one (1) period of five (5) years upon
the expiration of the Third Extended Term in accordance with the terms and
conditions set forth in Section 9.18 of the Lease


Page 1

--------------------------------------------------------------------------------

    




(as previously amended) except that all references to the “Extended Term” or the
“Third Extended Term” therein shall be replaced with “Fourth Extended Term”.




Page 2

--------------------------------------------------------------------------------


    






2.
Annual Fixed Rent.



(A)    Annual Fixed Rent for the Premises through the Second Extended Term (as
defined in the Third Amendment) shall continue to be payable by Tenant as set
forth in the Lease.


(B)    During the Third Extended Term, Annual Fixed Rent for the Premises shall
be payable by Tenant as follows:


Period
Rate PSF
Annual Rent
May 1, 2021 – July 31, 2021*
N/A
N/A
August 1, 2021 – July 31, 2022
$44.50
$3,078,999.50
August 1, 2022 – July 31, 2023
$45.50
$3,148,190.50
August 1, 2023 – July 31, 2024
$46.50
$3,217,381.50
August 1, 2024 – July 31, 2025
$47.50
$3,286,572.50
August 1, 2025 – July 31, 2026
$48.50
$3,355,763.50
August 1, 2026 – July 31, 2027
$49.50
$3,424,954.50
August 1, 2027 – July 31, 2028
$50.50
$3,494,145.50



* There shall be no Annual Fixed Rent due for the Premises during the first
three
(3) calendar months of the Third Extended Term.


3.
Operating Expenses.



(A)    For the purposes of computing Tenant’s payments for Operating Expenses
Allocable to the Premises pursuant to Section 2.6 of the Lease with respect to
the Premises during the Third Extend Term, the definition of “Base Operating
Expenses” contained in Section 1.1 of the Lease (as previously amended) shall be
deleted in its entirety and replaced with the following:


“Base Operating
Expenses:    Landlord’s    Operating    Expenses    (as    hereinafter
defined in Section 2.6) for calendar year 2021, being January 1, 2021 through
December 31, 2021.”


For the portion of the Term of the Lease prior to May 1, 2021, such definition
shall remain unchanged.


(B)    Further, for the purposes of determining and calculating Tenant’s
payments for Operating Expenses Allocable to the Premises pursuant to Section
2.6 of the Lease respecting the Premises during the Third Extended Term, (i) all
references in Section 2.6 of the Lease to the


Page 3

--------------------------------------------------------------------------------

    




“Premises” shall be deemed to be references to the Premises (as defined in this
Seventh Amendment), (ii) all references in Section 2.6 of the Lease to the
“Rentable Floor Area of the Premises” shall be deemed to be references to the
Rentable Floor Area of the Premises (as defined in this Seventh Amendment), and
(iii) in the definitions of “Operating Expenses Allocable to the Premises” and
“Base Operating Expenses Allocable to the Premises,” the references to the
“Rentable Floor Area of the Premises” shall be deemed to be references to the
Rentable Floor Area of the Premises (as defined in this Seventh Amendment).




Page 4

--------------------------------------------------------------------------------


    






4.
Taxes.



(A)    For the purposes of computing Tenant’s payments for Landlord’s Tax
Expenses Allocable to the Premises pursuant to Section 2.7 of the Lease with
respect to the Premises during the Third Extend Term, the definition of “Base
Taxes” contained in Section 1.1 of the Lease (as previously amended) shall be
deleted in its entirety and replaced with the following:


“Base Taxes:    Landlord’s Tax Expenses (as hereinafter defined in Section 2.7)
for fiscal year 2021, being July 1, 2020
through June 30, 2021.”


For the portion the portion of the Term of the Lease prior to May 1, 2021, such
definition shall remain unchanged.


(B)    Further, for the purposes of determining and calculating Tenant’s
obligations to make payment for Landlord’s Tax Expenses Allocable to the
Premises pursuant to Section 2.7 of the Lease respecting the Premises during the
Third Extended Term, (i) all references in Section
2.7 of the Lease to the “Premises” shall be deemed to be references to the
Premises (as defined in this Seventh Amendment), (ii) all references in Section
2.7 of the Lease to the “Rentable Floor Area of the Premises” shall be deemed to
be references to the Rentable Floor Area of the Premises (as defined in this
Seventh Amendment), and (iii) in the definitions of “Landlord’s Tax Expenses
Allocable to the Premises” and “Base Taxes Allocable to the Premises,” the
references to the “Rentable Floor Area of the Premises” shall be deemed to be
references to the Rentable Floor Area of the Premises (as defined in this
Seventh Amendment).


5.Condition of the Premises. Tenant shall accept the Premises in its as-is
condition during the Third Extended Term without any obligation on the
Landlord’s part to perform any additions, alterations, improvements, demolition
or other work therein or pertaining thereto, provided, however, that the
foregoing shall not relieve Landlord of its maintenance and repair obligations
under the Lease.


6.Right of First Offer. Section 9.26 of the Lease (as previously amended) is
hereby deleted in its entirety and replaced with the following:


“9.26 Right of First Offer


(A)    Subject to the provisions of this Section 9.26 (including, without
limitation, Landlord’s rights under Section 9.26(E)(i) with respect to ROFO
Space A (as hereinafter defined) and ROFO Space B (as hereinafter defined)), and
subject to (i) any and all rights of tenants in the Office Park to lease the
Potential ROFO Space (as hereinafter defined) pursuant to the express rights of
first offer, first refusal, expansion, renewal or extension rights in their
respective leases granted prior to the Seventh Amendment Effective Date that
encumber what would otherwise have been Available Space (as hereinafter
defined), and (ii)


Page 5

--------------------------------------------------------------------------------

    




Landlord’s right to renew or extend the lease of any then existing tenant in
what would




Page 6

--------------------------------------------------------------------------------


    




otherwise have been Available Space (whether or not they have renewal or
extension options in their respective leases) (clauses (i) and (ii)
collectively, “Prior Rights”), if Landlord determines that at any time during
the Term of this Lease any portion of Potential ROFO Space becomes available for
reletting (such portion, “Available Space”), and provided that (x) no Event of
Default has occurred and remains uncured under the Lease, (y) Tenant has not
assigned the Lease or sublet more than 50% of the Premises, except as permitted
under Section 5.6.4, and (z) the Lease is still in force and effect, Landlord
agrees not to enter into a lease (or leases) to lease such Available Space
without first delivering to Tenant a notice offering to lease the Available
Space to Tenant pursuant to this Section 9.26 (“Landlord’s ROFO Notice”).
Landlord’s ROFO Notice shall specify the estimated delivery date of the
Available Space in question, a plan showing such Available Space (and indicating
the rentable square footage thereof), the Annual Fixed Rent, Base Operating
Expenses and Base Taxes for the Available Space in question, and any work
allowance, free rent period or other material business terms upon which Landlord
is willing to lease such Available Space. Landlord represents that, to
Landlord’s actual knowledge, the Prior Rights in existence as of the Seventh
Amendment Effective Date are as follows: the renewal rights set forth in the
lease of the existing tenant of the Potential ROFO Space on the fourth (4th)
floor (as such lease has been or may be assigned by Carbon Black, Inc. to
VMware, Inc.).


(B)    If Tenant wishes to exercise Tenant’s right of first offer, Tenant shall
have the right to do so by delivering notice to Landlord of Tenant’s desire to
lease the entire Available Space described in Landlord’s ROFO Notice (it being
agreed that Tenant has no right to lease less than such entire Available Space)
(the “Tenant’s Acceptance Notice”), provided Landlord receives Tenant’s
Acceptance Notice not later than that date which is fifteen (15) business days
after the date of Tenant’s receipt of Landlord’s ROFO Notice, time being of the
essence. If Tenant shall deliver a timely Tenant’s Acceptance Notice, then the
Lease shall automatically be deemed amended to incorporate such Available Space
into the Premises on such terms and conditions, without the necessity for the
execution of any additional documents; provided, however, Landlord and Tenant
agree within thirty (30) days of Landlord’s receipt of Tenant’s Acceptance
Notice (or thirty (30) days from the determination of the Annual Fixed Rent for
the Available Space pursuant to Section 9.26(C) below, if applicable) to execute
and deliver an amendment to the Lease prepared by Landlord and reasonably
approved by Tenant incorporating the Available Space into the Premises upon all
of the same terms and conditions in the Lease, except that: (i) the Annual Fixed
Rent, which shall be as set forth in Landlord’s ROFO Notice (or as determined
pursuant to Section 9.26(C) below, if applicable) shall be applicable to the
Available Space; (ii) all other terms and conditions set forth in Landlord’s
ROFO Notice shall be applicable to the Available Space; (iii) the lease term as
to the Available Space shall be coterminous with the Term (as it may be earlier
terminated under the Lease); and (iv) those provisions of the Lease which
conflict with the specific terms set forth in Landlord’s ROFO Notice shall not
be applicable to the Available Space. If for any reason Tenant shall not so
exercise such right within such fifteen (15) business day




Page 7

--------------------------------------------------------------------------------


    




period, time being of the essence with respect to such exercise, Tenant shall be
deemed to have rejected Landlord’s ROFO Notice. If Tenant rejects or is deemed
to have rejected Landlord’s ROFO Notice, Landlord shall be free to lease such
Available Space (or any portion thereof) to any other third party (or parties)
on terms and conditions acceptable to Landlord, and Tenant will have no further
right to lease such Available Space (or any portion thereof) pursuant to this
Section 9.26 unless and until it becomes available for reletting after its
subsequent leasing by Landlord to a third party after Tenant’s rejection or
deemed rejection and further subject to any Prior Rights.


(C)    In the event Tenant desires to exercise its right of first offer, but
Tenant disagrees with Landlord’s determination of the Annual Fixed Rent for the
Available Space, Tenant shall provide Landlord with Tenant’s Acceptance Notice,
meeting the requirements set forth above within the time period specified above,
but Tenant’s Acceptance Notice shall also indicate that Tenant so disagrees,
whereupon the parties shall negotiate in good faith for a period of fifteen (15)
business days (the “Negotiation Period”) from the date upon which Landlord
receives Tenant’s Acceptance Notice to agree upon the Annual Fixed Rent. If the
parties do not so agree within the Negotiation Period, then Tenant shall have
the right, by written notice given to Landlord within fifteen (15) business days
after the expiration of the Negotiation Period, to submit the Annual Fixed Rent
for the Available Space to a Broker Determination of the Prevailing Market Rent
(as defined in Exhibit B attached to the Third Amendment) for the Available
Space, which Broker Determination shall be made in the manner set forth in
Exhibit B attached to the Third Amendment and incorporated herein by reference.
In any event, Tenant’s delivery of Tenant’s Acceptance Notice shall be deemed to
be the irrevocable exercise by Tenant of its right of first offer subject to and
in accordance with the provisions of this Section 9.26. If Tenant fails to
timely initiate the Broker Determination of the Prevailing Market Rent pursuant
to such Exhibit B within such additional fifteen (15) business day period,
Landlord’s determination of the Prevailing Market Rent set forth in the
Landlord’s ROFO Notice shall be binding on the parties.


(D)    If Landlord determines that possession of any Available Space will not be
available for delivery to Tenant until on or after that date which is twelve
(12)months prior to the end of the Term of the Lease, then: (i) if Tenant has no
further right to extend the Term of the Lease (e.g., Tenant’s right to extend
the Term of the Lease pursuant to Section 9.18 of the Lease (as amended) has
been irrevocably waived by Tenant or has lapsed unexercised), then Landlord
shall not be obligated to offer the Available Space in question for lease to
Tenant or to deliver a Landlord’s ROFO Notice to Tenant with respect thereto,
nor shall Tenant have a right to lease such Available Space under the terms set
forth herein or otherwise, or to receive a Landlord’s ROFO Notice with respect
thereto, and (ii) if Tenant then has a right to extend the Term of the Lease
pursuant to Section 9.18 of the Lease (as amended) which has not either lapsed
unexercised or been irrevocably waived, then Landlord shall deliver a Landlord’s
ROFO Notice to Tenant with respect to




Page 8

--------------------------------------------------------------------------------


    




the Available Space in question, but Tenant shall have no right to lease such
Available Space unless, prior to, or simultaneously with, the giving of Tenant’s
Acceptance Notice, Tenant exercises such extension option, which option may be
exercised without regard to any time periods for such exercise set forth in
Section
9.18 of the Lease (as amended) so long as it is sent in accordance with the
timing requirements set forth in this Section 9.26(D)(ii). Notwithstanding
Tenant’s exercise of its extension option in accordance with the foregoing, the
Annual Fixed Rent for the original Premises for any such Extended Term shall be
determined at the same time and in the same manner such Annual Fixed Rent would
have been determined if Tenant had exercised the extension option within the
time periods for such exercise set forth in Section 9.18 of the Lease (as
amended).


(E)    As used in this Section 9.26, the following terms shall have the meanings
set forth below:


(i)    “Potential ROFO Space” shall mean all or any portion of the space on the
fourth (4th) floor South Wing of the Building or on the first (1st) floor South
Wing of the Building and shown as “ROFO Premises” on Exhibit A attached to the
Seventh Amendment and incorporated herein by reference; provided, however, that
it is acknowledged and agreed that (x) “ROFO Space A” as shown on Exhibit A is
vacant as of the date hereof, and Landlord shall have the right to initially
lease such ROFO Space A (or any portion thereof) to any third party (or parties)
as Landlord deems appropriate in its sole discretion, prior to triggering
Tenant’s right of first offer under this Section 9.26 with respect to such ROFO
Space A, and (y) “ROFO Space B” as shown on Exhibit A is available for reletting
as of the date hereof, and Landlord shall have the right to initially release
such ROFO Space B (or any portion thereof) to any third party (or parties) as
Landlord deems appropriate in its sole discretion, prior to triggering Tenant’s
right of first offer under this Section 9.26 with respect to such ROFO Space B.


(ii)    Potential ROFO Space shall be deemed “available for reletting” when
Landlord reasonably determines that the then current tenant of the Potential
ROFO Space in question will vacate the Potential ROFO Space at the expiration or
earlier termination of such tenant’s lease and that Landlord intends to offer
such space for lease and any applicable Prior Rights have lapsed or been
waived.”


7.Assignment and Subletting. Section 5.6.2(B) of the Lease is hereby deleted in
its entirety and replaced with the following:


“(B) Landlord shall have the right at its sole option, to be exercised within
thirteen (13) business days after receipt of Tenant’s Proposed Transfer Notice
(the “Acceptance Period”) for (i) an assignment of this Lease, or (ii) expressly
subject to the immediately following sentence of this Section 5.6.2(B), a
sublease which itself, or in combination with all other existing subleases would
result in the subleasing of more than 50% of the Premises


Page 9

--------------------------------------------------------------------------------

    








Page 10

--------------------------------------------------------------------------------


    




for all or substantially all of the remaining Term of this Lease, to terminate
this Lease as of a date specified in a notice to Tenant, which date shall not be
earlier than sixty (60) days nor later than one hundred and twenty (120) days
after Landlord’s notice to Tenant; provided, however, that upon the termination
date as set forth in Landlord’s notice, all obligations relating to the period
after such termination date (but not those relating to the period before such
termination date) shall cease and promptly upon being billed therefor by
Landlord, Tenant shall make final payment of all Annual Fixed Rent and
Additional Rent due from Tenant through the termination date. Notwithstanding
the foregoing, in the event that Tenant shall only propose to sublease a portion
of the Premises, which sublease itself, or in combination with all other
existing subleases would result in the subleasing of more than 50% of the
Premises for all or substantially all of the remaining Term of this Lease,
Landlord shall only have the right to so terminate this Lease with respect to
that portion of the Premises which Tenant is proposing to sublease (the
“Terminated Portion of the Premises”), and from and after the termination date
the Rentable Floor Area of the Premises shall be reduced to the rentable floor
area of the remainder of the Premises and the definition of Rentable Floor Area
of the Premises shall be so amended and after such termination all references in
this Lease to the “Premises” or the “Rentable Floor Area of the Premises” shall
be deemed to be references to the remainder of the Premises and accordingly
Tenant's payments for Annual Fixed Rent, operating costs, real estate taxes and
electricity shall be reduced on a pro rata basis to reflect the size of the
remainder of the Premises. In the case of a partial subletting where Landlord
has exercised its termination right pursuant to this Section 5.6.2, Tenant shall
pay to Landlord, as Additional Rent, within thirty (30) days after demand
therefor, the reasonable cost to separately physically demise that portion of
the Premises which are being terminated from the remainder of the Premises. In
the event that Landlord shall not exercise its termination rights as aforesaid,
or shall fail to give any or timely notice pursuant to this Section the
provisions of Sections 5.6.3, 5.6.5 and 5.6.6 shall be applicable. For purposes
of this Section 5.6.2, a sublease shall be deemed to be for all or substantially
all of the remaining Term of this Lease if such sublease would expire with less
than six (6) months remaining prior to the expiration of the Term (taking into
account any extension option previously exercised by Tenant). This Section 5.6.2
shall not be applicable to an assignment or sublease pursuant to Section 5.6.4.”


8.
Brokerage.



(A)    Tenant warrants and represents that Tenant has not dealt with any broker
in connection with the consummation of this Seventh Amendment other than Jones
Lang LaSalle (“JLL”) and in the event any claim is made against Landlord
relative to dealings by Tenant with any brokers other than JLL with respect to
this Seventh Amendment, Tenant shall defend the claim against Landlord with
counsel of Tenant’s selection first approved by Landlord (which approval will
not be unreasonably withheld) and save harmless and indemnify Landlord on
account of loss, cost or damage which may arise by reason of such claim.


(B)    Landlord warrants and represents that Landlord has not dealt with any
broker in connection with the consummation of this Seventh Amendment other than
JLL, and in the event any claim is made against Tenant relative to dealings by
Landlord with any brokers other than




Page 11

--------------------------------------------------------------------------------


    




JLL, Landlord shall defend the claim against Tenant with counsel of Landlord’s
selection first approved by Tenant (which approval will not be unreasonably
withheld) and save harmless and indemnify Tenant on account of loss, cost or
damage which may arise by reason of such claim. Landlord agrees that is shall be
solely responsible for the payment of brokerage commissions to JLL for this
Seventh Amendment.


9.Capitalized Terms. Except as otherwise expressly provided herein, all
capitalized terms used herein without definition shall have the same meanings as
are set forth in the Lease.


10.Ratification. Except as herein amended the Lease shall remain unchanged and
in full force and effect. All references to the “Lease” shall be deemed to be
references to the Lease as herein amended.


11.Authority. Each of Landlord and Tenant hereby represents and warrants to the
other that all necessary action has been taken to enter this Seventh Amendment
and that the person signing this Seventh Amendment on its behalf has been duly
authorized to do so.


12.Electronic Signatures. The parties acknowledge and agree that this Seventh
Amendment may be executed by electronic signature, which shall be considered as
an original signature for all purposes and shall have the same force and effect
as an original signature. Without limitation, “electronic signature” shall
include faxed versions of an original signature or electronically scanned and
transmitted versions (e.g., via pdf) of an original signature.




[Signatures on Following Page]




Page 12

--------------------------------------------------------------------------------


    








EXECUTED as of the date and year first above written.


 
LANDLORD:
WITNESS:


BP BAY COLONY LLC, a Delaware limited liability company


BY: BP BAY COLONY HOLDINGS LLC, a
Delaware limited liability company, its sole member


BY: BOSTON PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership, its member


BY: BOSTON PROPERTIES, INC., a
Delaware corporation, its general partner


By: _ /s/ Patrick Mulvihill    Name: Patrick Mulvihill       Title:  VP,
Leasing      









 
TENANT:
WITNESS:


/s/ Julia Walcott
AMAG PHARMACEUTICALS, INC., a
Delaware corporation
 
By: /s/ Edward Myles   
 
Name:  Edward Myles   
 
Title: CFO   





 
Page 9

--------------------------------------------------------------------------------


    








EXHIBIT A


Potential ROFO Space







